_A

OCOCO\IO)UT-I>CON

_..\_A_x_..\_..\_A_A
O)UTA(,ON-A

 

NNNNNNNNN-l-¥-*
(I)\IO)UT-I>(JO|\)-AOLOCD\I

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page l Of 129

\ECElVEU

Anthony G. Thomas

§§‘:Z,PS€VS%§§§MM mem in PH 3= 16

Te|: (408) 640-2795
E-mail: atemerald2@gmai|.com

Debtor ln Propria Persona
UN|TED STATES BANKRUPTCY COURT
D|STR|CT OF NEVADA - RENO

|N REZ Case NO. BK-N-‘l4-50333-BTB

case No_ BK-N-14-50331-BTB
ANTHoNY THoiviAs and (Jomtiy Admimstered)

WENDl THOl\/lAS CHAPTER 7

AT El\/lERALD, LLC OPPOS|TlON TO SALE OF THOl\/lAS El\/lERALD

Date: l\/larch 22nd 2018
Time: 3:00 pm

Dept. 2

Judge: Hon. Bruce T. Beesley

)
)
)
)
)
)
§
Debtorsl )
)
)
)
)
)
)
)
)

 

Debtor Anthony Thomas contends that he should be able to have the sale order
overturned pursuant to the catch-all provision of Federal Rule of Civil Procedure Ru|e
60(b)(6) because he did not receive notice of the sa|e of the Thomas Emerald pursuant to
the provisions of the law, rendering the sale Void on the face of the record.

Section 363(b)(1) of the Bankruptcy Code provides that:

“The trustee, after notice and a hearing, may use, se|l, or lease, other than
in the ordinary course of business, property of the estate

11 U.S.C. § 363(b)(1)(emphasis added).
Fed. R. Bankr. P. 2002(a)(2) provides:

Except as provided in subdivisions (h), (l), (l), (p)l and (q) of this rule, the
clerk, or some other person as the court may direct, shall give the debtor,
the trustee, all creditors and indenture trustees at least 21 days' notice by
mail of.,, a proposed use, sale, or lease of property of the estate other than
in the ordinary course of business, unless the court for cause shown
shortens the time or directs another method of giving noticel .

.1.
_UPFUSIFUN`TU'MUTUHTUEUNFTEH'EIEEUF`EIIEFBIU_

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 2 Of 129

_\
5

A SALE WlTHOUT REQUlSlTE NOT|CE |S VO|D

The United States Court of Appeals for the 2nd Circuit held:
"[W]here the transaction is outside the ordinary course of the debtor's business, the
debtor may not ‘use, sell, or lease' estate property until creditors and other interested
parties are given notice of the proposed transaction and the opportunity for a
hearing if they object. 11 U.S.C. § 363(b)(1)."
l\/ledical l\/la_lpractice lns. Assocv v. Hirsch l`in re Lavi-gne}l 114 F.3d 379, 384 (2nd Cir.
1997).
"Because [the debtor] gave no notice of the proposed [transaction] to his creditors,

the transaction is null and void if it Was beyond the ordinary course of business."

OCOCO\|O)U`l-I>~C).>N

_\

lCl.

_\
_\

"Since no good cause has been shown Why notice Was unnecessary, the failure of

12 '" notice will serve to vitiate any sale."

13 ll l\/lu|lins v. First Nat'l Exchanqe Bank of Va., 275 F. Supp. 712, 723 (D. Va. 1967).

14 The Arizona Bankruptcy Court discussed the necessity of compliance With Section 363 (b)

15 as follows:

16 “Section 363 states that a trustee (or debtor in possession) may only "use, sell, or
lease" property outside the ordinary course of business "after notice and a hearing."

17 11 U.S.C. § 363(b)(1). Neither party disputes that Koneta's post-petition agreement
With l\/lac, to exercise a modified option contract, involved the use of estate property

18 outside the ordinary course of business and therefore required court approval after
notice and a hearing. 240 North Brand Partners, Ltd. v. Colony GFP Partnersl L.P.

19 (ln re 240 North Brand Partnersl Ltd.), 200 B.R. 653, 659 (ch Cir. BAP 1996); cf.
l\/lullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 657,

20 94 L.Ed. 865 (1950) (due process principles require "notice reasonably calculated,
under all the circumstances to apprise interested parties of the pendency of the

21 action and afford them an opportunity to present their objections").

22 Because the requirements of § 363(b) protect the creditors' interest in the estate's
assets, "[t]he usual effect of a sale or lease of property of the estate, conducted

23 outside of the ordinary course of business but Without adherence to the notice and
hearing requirements of § 363(b)(1), is that any sale held is rendered null and void."

24 ln re Weisser Eyecare, lnc., 245 BR. 844l 850 (Bkrtcy. 544*544 N.D.ll|.2000); 240

North Brand Partners, 200 B.R. at 659; United States v, Goodstein, 883 F.2d 1362,
25 " 1367 (7th Cir.1989).

26 Court approval not being obtained, the l\/larch 24, 2006 agreement is declared to be
null and void and of no legal force and effect
27
"Because the requirements of § 363(b) protect the creditors' interest in the estate‘s
28 assets, ‘[t]he usual effect of a sale or lease of property of the estate, conducted

2
_UFPUSTTIU'H'T¥TMUT¥URTU'EUH'FTHII'EI`EEUF`EHERIEU_

 

 

__.L

CCOO)\!O)UT-D~C)Ol\)

l\)l\)l\)[\)[\)l\)|\)|\)[\)_\_\__;._.\_\_\_.x__x._.\__;
O)\IO)U`l-LC)JI\)-\OCOO)\IO)U`l-LCDI\)-¥

 

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 3 Of 129

outside of the ordinary course of business but without adherence to the notice and
hearing requirements of § 363(b)(1), is that any sale held is rendered null and void.' "

ln re Koneta, 357 B.R. 540, 544 (Bankr. D. Arizona 2006)(quoting ln re Weisser
Eyecare, lnc., 245 B.R. 844, 850 (Bankr. N.D. lll. 2000)).

"The usual effect of a sale or lease of property of the estate conducted outside of the
ordinary course of business but without adherence to the notice and hearing
requirements of § 363(b)(1), is that any sale held is rendered null and void."

ln re Weisser Eyecare, lnc., 245 B.R. 844, 850 (Bankr. N.D. lll. 2000).

A 1996 case from the 9th Circuit ln re: 240 North Brand Partners 200 B.R. 653
explained:

"Section 363 states that a trustee (or debtor in possession) may only "use, sel|, or
lease" property outside the ordinary course of business after notice and a hearing. 11
U.S.C. § 363(b)(1) "

and then continued:

"The requirements of section 363(b) protect the creditors' interest in the assets of the
estate." U.S. v. Goodstein, 883 F,2d 1362, 1367 (7th Cir.1989), cert. denied, 494
U.S. 1007, (1990) (quoting ln re First lnt'l Services Corp., 25 B.R. 66, 70
(Bankr.D.Conn.1982)). As a result, debtors who wish to utilize § 363(b) to dispose of
property of the estate must demonstrate that such disposition has a valid business
justification

ln re Llone| COrp., 722 F.2d 1063, 1070 (Zd Cir.1983).

ln addition to proving that the proposed sale has a valid business justification, the
debtor must also show that the sale is proposed in good faith, in re Wilde Horse
Enterprises, lnc., 136 B.R. 830, 841 (Bankr. C.D.Cal.1991). "`Good faith'
encompasses fair value, and further speaks to the integrity of the transaction Typical
`bad faith' or misconduct, Would include collusion between the seller and buyer, or
any attempt to take unfair advantage of other potential purchasers."

ld.at842

Another case discussed the specifics regarding notice required under both the Code and
Rule 2002 as folloWs:

l‘Amp|e authority exists for the principle that sales within the scope of § 363(b)(1), of
which no proper notice was providedl may be set aside See, e.g., l\/l.R.R. Traders,
lnc. v. Cave Atlantique, lnc., 788 F.2d 816 , 818 (1st Cir.1986); ln re First Baptist
Church, lnc., 564 F.2d 677 , 679 (5th Cir. 1977)', and ln re Stanley Engineering Corp_l
164 F.2d 316 , 318 (3d Cir.1947), cert. denied, 332 U.S. 847 , 68 S.Ct. 351, 92 L.Ed_
417 (1948); ln re international Services, lncll 25 B.R. 66 , 70-71 (Bankr,D.Conn.
1982); and ln re Foster, 19 B.R. 28 , 29 (Bankr.E.D.Pa.1982).

Reference may also made to Bankruptcy Rule (hereinafter referred to as "B.R.") 2002

_3.
_EFFESITTD'H'TU`HU'HUN'TU`CUNFTRR'BIEE`UF`EIIEFEEED_

 

OCOCD\ICDO`|A(,Q[\)_\

NNNNNNNN[\)._.\._.\._.\._.\._.\._;._.\._.\._.\_;
CD\IO`)U`|L(AJN-*OCOCD\IO)U`|L(AJN-\

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 4 Of 129

to ascertain whether notice as was appropriate in the particular circumstances was
given, as B.R. 2002 governs inter alia, the amount of notice, the content of the
notice, and the proper recipient or addressees of notice of a proposed use, sale, or
lease of property other than in the ordinary course of business Particularly pertinent
is subsection (g) of B.R. 2002, which provides as follows:

(g) Addresses of notices All notices required to be mailed under this rule to a
creditor, equity holder, or indenture trustee shall be addressed as he or his
authorized agent may direct in a request filed with the courtl otherwise to
the address shown in the list of creditors or the schedule whichever is filed
later, but if a different address is stated in a proof claim duly filed, that
address shall be used (emphasis added).

[73 B.R. 620]

lt is undisputed that Notice to Shrager Was sent care of the Dilworth firm
However, Entry No. 27 of the C|aims Docket on file in the Clerk's Office reflects that
on January 9, 1986, Shrager filed a proof of claim in the amount of $28,710.00 in
which he stated the following address
Louis Shrager & Sons P.O. Box 689 Ba|a-Cynwyd, PA 19004

Since the original l\/lotion for Leave to Se|| the Property was not filed until
January 28, 1986, by the Debtor, it is evident to us that the notice required under §
363(b)(1) and B.R. 2002 should have been sent to the address stated in his proof of
claim. We are further persuaded that the Trustee's argument that it is the creditors
responsibility to keep the Court advised of its current address is well-met by
considering the address on the proof of claim filed on January 9, 1986.

Furthermorel as Shrager contends elementary principles of due process of law
require that it receive notice before it may be deprived of its interest in the Debtor's
property. Shrager cites to a dated, but nevertheless apparently viable case, for the
principle that a bankruptcy sale affecting its interests without notice would be violative
of due process Ray v. Norseworthy, 90 U.S. (23 Wall.) 128, 23 L.Ed. 116 (1874).
See also l\/lullane v. Central Hanover Trust Co., 339 U.S. 306 , 314, 70 S.Ct. 652,
657, 94 L.Ed. 865 (1950); and ln re Clark, 69 B R. 885 , 892 (Bankr.E.D_Pa.1987).
ln re: Fernwood l\/larkets (1987) 73 B.R. 616
SALE MUST BE CONDUCTED lN GOOD FAlTH

The same 9th Circuit case discussed the Attorney's Fiduciary Duties in a Chapter 11
Debtor in Possession case, as this case was originally filed. The Trustee now steps in the
shoes of the Chapter 11, now 7 Trustee Jeri Coppa-Knudson, so her attorney l\/lr. Hartman is
bound by those same FlDUClARY DUT|ES as follows:

FlDUClARY DUT|ES OF CHAPTER 11 DEBTOR'S ATTORNEY

ln a Chapter 11 proceeding, the attorney for debtor in possession, as an officer of the

court charged to perform duties in the administration of the case, has a high fiduciary

duty to the estate represented

l\/latter of Evangeline Refining Co. 890 F.2d 1312, 1323 (5th Cir.1989) ; l\/latter of

q .
_UPFUETmmUTIUmINFTHM"EI[E-UF`EMEEI[U_

 

._.\

OCOCD\|O)UTJ>C»JN

NNNNNNNNN_;_;_A_A__\__\__\_.\_.\_\
CD\|O)UTJ>C)JN-\OCOCD\|O)UTLC)JN-\

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 5 Of 129

Consol. Bancshares, 785 F.2d 1249, 1255 (5th Cir.1986) ; ln re Doors and l\/lore,
lnc., 126 B.R. 43, 45 (Bankr. E_D.l\/lich.1991), citing ln re Bohack Corp., 607 F.2d
258, 264 (2nd Cir.1979) ; |n re Consupak, lnc., 87 B.R. 529, 548-49
(Bankr.N.D.|ll.1988) ; |n re Grabi|l Corp., 113 B.R. 966 (Bankr.N.D.lll.1990) ; |n re
Coastal Equities lnc., 39 B.R. 304, 309 (Bankr.S.D.Cal.1984) . Moreover, counsel for
a corporate Chapter 11 debtor in possession owes a fiduciary duty to the corporate
entity estate -- the client_and represents its interests not those of the entity's
principals ln re Grabill Corp., supra, 970 ; citing ln re Overmeyer Telecasting Co., 23
B.R. 823, 931 (Bankr.N.D.Ohio 1982), aff'd, 750 F.2d 31 (6th Cir.1984); and others
omitted; |n re WPl\/lK, lnc. 42 B.R. 157 (Bankr_Hawaii 1984) . And certainly, the
attorney is obligated to act not in his or her own best interest, but in the best interest
of all the creditors ln re Doors and l\/lore, |nc.l at 45 , citing Commodity Futures
Trading Comm'n. v. Weintraub, 471 U.S. 343, 105 S.Ct. 1986, 1194, 85 L.Ed2d 372
(1985), and others omitted

An attorney's "client" is the person or entity on whose behalf the lawyer acts. ln
certain proceedings an attorney may have more than one client, and where this is so,
they owe duties of loyalty to all the interests represented The duty of loyalty includes
a duty of candor -- candor to all the interests represented "A lawyer like a trustee is
bound to higher standards than the morals of the marketplace." MG|C indemnity
Corporation v. Weisman, 803 F.2d 500, 504 (9th Cir.1986) "Professional ethics
requires of a lawyer a decent sense of responsibility to all those he [or she] serves."
ld, at 504.

Because the attorney for debtor in possession is a fiduciary of the estate and an
officer of the Court, the duty to advise the client goes beyond responding the client’s
requests for advice lt requires an active concern for the interests of the estate, and
its beneficiaries the unsecured creditors Consequently, the attorney may not simply
close his or her eyes to matters having a legal and practical consequence for the
estate _ especially where the consequences may have an adverse effect The
attorney has the duty to remind the debtor in possession, and its principals of its
duties under the Code, and to assist the debtor in fulfilling those duties See ln re
Consupak, lnc., 87 B.R. 529, 548-551 (Bankr.N.D.lll.1988) ; ln re Sowers 97 B.R.
480, 488 (Bankr.N.D.lnd1989) . What's more, counsel has a duty to assist and
advise debtor respecting the fulfilling of the requirements of the Office of the United
States Trustee; unwillingness to do so disqualifies the attorney's representation of
debtor. ln re Plaza Hotel Corp. 111 B.R. 882, 891 (Bankr.E.D.Cal.1990) .

An attorney retained by the trustee, or debtor in possession, who assists with the
collection of the assets of the estate, must abide by the highest professional
standards "Not honesty alone, but the puncti|io of an honor the most sensitive, is the
standard of behavior." |n re Thompson, 54 B.R. 311, 315 (Bankr. N.D.Ohio 1985),
quoting Judge Cardozo in l\/leinhard v. Salmon, 249 N.Y. 458, 464, 164 N.E. 545, 546
(1928)

An attorney's duty goes beyond not merely putting false evidence before the court',
the duty is greater _ the lawyer has a duty to not make misrepresentations to the
court. ln re Disciplinary Action Curl, 803 F.2d 1004, 1005-06 (9th Cir.1986) . For
disciplinary purposes in the Ninth Circuit, where an attorney has misrepresented the
record on appeal to the Court, no finding of intentionally wrongful conduct is required
to impose a sanction; a finding of a lack of diligence by the attorney is sufficient 841
*841 DCD Programs, Ltd. v. Leightonl 846 F.2d 526 (9th Cir.1988)

ATTORNEY'S DUTV OF GOOD FAlTH F|LINGS

 

OQOG)\ICDU`l-AC»JI\)-\

f\.)l\)l\)l\)l\)l\)l\)l\)l\)-\-\-\-\-\_\__\__\_\_\
O)\IO)U`l-D~C»Jl\)-\O©m\lojo`l-D~O)l\)-\

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 6 Of 129

All attorneys before the federal court, including those representing the estate of a
debtor in possession, have duties under F.R.C.P. 11 (incorporated into the
Bankruptcy Code as Federal Rules of Bankruptcy Procedure Rule 9011). The Rule
provides among other things that the signature of an attorney on a petition, pleading
or motion constitutes a certificate that to the best of the attorney knowledge
information or belief "formed after reasonable inquiry"l the content of the document is
"well grounded in fact and is warranted by existing law. . . The "well grounded in
fact" requirement demands at least, that the attorney not accept the client's (or the
ciient's principal's) version of certain facts "on faith"l but at a minimum the attorney
has a duty to probe the client carefully for the facts before they are included in any
document signed by the attorney or in any other way presented to the Court See
Fleming Sales Co. v. Bailey, 611 F,S. 507, 519 (D.C.lll.1985).

CHAPTER 11 DEBTOR'S ATTORNEY'S DUTY RE: PROPOSED SALE OF ASSETS

Under § 363(b), the debtor in possession may sell property of the estate other
than in the ordinary course of business only after notice and hearing in any sale of
estate assets the ultimate purpose is to obtain the highest price for the property sold
i\/latter of Chung King, lnc., 753 F.2d 547 (7th Cir.1985) ', in re Aipha industries lnc.l
84 B.R. 703, 705 (Bankr. i\/lont.1988) ; 2 Collier on Bankruptcy, 15th ed ‘[[ 363.03[1].

Under what circumstances should the debtor in possession be allowed to sale of ali
or virtually all of the estates property prior to the confirmation of debtor's plan’? This
was the fundamental question raised and discussed in in re l_ione| Corporation, 722
F.2d 1063 (2nd Cir.1983) . Lionel, stands for the notion, at least, that § 363(b) does
not grant the bankruptcyjudge carte blanche to approve any sale proposed by the
debtor, but requires that "reasons be given for whatever determination is made"l id
at 1069, i.e. "[T]here must be some articulated business justification before the
bankruptcy judge may order such disposition." id at 1070. The "notice and hearing"
safeguard of § 363(b) would be meaningless if the court were not required to
articulate some reasons why the sale is in the best interest of the estate

Of course the court and the creditors can only make an "articulated business"
judgment regarding the prudence of the sale where there has been a full disclosure
of the details of the proposed sale by its proponent "The key to the reorganization
Chapter . . . is disclosure . . " id at 1070. The essential purpose served by
disclosure is to ensure that parties in interest are not left entirely at the mercy of the
debtor and others having special influence over debtor

A sale of substantially all of debtor's property outside the ordinary course of business
and without a Chapter 11 disclosure statement and plan, must be closely scrutinized
|n re Channel One Communications |nc. 117 B.R. 493 (Bankr.E.D.i\/lo.1990) . ln
proposing any such sale the debtor has the burden of demonstrating that it is in the
best interests of the estate l_ionel, at 1071; Channel One at 496.

|n approving any sale outside the ordinary course of business the court must not only
articulate a sufficient business reason for the sale it must further find it is in the best
interest of the estate i.e it is fair and reasonable that it has been given adequate
marketing, that it has been negotiated and proposed in good faith, that the purchaser
is proceeding in good faith, and that it is an "arms-|ength" transaction. i\/iatter of
Phoenix Stee| Corp., 82 B.R. 334, 335-36 (Bankr.Dei_1987) ; in re Alpha industries
lnc.. 84 B.R. 703, 705-06 (Bankr.l\/lont.1988) ; ln re Alves, 52 B.R. 353
(Bankr.R.l.1985) ; in re Delaware & Hudson Rai|way Co., 124 B.R. 169, 176-77
(D.Del.1991) ; |n re Planned Systems lnc. 82 B.R. 919, 923 (Bankr.S.D.Ohio 1988)

 

OCDOO\|O?O`l-LC)OI\)--\

i\)i\)i\)i\)i\)i\)i\)i\)-A--\--\--\_-\-\_A__x__x_.x
r(§>)\|CDU`|-LC»JI\)--\OCDOD\|CDO`|-LCDN-\

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 7 Of 129

it is the proponents duty to produce evidence probative of these issues

"Good faith" encompasses fair value and further speaks to the integrity of the
transaction Typical "bad faith" or misconduct, would include collusion between the
seller and buyer, or any attempt to take unfair advantage of other potential
purchasers Alpha industries at 706. Andl with respect to making such
determinations the court and creditors must be provided with sufficient information to
allow them to take a position on the proposed sale

in re Structurlite Plastics Corj;_ 91 B.R. 813 (Bankr.S.D.Ohio 1988) .

Finally, the court must determine that the debtor in possession has given all
interested parties adequate and reasonable notice regarding the sale

in re Delaware & Hudson Railwa‘.l Co.l 124 B.R. at 176 .
in re: 240 North Brand Partners

Faiiure to provide the notice required by that rule is grounds for setting aside a
bankruptcy sale in appropriate circumstances
[A] sale without a required Rule [2002(a)(2)] notice may be set aside."

i\/ic`l`igue vl American Sav. & Loan Assoc. Of Florida 564 F.2d 677, 679 (5th Cir. 1977) .
According to the Bankruptcy Court for the Western District of Arkansas:

"The most common remedy, where adequate notice of sale has not been given, is to
set the sale aside or to treat it as voidable typically at the option of the person who
failed to receive notice."

Walker v. Lee lin re Roundsi. 229 B.R. 7581 765 (Bankr. W.D. Ark. 1999)_

This view is corroborated by the Bankruptcy Court for the Eastern District of Pennsylvania
that stated

"Ample authority exists for the principle that sales within the scope of § 363(b)(1), of
which no proper notice was provided may be set aside."

Esnosito v Title ins. Co of Pa. lin re Fernwood i\/iarkets]ll 73 B.R. 616, 619 (Bankr.
E.D. Pa. 1987).

"The lack of notice [to creditors] prior to the private sale coupled with an inadequate
purchase price justifies setting aside the Agreed Order and reopening the bidding
process."

ln re Donohue, 410 B.R. 311l 316 (Bankr. D. Kan. 2009).

"Faiiure to send notice to the most recent address of record violates due process and
results in a sale voidable at the option of the creditor."

ln re F.A. PottS & Co. lnc. 86 B.R. 853, 859 (Bankr. E.D. Pa. 1988).

A case that came before the Bankruptcy Court for the Northern District of New York noting
the failure to comply with the procedure required by Rule 6004 that requires notice pursuant to

i-
.r.

_UFFUEUWH'TUHUHUH'TU'EUHFTRH'EIEETH='EHEHIED_`_“__

 

_.1

O(OCD\|CDU'l-L(»)l\)

[\)[\)[\)[\)[\)[\)[\)[\)[\)._\_\_.x_x_x._\__s__s__s_\
CD\IO)U`|-L().)[\)-`*OCOCD\ICDU`|-L()J[\)-\

 

ll Nevada and the United States that the foregoing(js_t[ue and correct
oated; 3»8~ zon '

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 8 Of 129

Ruie 2002(a)(2) stated:

"The sale having failed to comply with the procedure required by Ruie 6004, Federal
Ruies of Bankruptcy Procedure [requiring notice pursuant to Ruie 2002(a)(2)], is
hereby set aside effective when the sale proceeds are returned to the buyer."

in re i_angiands 385 B.R. 32, 35 (Bankr. N.D.N.Y. 2008).
"[Debtor-in-possession’s] failure to comply with 11 U.S.C. § 363(b) forms an
independent basis for voiding the entire Agreement [to sell ali of the stock of the
debtor corporation]."

Command Performance Operators inc. v. First lntern. Services Corp. (ln re First lntern.

Services Corp.), 25 B.R.66, 71 (Bankr. Conn. 1982).

See also Cedar Tide Corp. v. Chandier's Cove inn, Ltd. (ln re Cedar Tide Corp.), 859
F.2d 1127 (2nd Cir. 1988)(bankruptcy court did not err in nullifying
debtor-in-possession's post-petition transfer of substantially ali of its assets without
notice and a hearing as required by section 363(b)(1)); i\/i.R.R. Traders inc. v_ Cave
Atiantique, lnc., 788 F.2d 816 (1st Cir. 1986)(bankruptcy sale properly set aside
where creditor's attorney was not provided notice of sale pursuant to Fed. R. Bankr.
P. 2002(a)(2) and creditor offered to pay more for item sold than original purchaser);
VVoiverton v. Sheii Oil Co., 442 F.2d 666 (9th Cir. 1971)(saie to bankrupt properly set
aside where creditors were not provided requisite notice of the saie); i\/iason vl
Ashback, 383 F.2d 779 (10th Cir. 1967)(where creditors were not provided notice of
trustee's sale sale should be set aside); Hunt, Ortmann, Biasco, Palffy & Rosseli,
inc. v. Jim L. Shetakis Distributing Co_ (ln re Jim L. Shetakis Distributing Co.), 415
B.R. 791 (D. Nev. 2009)(sale outside ordinary course without notice to creditor may
be set aside pursuant to 11 U.S.C. § 549 as unauthorized post-petition transfer of
estate property)_

l declare under penalty of perjury of the laws of the State of California, the State of

 
 

 

._A

O£OUJ\|CDUTJ>~OOI\J

27 11
28

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 9 Of 129

Anthony G. Thomas

7725 Peavine Peak Court
Reno, NV 89523

Tei: (408) 640-2795

E-maii: atemeraid2@gmaii.com

Debtor in Propria Persona

UN|TED STATES BANKRUPTCY COURT

DiSTR|CT OF NEVADA - RENO
lN RE: Case No. BK-N-14-50333-BTB
Case No. BK~N-14-50331-BTB

ANTHoNv THorviAs and (Joimiy Admlnrstered)

WENDl Tl-lOl\/lAS CHAPTER 7

l
l
l
l
i
AT EMERALD, LLc ) oEcLARATioN oF PAuL. s MuLA ir\i

) suPPoRT oF oPPosiTioN To PAY
oebrors. )AucrioNEER sTREi\/iiviEL AuctioNEERs

)FoR FRAuo uPoN THE couRT

l
l
l
)
l
)
)

Date: i\/iarch 22nd 2018
Time: 3100 pm

Dept. 2

Judge: i-ion_ Bruce T. Beesiey

 

i Paui S. l\/iula Jr. deciare:

1. i am submitting this declaration in support of Anthony Thomas’s Opposition to
payment to Stremme| Auctions based upon fraud upon the Court i am willing to testify to the
below facts if necessary

2. On October 16"‘ 2018, i telephoned and spoke to i\/ir. Steve Stremmei of
Strernmel Auctions in Reno, NV, to inquire about the sale of the Thomas Emerald l was told
by i\/lr. Steve Stremmei:

"You can wipe your ass with the appraisals”

“The appraisals are cartoons”

“This is a huge huge huge opportunity i mean like geometric with zeroes on the
end There is so much hair on it. Somebody who knows what they’re doing
which is not us."

“i don’t care what it sells for"

.1 _
DECLARImmeHmmeEEIUCTTDHE

 

__L

CJ£DCO\IO`)U`l-l-`-GOI\J

[\)[\)[\)[\)[\)[\)N__R_L_L_L_L__g__g__h_g._at
BBO`)U`l-P~GOI\J-*OCOCO\IO`)U`l-P(AJI\J-*

 

 

CaS€ 14-50333-0'[0 DOC 476 Entered 03/15/19 12248:19 Page 10 Of 129

8. The second attachment to the E-mai| sent by steve@stremmeiauctions.com to
myself on 10-23-2018 attached hereto as Exhibit 1-2 is entitled "Emeraid Report" by Ringsrud
Gemology dated 5-24-2005. The header information indicates that this document was filed as
Docket Entry (DE 270-2) in the U.S. Bankruptcy Court - Reno, NV in on 8-10-2015 as pages 2
of 3 and 3 of 3.

9. Attached as Exhibit 2, and incorporated herein by reference is a true and correct
copy of an E-maii sent by sstremmeiiElaol.com on 10-23-2018 at 3:25 pm consisting of an e-
mail from sstremmei@me.com to Hudson Stremmei (h_stremmei@hotmail.com) on 8-22-2017
and consists of links on the internet of: 1. a link to the Nationai Geographic Channel video
documentary entitled “The Bahia Emeraid Story - Expiorer Video". 2. A link to an article in the
i_os Angeles Times dated 8-25-2015 entitled “Federa| Judge haits release of massive Braziiian
emerald". 3. A forwarded e-maii from Steve Stremmel to Hudson Stremmei dated 8-21-2017
consisting of forwarded e-maii from Peter Stremmel to Steve Stremmei re: Nan Summerfieid.
The E-mail references the Doyie auction house and was sent by Peter Stremmel of Stremmel
Gallery located in downtown Reno, who identifies himself as the brother of Steve Stremmei.

10. Attached as a PDF attachment to the above-referenced chain of e-maiis
identified in Exhibit 2 and attached hereto as Exhibit 2-1 is a true and correct copy of the
Bankruptcy Court’s Order to Empioy Auctioneer, a 2 page document filed on 10-18-2017 as
Docket Entry (DE-34B).

11. Attached to this Deciaration as Exhibit 3 and incorporated herein by reference is
a 2 page document consisting of a true and correct copy of an E-maii from sstre_mme_i@M
(Steve Stremmei) dated 10-23-2018 sent to me at 3:22 p.m. consisting of a forwarded e-maii
from Steve Stremmel to the Trustee Jeri Coppa-Knudson, with 17 attachments of Emeraid
photographs taken by AG (asagiimore.com).

12. Attached as a PDF attachment to the e-maii referenced in paragraph 11 above
and attached hereto as Exhibit 3-1 is a true and correct copy of a $200 invoice from AG to
Stremmel auctions

13. Attached hereto as Exhibit 4 is a true and correct copy of an e-maii that was sent

_ 3 _
DECLARMWMMWHTTUM

 

 

CaS€ 14-50333-0'[0 DOC 476 Entered 03/15/19 12248:19 Page 11 Of 129

18. l also reviewed the 50 pages of documents that were produced by Steve
Stremmei in response to a subpoena for production of documents and his documents support
my declaration fully in that he only submitted $200 in receipts and that he didn’t notify anybody
about the date of the auction.

19. On 10-26-2018, i had another telephone call with i\/ir. Steve Stremmei where i
informed i\/ir. Stremmei that i believed that i\/ir. Thomas paid $20K for the Emeraid Mr.
Stremmei was very pleased and stated that

“i’m trying to build a case when you buy it for $830.” “i can say that this siob only paid
$20,000 for it”. He told me that “i love it when you say this”. i\/ir. Stremmei told me: “i want to
see you steal this thing”. He told me: “Your bid is going to be next to nothing which is going to
be more than fair" and that “we’ve got a 60 ib door stop for you".

20. On 10-29-2018 i had a further telephone call with t\/ir. Stremmei where he stated:

‘i want to be honest with you Paui, You are the only one i talked to about this”.

He told me that the Judge always sides with the Trustee and that “it’s a really
cool stone".

21 . l believe that the conduct of i\/ir. Steve Stremmei in disparaging the emerald so
that it could then be sold at a low price constitutes collusion and fraud in the auction process
and the declaration of Hudson Stremmei constitutes fraud upon the Court that l consider to be
abhorrent and despicabie behavior that should disqualify Stremmei Auctions from profiting off of
his 40 year relationship with the U.S. Bankruptcy Trustee

i declare under penalty of perjury of the laws of the State of Caiifornia, the State of

Nevada and the United States that the foregoing is true and correct

fix r`:-,é/f
Dated: February 25th 2019. i' - ~`-/L-#`“ `

au S. i\/iu a
(949) 836-8229
pmuia@techmasters.tech

  
 

  

_ 5 _
DECLARWUWTWWHHMWWS

 

CaS€ 14-50333-0'[0 DOC 476 Entered 03/15/19 12248:19 Page 12 Of 129

From: Paui Muia <pmuia@techmasters.tech>

Date; Tue, Oct 23, 2018 at 11:47 Ai\/i

Subject: Emeraid specimen

To: steve@stremmelauctions.com <steve@stremmeiauctions.com>

Steve,

l was a pleasure to speak with you, | look fon/vard to inspecting the specimen and making a reasonable offer
Piease send me a copy ofthe appraisals i will review them and get back to you ASAP.

if you need to reach me my cell phone number is 949-836-8229

Best,

Paui

- 6 - Exhibit1

CaS€ 14-50333-0'[0 DOC 476 Entered 03/15/19 12248:19 Page 13 Of 129

From: Steve Stremmei <steve@stremmeiauctions.com>

Date; Tue Oct 23, 2018 at 3:19 Pi\/l
Subject: Re: Emeraid specimen
To: Paui Muia <pmula@techmasters.tech>

> On Oct 23, 2018, at 11:47 Ai\/i, Paui Muia <pmuia@techmasters.tech> wrote:

>

> Steve,
>

> iwas a pleasure to speak with you, l look fon/vard to inspecting the specimen and making a reasonable offer.

>

> Please send me a copy ofthe appraisals l vviil review them and get back to you ASAP.

>

> if you need to reach me my cell phone number is 949-836-8229

>

> Best,
>

> Paui

 

----- Fon/varded message
From: Steve Stremmei <sstremmei@aol.com>
To: info@ieewasson.com

CC:

Bcc:

Date; l\/lon, 30 Oct 2017 14:14:33 -0700
Subject: Bankruptcy emerald

}

Thanks for your time
Steve Stremmei
Stremmei Auctions
775-787-7000

 

3 attachments

3 specimen #1.pdf
“ 1282K

3 specimen #2 (1).pdf
’ 804K

|:] Bankruptcy emerald.emi
2855K

Exhibit 1

CaS€ 14-50333-0'[0 DOC 476 Entered 03/15/19 12248:19 Page 14 Of 129

 

Prepared For:

loe Wendt

5441 Kietze Lane
x2nd Floor
Reno,.NV 89511

Emeraid Crystal in Matrix
One mineral specimen consisting of one doubly terminated, re~healed beryl/emerald

crystal embedded in matn`x. The matm'x is typical of that from Bahia, Brazil.

The

morphology and association is also typical of that from Bahia, Brazil. The specimen
measures approximately 32 CM (L) x 6.6 CM (W) x 6 CM (D). There is a broken section
of beryl/emerald crystal located near the end of the large crystal and embedded in matrix
of similar quality measuring approximately 47.06,:MM (L) x 56.58 MM (W).. The
termination of the crystals are not fully visible due to the positioning within the matrix.

ln addition to the two large crystals described above, there are multiple smaller .White
beryl crystals also embedded in the matrix. This combination of crystals is typical of
Bahia, Brazil. (See attached excerpt from Emerald and Other Beryls by John Sinkankas).

Emeraid Crystal in Matrix Attributes

Main Mineral Species/Variety:

Secondary Minerals:
Shape;
o Crystal Habit
¢ Finish
¢ Matrix
o Damage

o Termination
0 S~l:tape Type

Source:
0 Mine
¢ Country
0 State
Size:
o Length
~ Width
0 Depth

Beryl/Colorless

Hexagonal

Good

Biotite Schist

None

Typical flat with sharp edges
Elongated with good crystal faces

Unlcnown
Brazil
Bahia

32 CM (approx.)
6.6 CM (approx.)
6.6 CM (approx.)

Beryl/Emerald Embedded in Matrix

Ct`riii"ll;l€illlai

.¢_.»._.¢.u

Exhibit 1-1

CaS€ 14-50333-0'[0 DOC 476 Entered 03/15/19 12248:19 Page 15 Of 129

 

CGllFlD§i-§§

Color'.
v Hue Bluish Green (no apparent dye)
¢ Tone ' Dark (7)
¢ Saturation Sli?ghtly Grayish (-2_)
Clarity:
v Transparency Serni~translucent to opaque
0 Clar-ity Declassee’
.9- EXhibit1-1

'-~¢ __-¢ F-.»- ~._.
._.- ¢._a_. *.a.¢___._~w.__¢.mw s _e_r -- _-

CaS€ 14-50333-0'[0 DOC 476 Entered 03/15/19 12248:19 Page 16 Of 129

 

Photographs

 

CONFIENllAL

' 10 ' Exhibit -1-1

 

CaS€ 14-50333-0'[0 DOC 476 Entered 03/15/19 12248:19 Page 17 Of 129

to mill

 

CCNFlDENTlAl

- 11 - Exhibit 1-1

CaS€ 14-50333-0'[0 DOC 476 Entered 03/15/19 12248:19 Page 18 Oi 129

 

"case 14-§0333-btb Doc 270~2_ Entere<l 06/10/15 14;46:55` ib’éf`rjé'§`or 3

 

 

 

 

 

two is .~=. ___ t -.s_ _";__Ri_ti§siiud_~(§emolcigry
' ‘ nos 741 scm 1=.4x40874190m
'?Box 128; Samlog:t. Cnlilrtrnin US.:\

Emeraid Report
'l`lti_;r report is based ‘on_ tl)c color nomenclature guidelines of tire Colon:d Stonc Grttding Sy stem of the Gcmoiogicni

insiitttt¢_: of At_n`crii:`a (GJLA` ) Odicr technical guidelines -l`_ollo\vcd arc those ol' thc AGTA (Amcdcnu GeniTradc
Ass_ocinlion_-)

€fhis laboratory judges cm rul'tis _to ogrrcnt indusm standards ot' quality 'ihc detri`tic`d description belo'\
description using curran citglutun: Any deviation from tit_c' quality standards of thc colo n f _.
will bo`discloscd i_x'_tll_ir`: _ cms" `sccu'on Furthcr information mid disclosures ore on the rcvérs , _ y

   

   

 

Lj_ea_algllvltngg_§ge_c,ig_ie& Hexagonai emerald crystal with two of"‘rts faces p
color. The emerald is approximatel' _= 5;~9 cm long The coior' i__s a dark;l,tgn
saturation, very slightly yellowish- -Green and is sami-transparent This color ts considered to
be typical 'e`f emeralds' from Braziiian localities The presence of three small zones of mica shi_st
positively identify the emerald as being a natural Braziiian emerald. The color is unenhanced
and native

oll§rjp;l~t§rl show

 
 

 

 

M_Ah,ui_i§_ntc_u§:_ The emerald is approximately 25. 9 cm long The base is approximately 12
x 7 cm in slze. Near the ass are two secondary emerald crystals approximately 6 x 9 x 2. 5cm
The last 8 c`rn of the other end of e crystal tapers from approx. 12- d_own to 3 cm. Welght' is
estimated to be 'p__prox. 20 385__ carats or 4077 grams

 

   

M This measurement places this amaral specimen as one of the largest in the
worid. The sizel along htlie classic rich Braziiian color. makes this specimen extremely
rare with comparative valuation from $'i 00 per carat and higher. lt_ would serve as _th_e central
focus of any important mineral collection »

 

'l`hc items described abu\ c iin\c been o\:mtincd gcmologicall_\'. T itc information recorded on t.l_tis document representsd
our interpretation of rcsults obtained from the usc oi' gcmologicnlinstruntcnts as neil osgr_ndi_ng techniques base
on thc Colur Gr:tdiug Systcm ol' tltc Gcmoiogical institute ol' Amcricn Wci_\_tltts rind measurements nrc approximate
Documcntnotvalid \tiihout nuthorizud signature

IJnrc:_.',_-" ` ...r 2 7,(.?€3‘;"` Stgvitrrr¢re__ _- .': _`

 

_12 _ Exhibit1-2

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 19 Of 129

 

 

case ra~suaaa'ntn ooc"‘z?o-'z Emered 06/1_0715 14:46:55 Page 3 of 3

 

 

L, l im`tations

There are no llmitations; the simple philosophy of direct communication and trust between client and
purveyor has the immediate effect of negating the need for long legal limitations in small pnrit. Rlngsrud
Gemo|c>gy adheres to that philosophy and we stand behind our work.

Emergldtnfg§ma§on lp t ‘l;-':-

stone. 20% is 9 or more facets in most emeral

  

The final customer of.this stone should note that the abovné`, jr§h`ilc>'n`eifi enhancement affects clarity on|y.
Emeraid color ls unenhanced and remains natural.

Every gemstone is unique - with its own series of internal and external characteristics Fissures are
counted and their location is taken into account. Cutting is judged and color concentrations are analyzed.
The skilled grader taice _ t`_o consideration the nature, location, and number of these characteristics to
assign each sto` ' '

     
  

§ggng[§i§£" shig" disclosure

This report is limited as are all certificates nd_ reports, to objective criteria only lt is only meant to
validate thé} genuineness and quality of ‘the~gemst:one tested The ailure timelessn_ess, uniqueness,
wholeness, and flneness of a gemstone are out _of place on a scientific report and can only be experienced
in quiet moments of simple undistracted visual appreciation of the storie. The purpose of the conclusions on
the other side of this report ls to attest to the genuineness and soundness of the storie,’thereby putting‘the-
intellect at rest. When viewing the stone with a quiet intellect a condition ls created which allows the

 

mind heart and senses _to deeply enjp' oleness and al|ure of the piece Thls ls the true ge_finltlon of
connoisseurship. A ge_r__n report or certificate is only the first small step towards that;`- t s disclosure
seeks to define t_hl_s limitation `

 

True connoisseurship of a gem involves not only the intellect but also the heart (or in modern language:. 1101
only the left but also the right brain hemispheres); not only the objective but also the subjective With
critical objectlv`lty taken care of by the report, the wholeness of the mind ls free to identify with the
wholeness of the gem. The definition of ailure and who|eness, rather than sought in a dlctionary, can be
effortlessly experienced by gazan into a fine gem.

 

- 13 - EXhibit1-2

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248219 Page 20 Of 129

From: S\eve Stremme| <lmgm]-
Date; Tuel Oct 23, 2018 at 3:25 PM

Subject: Fwd: Nan Summerlie|d, SVP/Director, Ca|ifornia Operations | Doy|e Auction House
To: Pau| Mula <pmu|a@techmaslers.tech>

Begin forwarded message:

From: STEVE STREMMEL <sst_rern_rg,‘me.com>
Sub]ecl: Re: Nan Summerfle|d, SVPlDlrector, Ca|ifornia Opera\lons| Doyle Auction House
Dalo: August 22, 2017 at 1:41:28 AM PDT

To: hudson stremme| <h stremmgmnotml'| com>
WM_ILM_\'M7103/imrse-b§l_\a~g\eraldj`§nt-;H;+Qck-wreAEmg_;-_r|£gim

On Aug 21. 2017, at 10:44 PM. hudson slremmel <h ;rremmem\o'mall \_-'m> note:

mnmnnemm<mmmnhtcmmmbw/M fist

The Bahia Emerald Story - Exp|orer Video - Nationa| Geographic: Channel
mimmgm

When a mine in Brazl| uncovers one ofthe biggest emeralds `n the worU,the stone begins a mysterious ten year journey.

 

m ‘ l/la w -me-|n-br i|ia ‘ hia |d-201 25- .hlml

Federal judge ha|ts release of massive Brazilian emerald
Mms‘.umr_-

The more than six-year legal battle over the Bahia Emerald seemed to have reached a concbslon last month, when a Los A
judge fnaly determ`ned

 

From: STEVE STREMMEL <s_me_mel¢mgm>

Sent: Augusl 21, 2017 7:35:35 PM

To: hudson stremme|

Subject: Fwd: Nan Summerhe|d. SVP/Direclor. Ca|ifornia Operalions l Doy|e Auction House

Bcgin fur\\'ardcd message

From: Peter Stremme| <;;¢_[=Mmme|g_-|k:;,;_com>
Subjec\: Nan Summe rfie|d, SVPlDirector, Ca|ifornia Ope rations | Doy|e Auction House
Date: August 21, 2017 at1:40:41 PM PDT

T0: STEVE STREMMEL <Mmm

Call Nan up and tell her you`re my brother _ we re good friends

_14 _ Exhibit 2

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248219 Page 21 Of 129

Skip to main content

M_.-l,r;q»_q Lq¢i. l w
m L-l Flu|-:l_llr£'ll|.m*' sI';°`

_ _. ..____ .__.. _ _. _ 4_- __

<'°Qo'heade'~png> FEATuRED sToRY |Br°wse

<15LA02-L0t3341-Tiffany-Moonstone-Neck|ace.jpeg>

Titans of Tiffany

Nan Summerfie|d profiles three turn-of-the-century jewelers and the profound effect they had on Amen'canjewe|ry design.

Read More

<Tony-Di.iquette-Jan-2017.jpeg>

Tony Duquette: More is More

Nan Summerfie|d prohles the |egendary American designer and the exquisite jewelry he created.

Read More

 

SPEC|AL|ST

Nan Summeriield

SVP/Director,Ca|ifornia Operations | Jewe|ry

fnanjsmnmerhe|d.jpeg>

310-276-6515
DoyleLA@Doyle.corn

”SQB”S”Q‘U'U>:D"°MOEDOD]

 

' 15 ' ` _ ` " 'E)z"ri"i'i§"i"t"""z """"

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248219 Page 22 Of 129

Nan Summerfield joined Doyie New York as Director of the Ca|ifornia omce in Beverly l-lills in 2014, Ms. Summerfield, a G|A Graduate Gemologist.
auction business for thirty-eight years

Nan began her career at the Gemologica| |nstitute of America in New York as a Staff Gemo|ogist in the GlA Laboratory and later as an |nstructor in
spending thirteen years as a \/ice President in the Jewe|ry Department at Sothebys, first in New Yori<, then in Los Ange|es. Nan continued to devel
auctions in Bever|y Hi|ls for eight years. For twenty years before joining Doy|e, she owned Summerfie|d's, a successful Hrm in Bever|y l-li||s that sp
estate jewelry

CURRENT & UPCOM|NG AUCT|ONS

<17LA02-Taylor-Coral-Necklace.jpeg>

UPCOM\NG AUCT|ON
Fine Jewelry - Beverly Hills

Mon,Nov13, 2017 at 10am PST | Bever|y Hi|ls l Ca|ifornia
Exhibition dates: Nov 11N0v 12

§ Add to Calendar

sale into .'--.»---r---. …u_

< |ogo-footer.png>

rt c angle coal
212-427-2730

175 East 87th Street
NewYork, NY10128

<doy|e-footer|ogo<hayloft.png>

<doyle-footer|ogo-bhhs.png>

Auctions
Past Auctions

Department Directory
Specia|ist Directory

Locations
Consignment Days

Nluseum & institutional Services
Trusts & Estates

SELL|NG AT DOYLE

Request an Estimate

Why Se|| at Doyle'?
Obtaining an Auction Estimate
Se|ling Options

Results Statemenl - 1 6 - Exh i b it 2

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 23 Of 129

Payrnent

BUY|NG AT DOYLE
Register to Bid

Download a Bid Forrn
Betore the Auctlon
Bldding Methods
Buyer‘s Premium
Bidding lncrements
Payrnent Methods
Storage Fees
Shipping

Copyright ,2017 Wil|iam Doyie Ga||eries. lnc. | Website Terms of Use | Privacy Policy

STREMMEL GALLERV
1400 sount viRGiN\A sweet

RENo. NEVADA sam

T.m.ves.ossa F-vvs,vea,oan
www.smem£i.mu£nv.co~l

- 17 - Exhibit 2

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 24 Of 129

From: Steve Stremmei <sstremmel@aol.com>
Date; Tue, Oct 23, 2018 at 3:27 Pl\/l

Subject: Fwd: Order to employ ~ At Emerald. Thomas
To: Paui Muia <pmu|a@techmasters.tech>

:_J order on application to employ [1].pdf
‘ 329K

'18 ' Exhibit 2-1

l\.)

\OO°\|O\'J\-$>~b)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

28

CaSe 14-50333-btb DOC 476 Entered 03/15/19 12:48:19 Page 25 Of 129
Case 14-50333-btb Doc 348 Entered 10/18/17 11151:06 Page l of 2

%M?@wo,

Honorable Bruce T. Beesley
United States Bankruptcy Judge

 

 

Entered on Docket
October18,2017

JERI COPPA-KNUDSON, Trustee
3495 LAKEStDE DRIVE, PMB #62
RENO, NV. 89509»4841

(775) 329»1528

renobktmstee_@gmgj!.cgm
UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
IN RE:

CASE NO. BK-N-l4-50333-BTB
ANTHONY 'I`HOMAS and

WENDI THOMAS, CASE NO. BK-N-l4-50331-BTB
(Jointly Administered)

AT EMERALD, LLC
CHAPTER 7

ORDER TO EMPLOY
AUCTIONEER

Debtors.
it

The court having considered the Trustee’s Ex Parte Application to Employ
Auctioneer (the “Application”) and the Verified Statement of Steve Stremmel, of Stremmei
Auctions, lnc., in support of Trustee’s Ex Pane Application to Employ Auctioneer, (the
“Ven`fied Statement”), the court finds that Stremmel Auctions, lnc. does not hold or represent
any interest adverse to the estate is a disinterested person within the meaning of l l U.S.C.
Section 101, and that the Office of the United States Trustee has reviewed and approved the
application

Good cause appearing.

lT IS HEREBY ORDERED that employment of Stremmel Auctions, lnc., as auctioneer
for the estate is APPROVED,

. 19 - Exhibit 2-1

-ldL»JN

\OOO\lO\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 14-50333-btb Doc 476 Entered 03/15/19 12:48:19 Page 26 of 129
Case 14-50333-btb Doc 348 Entered 10/18/17 11:51:06 Page 2 of 2

IT IS FURTHER ORDERED that the auctioneer’s commission shall be based on a
graduated percentage of the total sale of assets, plus approved expenses, subject, however, to

approval by this court after notice and hearing, of all compensation and reimbursement requested.

Submitted by:
/§[ Jeri Cg_@a-§ngdson
Jeri Coppa-Knudson, Trustee
###

_ 20 _ Exhibit 2-1

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 27 01 129

From: Steve Stremmel <¢Hm;mdmmg~
Date; Tue, Oct 23, 2018 at 3:22 PN.

Subject: Fwd: Emeraid

To: Paui Mula <prnula@techmasters.tech>

Begin forwarded message

From: Steve Stremmel <;§tremmel]'_ao\.com>
Sub|ect: Fwd: Emera|d
Date; August 28, 2018 at 12:04:51 PM PDT

To: COPPA»KNUDSON JER| <M»

Emeraid Photographs

l scmmmeiAucuon-emmidzmaosoa-oooi_jpg
l Stremme|Auction-Emerald20180308-0002.|pg
§ Stremme|Auc\ion»Emerald201BO308-0003.jpg
h S\remme|Auction-Emera|d20180308-0004.jpg
51 Stremme|Auction-Emerald20180308-0005.jpg
k suemmeiAucrian-emeraidzoiaoaos-ooos.jpg
b StremmelAuction-Emera|d20180308-0007.jpg
§ StremmelAuction-Emerald20180308-0008.jpg
§ stremmeiAucnon-Emmidzo1so;108.ooos.jpg
di Stremme|Auction-Emera|d201BO308-0010.}pg
i suemmeiAucuon-aneraidzo1aosoa-oo11.jpg
§ SnmmelAucuon-Emeraldzmaosos.omz.;pg
§ srremmelAucnon-emmiazoiaoaoa-oon.jpg
o Stremme|Auction-Emerald20180308-0014.jpg

§ Stremme|Auction-Eme rald20180308-0015.|'pg

n Stremme|Auction-Emerald20180308-0016.jpg
l g

775.530.7151
El.'a.l.'l.iull|]ll.l.£_i."|.|]l

17 Attachments

fog __

m |nvolce 05454.pdf

-`¢

  

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 28 01 129

 

Poul||ula
mma

1Mt¢chmonts

=`...-..= '~:" =~"` mm”’"’“

umw -.

- 22 - Exhibit 3

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 29 01 129

 

 

1 Asa Gi|more, Ag l_l_C PO Box 21492
‘ 7755307151 Reno, Nevada

89515
United States

 

Billed To Date of issue invoice Number Amount Due (USD)
Hudson Stremmei 03/09/2018 05454 $2 00 00
Stremmei Auctions
Due Date
04/08/2018
Description Rate Qty l_ine Tota|
Studio photography - Emeraid $80.00 2.5 $200.00
Subtotal 200.00
Ta)< 0.00
Total 200.00
Amount Paid 0.00
Amount Due (USD) $200.00

Terms
For full terms, please see http://wvwv.asagilmore.com/agterms.pdf

_23-

Exhibit 3-1

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 30 01 129

From: Steve Stremmei <sstremmei@aol.com>
Date; V\/ed, Nov 7, 2018 at 7:35 Pi\/|

Subject: emerald
To: Paui l\/|u|a <pmula@techmasters.tech>

think it may go for $8,000 to $10 K

- 24 - Exhibit 4

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 31 01 129

From: Steve Stremmei <sstremmei@aol.com>
Date; Thu, Nov8, 2018 at 7:16 A|\/l

Subject: Re: emerald
To: Paui Mula <pmu|a@techmasterstech>

Total of3 bidders Go on|ine and register, which doesn’t cost anything and bid what makes sense. We have to get it

approved by the court but only the successful bidders offerwi|| be considered at court. Any chance of coming up
before the 15?

Steve Stremmel

mmel

Al,`\".'T.'\.`t?iz-'i

550 West Plumb Lane #406
Reno, Nevada 89509
775-787-7000

775-323-6445 fax

stremmelauctions.com

On Nov 7l 2018l at 8:57 l:’|\/ll Pau| Mula <pmula@teghmasters tech> wrote;
So what should l do? How many bidders....

On V\/ed, Nov 7, 2018 at 7:35 P|\/l Steve Stremme| <sstremmei@aol.com> wrote:
think it may go for $8,000 to $10 K

_ 25 _ Exhibit 5

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 32 01 129

l mm ar 9:29 m l 2314 l_"".'t

<0 0 ®

+1 (775) 240~5331

missing
?hu_ Nov 1, 2!5? 934

Sorry, l can't talk right now.

 

1~`rig Nov 2, 833 eat

We have a bid on the Emeraid so
what you want to do is register and
bid if interested

Fri, Nov 2, 11:07 fits

Fri, Nov 2. 1235 PM

3500

 

Actually can you make it latter or
tomorrow

a a o
ooqono¢¢
.25-

""… Exhibit 6

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 33 01 129

o Fhone '! 9:29 PM I 23% "'l_:*

<@ 0 go

+1 (7751 240-»53$1

Actually can you make it latter or
tomorrow

 

sat mw 3, 223 me

lt is now up to 1500

 

\tth.\ctf Nov ?, 5»“-`- f'¢ '

 

Ti..rr, hmr 13,‘11`126 ¢-M

 

Wed, Nov 14, 1102 ski

net _
9.9¢ n 001

- 27 - Exhibit 6

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 34 01 129

.Phone ¢‘ S:ZHPM I 23%|21-

<. g fit

+1 (775) 240'5331

Wed, Nov 73 5:18 PM

    

Wnar is the 1_'-.1 ».1F 'l~'~l-'*

Tua, Nov 131 11?".'6 '~M

Happy `l'uesc.ia~,/,1 hon .-.' you '1.#.11 a

good neekendm m-.- fathers service
Was Sunday. Where is the bid at

 

Wed, No-. 14,. 11:02 AM

Wt' en does the auction end
tomorrow?

Delivered

W+`-£- H{., 1*=_ r r_ nil

80 sorry to hear about your dad
that's always a tough one the
auction ends at 10 AM tomorrow
but it's what they call a soft clothes
so if you make a bed at_9_!58 and
goes for five more minutes until
everyone stop spinning but if
nobody bids any further it en_ds at
10. paul my very best to you

met 0
QC°OJ O.|

' 28" Exhibit 6

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 35 01 129

IPImn¢ ¢' 9:29 fm 1 23%§:;,
<. 0 @
+‘1 (775} 240-5331

Wec£, Nov 7`, 5:13 PM

"1".'1'1.“1| 1»'.|1'.¢=111-'.'1'*‘- F"Tl'."~'

 

Tu$, NGV 13‘11226 AM

Hapr'y Tuesday, hope you had a
good Weekend... my fathers servit e
Was Su'nday. Where `s the bid at

 

Wed, Ho-¢ 14, 11202 Atui

 

Deiivered

'M.,a.'i, ur.. 1.1_ 111. -`11

So sorry to hear about your dad
that's always a tough one the
auction ends at 10 AM tomorrow
but it's what they call a soft clothes
so if you make a bed at_9;5_8 and
goes for five more minutes until
everyone stop spinning but if
nobody bids any further it ends at

EGJ 0
@.°° 11 0.1

Exhibit 6

OCOOO'\|O)U`|J>O\JI\J-\

OO'\|CDU`|-I>O\Jl\)-\OLOOO'\|O)U`|J>O\JI\J-\

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 36 01 129

Anthony G. Thomas

7725 Peavine Peak Court
Reno, NV 89523

Tel: (408) 640-2795

E-mail: atemerale@gmail.com

Debtor ln Propria Persona

UN|TED STATES BANKRUPTCY COURT
DlSTR|CT OF NEVADA - RENO
lN RE: Case NO. BK-N-14-50333-BTB

Case NO. BK-N-14-50331-BTB

ANTHONY THOl\/lAS and (Jointly Administered)

WEND| THOMAS CHAPTER 7

)
)
)
)
1
AT EMERALD, LLC ) oEcLARATioN oF ANTHONY ca THoiviAs iN
)suPPoRT oF oPPosiTioN To sALE oF
beams ) EMERALD FoR FRAuo uPoN THE couRT
)REQuEsT FoR JuoiciAL NoTicE oF LAvv a
)FAcTs [RuLE 2011
)
)
)
)
)
)

Date; l\/larch 22nd 2018
Time: 3:00 pm

Dept. 2

Judge. Hon. Bruce T. Beesley

 

l Anthony G. Thomas declare:

1. l am submitting this declaration in support of my Opposltion to the sale of the
Thomas Emeraid and am forced to file concurrently herewith a l\/lotion for Judicial Notice of Law
& Facts based upon the filing that l made with this Court on 12-17-2018 and in light of the fact
that l have raised the issue on several occasions of the Trustee's failure to comply with
Bankruptcy Code Section 363(b), Rule 6004 and Rule 2002 that govern the sale of estate
assets and require notice of any proposed sale of estate assets to be served by mail upon all
creditors and interested parties by the clerk of the Court 21 days prior to sa|e.

2. l was forced to set the hearing on 12-17-2018 due to the failure of Attorney
Hartman to respond to my meet and confer letter dated 12-6-2018 where l first pointed out the
failure to comply with the Notice Rules PR|OR to sale that the law mandates notice to be sent
buy the clerk of the Court to all interested parties by mai|. There is no such docket entry, that l

am requesting that this Court take Judicial Notice of (attached to this Declaration as Exhibit 1
_ 1 -

DECMRmmYTTHUHmWPPFUmMM-mmk
SUPPORT OF MOT|ON OR JUD|C|AL NOT|CE

 

C)(DOJ\|O)U`|~P~OO|\)-\

i\)i\Ji\)i\)i\)i\)i\)i\)i\)-\-\-\--\-A_\_\_\_x_\
OJ\|OUU`|~P~(AJi\)-AC)(DOJ\|O)U`|~P~(AJi\)-\

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 37 01 129

and incorporated herein by reference is a true and correct copy of the Pacer Docket entries
347-469 inclusive printed on 14 pages l was forced to set the hearing on 12-17-2018, where l
sought a continuance of the 1-8-2019 hearing to confirm the sale of the Emerald, due to the
irregularities in the sale process in violation of the 21 day notice requirements imposed by law
by virtue of Bankruptcy Rule 2002, as weil as the fact that the only creditors that were informed
of the sale before the sale occurred were only Ken Tersini and Wayne Silver who are listed in
the Deciaration of Hudson Stremmei as Emeraid Experts.

3. i\/ir. Tersini is the one who by his commission of Fraud Upon the Court in the
underlying Santa Clara County case of Kenmark Ventures LLC v. Thomas, was the ringleader
in procuring a $5 million judgment against me that is void on its’ face and subject to a pending
i\/iotion to Vacate in the Santa Clara County Superior Court, something that the instant filings
against me have made difficult to achieve while i am devoting unnecessary time and energy to
oppose the sale of the Thomas Emeraid that is Void on its’ face for failure to comply with the
mandatory notice requirements before sale under BK Code 363(b), and Ruies 6004 and 2002
of the Bankrutpcy Ruies (attached as Exhibit 3 to my filing of 12-17-2018 for which i am
respectfully requesting that this Court take judicial notice of under Federal Ruie of Evidence
201 and for which l am requesting a written order with specific findings of fact and conclusions
of iaw.

4. This is not the first time that i\/ir. Tersini has failed to comply with notice rules in
the Fiorida Rep|evin action, filed in 2008 in the Circuit Court for the Tweifth Circuit Court in
Sarasota Fi_, i\/ir. Tersini and his attorneys filed a lawsuit without giving me any notice (See
Exhibit 4 to my Declaration), and made fraudulent representations to the Court that they notified
me when they didn’t, and claimed that the emerald was worth $500,000,000 [FiVE HUNDRED
i\/iiLi_iON DOLi_ARS].

FAiLURE OF TRUSTEE AND HARTMAN TO PROViDE NOT|CE OF SALE TO DEBTOR AND
TO OTHER CRED|TORS OTHER THAN TERSiN| OF KENMARK VENTURES, LLC, AND H|S
ATTORNEY WAYNE S|LVER

5. The sale of the Thomas Emeraid is governed by Section 363(b)(1) of the U.S.

Bankruptcy Code, as weil as the provisions of Ruie 6004 that references Ruie 2002 governing
_ 2 .

DECLWTWWWWHWPWEWMMN
SUPPORT OF MOT|ON FOR JUD|C|AL NOT|CE

 

_\

O£D®\lO`)UT-Pb)i\)

NNNNNNNNN__.\_\__.\_\_\_\_\_\_\_\
®\lO`)OT-J>b)l\)-\O£D®\lo`)(h-Pb)i\)-\

 

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 38 01 129

the rules regarding Notice of Saie. These laws are attached as Exhibit 3, pp. 60-74 of 189 of
the filing that i made on 12-17-2018 as DE 439.0 These provisions before sale were not
complied With, and Attorney l-lartman’s claims to the contrary at the hearing of 12-17-2018
before this Court were false and constitute fraudulent concealment of the true facts from the
Court, combined With the collusive bidding where no other creditors other than Tersini and his
lawyer were notified of the sale prior to the sale, renders the sale to an employee and personal
notary of Ken Tersini as a creditor whose entire judgment is subject to being overturned for
being void on its’ face and procured inter alia by fraud on the Court and collusion in the auction
process

6_ As referenced in paragraph 2 above, l am submitting as Exhibit 1 to my
Declaration, a true and correct copy of the 14 page Docket printout from pacer from 10-
16-2017 Docket Entry 347 Ex Parte App|ication to Employ Stremmei Auctions to the
period my request that the Court take judicial notice of the underlying facts and law that
establish conclusively that the purported sale by Auction to Jennifer Jodoin, personal
notary to Kenmark Ventures LLC and KT Properties and related companies principal Ken
Tersini, the very party who committed fraud on the Court to procure a judgment against
me falsely claiming that he extended a ioan, where all the evidence shows to the
contrary, where not one dime was ever received by me, and where the document that l\/ir.
Tersini used to hold me liable to a non-dischargeable fraud judgment against me is
Exhibit 22 to the Tria| Exhibits filed in this Court’s Kenmark v. Thomas Adversary
Proceeding, a document that was sworn to where l testified in a Deposition in the
Kenmark matter, in the adversary matter and testihed to on the stand was not sent by me,
and in light of new evidence in the form of a Declaration to to pay a commission and
expenses to auctioneer Stremmei Auctions in light of the manifest fraud and deception
committed by i\/ir. Steve Stremmel, who despite being the principal and owner of
Stremmei Auctions, inexplicably died the declaration in support of the Trustee and her
attorney’s illegal attempt to sell the Thomas Emeraid without complying with the

mandatory notice requirements imposed on a sale of Bankruptcy Estate assets under
_ 3 _

oEcLAFrmurr'cir-_a N

HTHDNYU. THUHIF
SUPPORT OF MOT|ON FOR JUD|C|AL NOT|CE

 

._\

OCOUJ\|O)UT-POO|\J

l\)l\)l\)l\)l\)f\)|\)|\)|\)_\t._\._\._\._\_\t_\_\_\_\
UJ\IOUUT-POJI\)-\OCDUJ\]O§UT~POOI\)-\

 

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 39 01 129

U.S. Bankruptcy Code Section 363(b), and Bankruptcy Ruies 6004 and 2002 that require
Court approval and notice mailed by the Clerk of the Court prior to any proposed sale of
any property of the Estate, rules that were not complied with and the fact that there is no
proof of service from the Clerk of the Court on the Court docket complying with the 21
day notice requirements imposed by Ruie 2002, makes the entire proceeding and attempt
to sell the Thomas Emeraid to be void on its’ face and must be vacated according to the
decisional case law of the Bankruptcy courts that have addressed other instances where
the proper notice rules were not complied with where the necessary outcome was to void
the sale for failure to comply With the statutory notice requirements

7. Attached as Exhibit 2 to my Declaration is a true and correct copy of an e-
maii that i received from Sid Lambersky entitled “DECLARAT|ON RE:
OVERSTOCK.COl\/l NEGOT|AT|ONS". l\/lr. Lambersky states: ‘We stopped hearing from
the Trustee and decided to move on. He includes references to a paragraph 2.2
Expenses and 2.2.1 Expense Budget. He continues and states unequivocally in direct
contradiction to l\/lr. Hartman’s represenations on the record where he infers that
Overstock.com Was asking for a large up front marketing guarantee that he states is the
reason why the Trustee could not continue with the Overstock.com contract due to the
estate being insolvent:

“Seth l\/iarks and i were and are seasoned bankrutpcy professionals and there is
NO way we were asking for $250,000 up front. We believed we had to spend the money
to make the deal happen Overstock had agreed to this.” Sid then attached an
attachment to his E-mail which l printed and attached to Exhibit 2 which is the Agency
Agreement that Sid referenced on page 1 of his e-mail.

l understand that the Court preliminarily objected to this e-mail on the record as a
hearsay, so l am respecfuily requesting this Court for additional time to obtain a proper
declaration to be filed with this court to corroborate and be legally admissible evidence

that l can present to this Court.

_4_

DECLARITTBN`UFA"THUNTU._THUH `D mIN
SUPPORT OF MOT|ON FOR JUD|C|AL NOTIC

 

OLOOJ\IO)UT-I>C~Jl\J-\

{’\)[\){’\){’\){’\){\){\_){\_){\)_x__\_x_x_x__\__\_x__\__\
GJ\IOTUT-I>C\)N-\OLOOJ\IO)UTJ>WN-\

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 40 01 129

8. Obviously, a void sale cannot confer any sales commission or expense
reimbursement to the Auctioneer, whose document production of the attached bate
stamped documents attached to this Declaration as Exhibit 3 and beta-stamped as
STR001-STR050. These 50 pages minus an 8 page color brochure constituted the
entire document production in response to the subpoena for production of documents that
Was issued by the Clerk of this Court on 1-17-2019, for which i\/lr. Steve Stremmei
responded with the 50 page document production attached to this Declaration. For the
benefit of the Court, l have also prepared an index and Exhibit list of the bate-stamped 50
pages that were produced by Mr. Steve Stremmei in response to the Subpoena
consisting of 5 pages along With a cover letter that l sent to l\/lr. Stremmei more than once
by e-mail asking him to confirm that the attached 50 pages were in fact the complete set
of documents that he did in fact produce in response to the Subpoena. The document
production is Whoiiy deficient and in contradiction to that of Hudson Stremmei submitted
in support of the Trustee’s Application for an Order approving the attached as DE 431 (6
page Declaration of Hudson Stremmei filed on 11-29-2018) as well as filed Exhibit 2 to
my filing of 12-17-2018 as DE 439.0 as pp 46-53 of 189 pages.

9. The discrepancy is even more outrageous when one considers the
Declaration of Paui S. Muia (Hled concurrently herewith), consisting of the e-mail, text and
contents of the telephone calls by and between Mr. Mula and Mr. Steve Stremmel, which
was completely ommitted from the document production made by Steve Stremmei in
response to the Subpoena issued on 1-17-2019. The omission of any reference to the e-
mail communications between Steve Stremmei and Paui Mula constitutes a perjury,
suppression of evidence and fraudulent concealment on the part of Mr. Steve Stremmei
and is grounds for nling contempt and/or perjury charges against Mr. Stremmei and
demonstrates the bad faith conduct of Mr. Stremmei in not spending any money (other
than $200 for the taking of photographs of the emera|d. indeed the document production
in response to the subpoena, and the documents submitted in support of Mr. Paui Mula’s

declaration establish that very little if no marketing was done to sell the Emeraid
_ 5 _

DECLARITTDN'UFINWTTFHUNIEWUFFUSNUHTUEIEEUF`EHERWN
SUPPORT OF MOT|ON FOR JUD|C|AL NOT|CE

 

__A

O(OCO\!OUO`|-l>~wl\)

[\)[\J[\J[\)[\J[\)[\)[\)[\)_>_x__.\_x_\__.\__.\__.\__.\__.\
m\lCDU`|-PQ>|\J--\OCOCO\JCDO`l-l>wi\)--\

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 41 01 129

Woridwide, in contradiction to the statements made in the Declaration of Hudson
Stremmei (DE 431, filed on 11-29-2018 in support of the Saie i\/iotion filed by the Trustee
in this matter.

10. The serious discrepancy between What Was stated and filed With this Court
and the response to the 1-17-2019 subpoena upon Steve Stremmei as Weii as the
Declaration of Paui S. Muia is in sharp contrast to the collusive sale of the Emeraid
Without Notice by auction between 10-30-2018 and 11-15-2018 that resulted in a sale to
none other than Jennifer Jodoin, personal notary to Ken Tersini, Kenmark Ventures, LLC
and executive insider of the Tersini group of companies a fact that belies the hollow
claim that she should be granted bona-fide purchasor status rather than being a
scheming participant in the underlying fraud upon the Court (Why Weren’t any of the
purported Thomas-Tersini documents ever notarized?), along With the fact that Jennifer
Jodoin’s name appears on Exhibit 22 in the Kenmark adversary case trial exhibits, the
forged e-maii from the Norfield e-mail account that Was used to send the purported
appraisals of the Thomas Emerald, that Was used as the basis of the BK courts finding of
non-dischargeability due to fraud despite the fact that Thomas denied ever having sent
the e-maii in question (denied in the Kenmark v. Thomas Santa Clara case deposition as
Weii as denied in the trial of the Adversary Kenmark v. Thomas case in this Court) and
despite the fact that Thomas never had a Norfield e-maii account.

11. These facts Were contested by me in the original Deposition in the Santa
Clara County Superior Court case as We|| aa during the Adversary Trial in this case,
Where the Court disregarded ali evidence that Tersini’s funds Wired into the Eiectronic
Plastics LLC account Were an investment and not a ioan. if it is characterized as a ioan,
then i am entitled to an $18 million usury claim as explained in the pre-trial briefs in the
Kenmark v. Thomas case prior to the sell out that took place on 10-5-2011 the transcript
of Which has been filed in this Court as an Exhibit to the adversary complaint as Exhibit 4,
pages 26-46 inclusive.

12. The Transcript (attached as Exhibit 4 to the Kenmark Adv Complaint of the
_ 6 _

DECLARI“UNMWUPFUME_UFEHERIEDTHUTN
SUPPORT OF MOT|ON FOR JUD|C|AL NOT|CE

 

OLOOJ\|O)O`i-PC»JN-\

MNMMMNMNN_\_.\_.\_\_.\_.\_\_\._\._\
GJ\IO)U`|-P<A)N-*OLOO)\IO)U`\-P<A)N-*

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 42 01 129

10-5-2011 hearing in the Santa Clara County Superior Court itself shows that the
Judgment is void on its’ face for:

1. Faiiure to comply with the Statute of Frauds (CA Civii Code
Section 1624)

2. Void for failure to comply with the Provisions of CCP 664.6
requiring proper voir diring by the Judge that wasn’t done
here.

3. Attorney Abandonment by Michaei Morrissey as confirmed by
the Declaration of Bob Machado in the 'é)‘h Circuit case filed on
2-12-2018, forming the basis of my current Petition before the
U.S. Supreme Court. as well as void under Oivera v. Grade and
in violation of CCP 286 among others.

4. Void due to attorney abandonment as evidenced by the 10-3-
2011 Faxed Letter from Morrissey to the State Bar that was
provided to this Court at the hearing of 11-2-2018 and was read
into the record where the response from the State Bar dated
10-4-2011 ordering Morrissey to appear for his State Bar Court
trial on 10-11-2011 that was read by Judge Bees|ey on the
record.

13. lt is therefore uncomprehensible that this Court seeks to sell the Thomas
Emeraid when it was put on notice of Mr. Thomas’s intent to vacate the Santa Clara
Judgment based upon grounds that render the Judgment against him in the Santa Clara
County case void on its’ face.

14. The sale of the Emeraid is also void due to the illegal and void conversion
order of this Court where this Court converted me from Chapter 11 to 7, pursuant to the
holding in Powei| v. Aiabama (1932). At the conversion hearing, this court denied me a 2
week continuance to seek legal counsel and would not permit my withdrawing counsel to
represent me and argue against the conversion motion on the merits, basically forcing
him to accept the court’s order permitting withdrawal and not allowing him to argue for me
despite his willingness to do so. The U.S. Supreme Court, held very explicitly that the
denial of the right to be represented by legal counsel constitutes a deprivation of
constittutional rights, thereby rendering any such action void:

"What, then, does a hearing include? Historically and in practice, in
our own country at least, it has always included the right to the aid of

counsel when desired and provided by the party asserting the right. The
right to be heard would be, in many cases, of little avail if it did not

_7_

DECLARITTEH'DFIHTHUmmmIEEUF'EH'ERmH
SUPPORT 0F MOT|ON FOR JUD|C|AL NOT|CE

 

_\

OLO(D\|O?U`l-S>C»)i\)

[\)I\)I\)[\)I\)[\J[\)[\)[\)_\_\_\_\_\_\_;_\_;_;
m\IOTUT->C))N-*O©(D\I@U`l-PC))N-\

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 43 01 129

comprehend the right to bc heard by counscl. Even the intelligent and
educated layman has small and sometimes no skill in the science of law. If
charged with crime, he is incapable, generally, of determining for himself
whether the indictment is good or bad. Hc is unfamiliar with the rules of
evidence Left without the aid of counsel he may be put on trial without a
proper charge, and convicted upon incompetent evidence, or evidence
irrelevant to the issue or otherwise inadmissible He lacks both the skill
and knowledge adequately to prepare his dcfense, even though he have a
perfect one He requires the guiding hand of counsel at every step in the
proceedings against him. Without it, though he be not guilty, he faces the
danger of conviction because he does not know how to establish his
innocence lf that be true of men of intelligence, how much more true is it
of the ignorant and illiterate, or those of feeble intellect. If in any case,
civil or criminal, a state or federal court were arbitrarily to refuse to
hear a party by counsel, employed by and appearing for him, it
reasonably may not be doubted that such a refusal would be a denial
of a hearing, and, therefore, of due process in the constitutional sense.

Poweii v. Aiabama (1932) 287 U.S. 45, 68-69 [Emphasis added].

15. Under the circumstances l am respectfully requesting that this Court
take judicial notice of all the law and citations contained in this opposition and
render a written decision in detail as to What points of law and facts are taken and
Which ones Were not, something that the Court failed to do in the battle over the
Trustee's criminal actions in taking possession and title of that property Without a
court order.

16. A comparison with the Declaration of Hudson Stremmei with the
document production produced by Steve Stremmei on 1-17-2019 demonstrates
fraud on the Courtl disparagement of the Emeraid value and no marketing or even
inability to show his expenses only submitting a $200 invoice, corroborated with
the Declaration of Paui Mula whose e-mail and other information demanded in the
subpoena was not complied with subjecting him to contempt

17. in i\/ir. i\/iula’s Declaration filed concurrent|y, i\/ir. Mula states:

“6. On 10-26-2018, l had another telephone call with i\/ir.

Steve Stremmei Where l informed i\/ir. Stremmei that l believed that

i\/ir. Thomas paid $20K for the Emerald. i\/ir. Stremmei was very

pleased and stated that

im trying to build a case when ou buy it for $830."

can say that this slob only paid 20, 000 for it”. He told
me that l love it when you say this”. i\/ir Stremmei told

_3-

DECLA N

. iN PPFU$I”H
SUPPORT OF MOT|ON OR JUD|C|AL NOT|CE

 

 

O(OOS\!O)UT-l>~(»)|\)-\

NNNNNNNN_\-\_-\_\_\_x_.x_x_x_;
r(;))\lo)()`|-POJN-\O(Om\|®()`|-POJN-\

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248219 Page 44 Of 129

me: “l want to see you steal this thing”. He told me: “Your
bid is going to be next to nothing which is going to be
more than fair” and that you will soon have “we’ve got a
60 lb door stop for you".

7. On 10-29-2018 l had a further telephone call with l\/lr.
Stremmel where he stated:

“l want to be honest with you Paul, You are the only one l
talked to about this”. He told me that the Judge always
sides with the Trustee and that “it’s a really cool stone".

18. The above facts need to be carefully considered by this Court. There
is no need for any rush to judgment in this matter. Justice requires that the law
and facts be taken first by the Court with findings in writing as mandated by Rule
201(d) of the Federal Rules of Evidence, and that once taken, the sale be
rescinded and overturned

l declare under penalty of perjury of the laws of the State of California, the
State of Nevada and the United States that the foregoing is true and correct.

7

Dated: l\/iarch 7th 2019

   

btor |n Propria Persona

.9.

DECLARmmYmWUFFDHWFTmHERImN
SUPPORT OF MOT|ON FOR JUD|C|AL NOT|CE

 

 

CaS€ 14-50333-b'[Q_ DOC 476 Entered 03/15/19 12248;19 Page 45 Of 129

Reqwes\' §y~ J'udic'm\ Notice o'F
MJ&<\'.QM¢~¢. ads L'R~.k zoi Pae]
R¢¢\'J¢$\" '\‘0 bn
JT)¢.\\c`ia\ kleiic¢. o€ F~hgieht`

op M'\“ DO¢L¢\’ M¢S

347» \Q- 6'20\7"’ +O~
4‘9- va»oa-zo\§

ExHiBrr __1_

ExHiBiT _:L_

3/7/201€-‘

U.S. Bankruptcy Court
District of Nevada (Reno)
Bankruptcy Petition #:14-50333-btb

Assigned io: eRuce T. eeesLeY
Chapter 7

Previous chapter 11

Original chapter 11

‘\/o|untary

Asset

Debtor

ANTHONY THOMAS

7725 PEA\/lNE PEAK COURT
RENO, NV 89523
WASHOE-NV

SSN /lTlN: )oo<-)o<-3971

Jnt Admin Debtor

AT EMERALDl LLC

7725 PEA\/lNE PEAK COURT
RENO, NV89523

SSN / lTlN: )oo<-)o<-3971

Tax lD / ElN: XX-XXXXXXX

Joint Debtor

WENDl THOMAS

7725 PEA\/lNE PEAK COURT
RENO, NV89523
WASHOE-NV

SSN / lT|N: )oo<-)o<-8142

Trustee
CHR|ST|NA W. LOVATO
P.O.BOX18417

https://ecf.n\biuscourts.gov/cg i-bin/DktR pt.pl?967234717032433~L_1_01

-l\~

CaS€ 14-50333-btb DOC 476 EnteLIl’\t/EEdEgFS/lB/19 12248:19 Page 46 Of 129

LEAD, BAPCPA, J NTADMN, 727 OBJ

oaienied; 03/04/201'4
Date converted: 08/29/2014
341 meeting: 12/04/2014

Deadline for objecting to discharge; 12/08/2014

repres ented by ANTHONY THOMAS

PRO SE

M|CHAEL LEHNERS
429 MARSH A\/E
RENO, NV89509
(775) 786-1695

FaX (775) 786-0799

Emai|: michaellehners '@~-ahoo.com
TERM|NATED: 08/04/2015

ALAN R SM|TH
(See above for address)
TERl\/I|NATED: 08/26/2014

represented by AT EMERALD, LLC

PRO SE

ALAN RSMlTH

505 RlDGE ST

RENO, NV89501

(775) 786-4579

Fax (775)

Email; mail § asmithlaw.com
TERM|NATED: 08/26/2014

represented byWENDl THOMAS

PRO SE

MicHAEL LEHNERS
429 MARsi-i Ave
RENo, Nv89509
(775) 786-1695

Fax~ (775) 786-0799

Email: michaellehners.'E'nghoo.com
TERM|NATED: 08/04/2015

ALAN R SM|TH

(See above for address) c
TERM|NATED: 08/26/2014

.I'll

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 47 Of 129

3/7/2019 LlVE ECF

RENO, NV89511
(775) 851 1424
TERM|NATEDZ 08/29/2014

Trustee

JERl COPPA-KNUDSON
3495 l_AKESlDE DR
PMB #62

RENO, NV89509

(775) 329-1528

U.S. Trustee

U.S. TRUSTEE- RN - 11

300 BOOTH STREET, S`l`E 3009
RENO, NV89509
TERM|NATED: 08/29/2014

U.S. Trustee

U.S. TRUSTEE- RN - 7, 7

300 BOOTH STREET, STE 3009
RENO, NV89509

represented byJERl COPPA-KNUDSON "’
3495 LAKES|DE DR
PMB #62
RENO, NV89509
(775) 329-1528
Fax. (775) 329-5320

Email: renol)kjrustee@gmail.com

JEFFREY L HARTMAN

HARTMAN & HARTMAN

510 WEST Pl_Ul\/lB l_ANE, STE B
RENO, NV 89509

(775) 324-2800

Fax (775) 324-1818

Email: noticesi§.@ankruth-¢teno.com

 

 

 

 

 

 

 

 

 

 

 

 

 

https;//ecf.n\b.uscourts.g ovlcg i-bin/Dl<tRpt.p|?967234717032433- L_1_O-1 ___ \ 2 "’

v
Filing Date # Docket Text
&i EX Parte Application to Employ STREMMEL AUCTlONS as
( pgs; 2 docs) AUCT|ONEER Filed byJERl COPPA-KNUDSON on behalf of
STREl\/ll\/lEl_ AUCT|ONS, |NC. (Attachments: #l Aflidavit)(COPPA-

10/16/2017 KNUDSON,JERI)(Enteredi10/16/2017)

M Order Granting Application to Employ(Related document(s) 333
10/18/2017 ( pgS) (cly) (Entered: 10/18/2017)

3_4_9_ Order Granting Application ForAdministrative Claim/Expenses
10/19/2017 (2 pgs) j (Re|ated document(s) W) (cly) (Entered: 10/19/2017)

350 Disposition and Closing ofAdversaryCase (cly) (Entered:
03/13/2018 03/13/2018)

l

351 Disposition and Closing ofAdversaryCase (cly) (Entered:
05/24/2018 05/24/2018)

B Notice with Certificate ofSer\/ice Filed byJEFFREY L HARTMAN on

( pgs) behalf ofJER| COPF°A-KNUDSON (HARTMAN, JEFFREY) (Entered:

07/10/2018)

07/10/2018 j ~_

353 l\/lotion for Turnover Filed byJEFFREY l_ HARTMAN on behalf of l

2/14

3/7/2019

| 07/10/2018

(4 PQS)

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 48 Of 129

l_lVE ECF

JERi coPPAkNuosoN (HARTMAN, JEFFREY) (emered; '
07/10/2018)

 

_1
|
l

07/10/2018

354

(13 pgs;3 docs)

Declaration Of: Jeri Coppa-Knuds on Filed by JEFFREY L
HARTMAN on behalf ofJERl COPPA-KNUDSON (Related
document(s)35_3 Motion for Turnover fled byTrustee JERl COPPA-
KNUDSON) (Attachments: #l Exhibit A# 2 Exhibit B) (HARTl\/tAN,
JEFFREY) (Entered: 07/10/2018)

 

07/10/2018

03
01
U`l

/\
I\)

`D

(.Q
w

Notice of Hearing Hearing Date108/21/2018 Hearing Time: 2200
p.m. Filed by JEFFREYL HARTMAN on behalf ofJERl COPPA
KNUDSON (Related document(s)§§§ Nlotion forTurno\/er fled by
Trustee JER| COPPA-KNUDSON) (HARTMAN, JEFFREY) (Entered:
07/10/2018)

 

07/11/2018

356

Hearing Schedu|ed/Reschedu|ed. Hearing scheduled 8/21/2018 at
02;00 Pl\/l at BTB RN-Courtroom 2, Young B|dg.. (Re|ated
document(s)§§§_ Nlotion for Turnoverfled byTrustee JER| COPPA-
KNUDSON) (cly) (Entered: 07/11/2018)

 

07/11/2018

03
01
\J

l

/'\`i
'o
ca
w

Certifcate of Service Filed by JEFFREY L HARTMAN on behalfof
JER| COPPA-KNUDSON (Related document(s)§§ Motion for
Turnover fled byTrustee JERl COPPA-KNUDSON, 3_53 Declaration
filed by Trustee JERl COPPA-KNUDSON, §§ Notice of Hearing
filed byTrustee JER| COPPA-KNUDSON) (HARTMAN, JEFFREY)
(Entered: 07/11/2018)

 

08/06/2018

(.Q
(1`1
03

 

Q
`D
(Q
(/)

Nlotion to V\fthdraw as Attorney ofRecord AND FOR
CLARlFlCATlON OF STATUS AS COUNSEL, ETC. Filed by LAURY
MlLES MACAULEY on behalf of MACAULEY LAW GROU P, P.C.
(MACAULEY, LAURY) (Entered: 08/06/2018)

 

08/06/2018

3_5§
(3 PQS)

Declaration Of'. LAURY Nl. MACAULEY Filed by LAURY M|LES
MACAULEY on behalf of MACAULEY LAWGROUP, P.C. (Related
document(s)§_@ Motion to V\fthdraw as AttorneyofRecord fled by
Debtor MACAULEY LAW GROUP, P.C.) (MACAULEY, LAURY)
(Entered: 08/06/2018)

 

08/06/2018

l\/lotion for Order Shortening Time Filed by LAURYM|LES
MACAULEY on behalf of MACAULEY LAW GROUP, P.C.
(MACAULEY, LAURY) (Entered: 08/06/2018)

 

08/06/2018

Declaration Of: Laury Nl. Macau|ey Filed by LAURY MlLES
MACAULEY on beha|fof MACAULEY LAW GROLJP, P.C. (Related
document(s)M Motion for Order Shortening Time fled by Debtor
MACAULEY LAW GROUP, P.C.) (MACAULEY, LAURY) (Entered:
08/06/2018)

 

 

08/07/2018

 

https://ecf.mb.uscourls.g o\.lcg l-b| n/D l<lR pl.pl?967234717032433-L__1__0-1

 

Amended Motion for Order Shortening Time Filed by LAURY M|LES
MACAULEY on behalf of MACAULEY LAW GROUP, P.C. (Re|ated
document(s)B Motion to V\fthdraw as Attorney ofRecord AND
FOR CLAR|F|CAT|ON OF STATUS AS COUNSEL, ETC. fled by
Attorney MACAULEY LAW GROUP, P.C..)(MACAULEY, LAURY).
Modifed on 8/7/2018 to remove relationship to doc# 360 and
adding relationship to doc# 358 (Hannan, KS). Modified on
8/8/2018 to correct docket text (Hannan, KS). (Entered: 08/07/2018)

___ \3__ 3/14

 

3/7/2019

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 49 Of 129

l_lVE EC F

 

08/07/2018

 

Amended Declaration Of; Laury l\/l. l\/lacau|ey Filed by l_AURY M|l_ES
MACAULEY on behalfofl\/lACAULEY LAWGROUP, P.C. (Re|ated
document(s);`l§; Motion for Order Shortening Time fled by Debtor
MACAULEY LAW GROUP, P.C..) (MACAULEY, LAU RY). |\/lodifed on
8/7/2018 to remove relationship to doc# 361 and adding
relationship to doc# 362 (Hannan, KS). (Entered: 08/07/2018)

 

08/07/2018

Trustee's Response with Certifcate ofService Filed byJEFFREYL
HARTMAN on behalfofJER| COPPA-KNUDSON (Re|ated
document(s)BSB l\/lotion to Withdraw as Attorney of Record fled by
Debtor MACAU LEY LAW GROUP, P.C..) (HARTMAN, JEFFREY)
(Entered: 08/07/2018)

 

 

08/07/2018

W
(13DQS)

Certifcate of Service Filed by l_AURY l\/l|LES l\/lACAUl_EY on behalf
of MACAULEY LAW GROUP, P.C. (Re|ated document(s)3_GQ l\/lotion
for Order Shortening Time fled by Debtor MACAU LEY l_AVV GROUP,
P.C.) (MACAUl_EY, LAURY) (Entered: 08/07/2018)

 

08/07/2018

w
U)
O)

'K)`
'o

co

w

Order Granting l\/lotion for Order Shortening Time (Related
document(s) 3_62_). Hearing scheduled 8/10/2018 at 10:00 ANl at
BTB RN-Courtroom 2, Young Bldg.. (Related document(s) M
l\/lotion to V\fthdraw as Attorney of Record AND FOR
CLAR|F|CAT|ON OF STATUS AS COUNSEL, ETC. fled by Debtor
MACAULEY LAW GROUP, P.C..) (cly). l\/lodifed on 8/7/2018 to relate
to #358 in place of #360 (Gal|agher, DA). (Entered: 08/07/201 8)

 

08/07/2018

367

Hearing Scheduled/Rescheduled. Hearing scheduled 8/10/2018 at
10:00 ANl at BTB RN-Courtroom 2, Young B|dg.. (Re|ated
document(s)@ l\/lotion to Withdraw as AttorneyofRecord fled by
Debtor MACAULEY LAW GROUP, P.C..) (dag) (Entered:
08/07/2018)

 

08/07/2018

w
Od
co

 

Response Filed by LAURY l\/l|l_ES l\/lACAULEY on behalfo
MACAUl_EY LAW GROUP, P.C. (Related document(s)B l\/lotion for
Turnover fled byTrustee JER| COPPA-KNUDSON.) (MACAUl.EY,
LAURY) (Entered: 08/07/2018)

 

08/08/2018

r_,.J
OJ
r__

l

,\
CD
'U
(D
w
`/

Certifcate ofService Filed by LAURYM|LES MACAULEY on behalf
ofMACAUl_EY l_AW GROUP, P.C. (Related document(s)@
Response fled byAttorney MACAULEY LAW GROUP, P.C.)
(MACAULEY, LAURY) (Entered: 08/08/2018)

 

08/08/2018

335
'UO
la
V

Notice of Docketing Error (Related document(s)M Res ponse fled
by Attorney l\/lACAU LE¥ LAW GROUP, P.C.) (cly) (Entered:
08/08/2018)

 

08/08/2018

<1_31>9$)

Certifcate ofService Filed by LAURY l\/llLES MACAUl_EY on behalf
of MACAULEY l_AW GROUP, P.C. (Re|ated document(s)S_S_§ l\/lotion
to \/\fthdraw as Attorney of Record fled byAttorney MACAULEY LAW
GROUP, P.C.) (MACAULEY, LAURV) (Entered: 08/08/2018)

 

08/09/2018

 

hnps;//ecf.nvo.uscouris.gmg1-birvouRp1.pi?96723471vwzmt_i_o1 _ \A..-

 

(13 pgs;2docs)

 

Ex Parte App|ication to Em ploy l\/lELlNDA BENNETF as REALTOR
Filed byJER| COPPA-KNUDSON on behalf of MELlNDABENNETT

(Anachmenis; # 1 itt Exhibit A)(coPPAkNuosoN, JERi> (Entered:
08/09/2018>

 

4/14

3/7/2019

Case 14-50333-btb

Doc 476 Entered 03/15/19 12:48:19 Page 50 of 129
qu Ecr

 

08/09/2018

l

373 l".l§f

(3 DQS)

Afridavii of; MEL|NDA BENNETT Filed byJERi coPP/»kuuo_sor\i
on behalf 01 MELiNoA BENNErr (Reiaied document(sia_rg R

App|ication to Em ploy fled by Rea|tor MEL|NDA BENNETl')
(COPPA-KNUDSON, JER|) (Entered: 08/09/2018)

 

08/09/2018

B
(3 DQS)

Certifcate of Service Filed by l_AU RY M|LES MACAULEY on behalf
of MACAULEY LAW GROUP, P.C. (Re|ated document(s)3__6_Q Nlotion
for Order Shortening Time fled by Attorney MACAULEY LAW
GROUP, P.C.) (MACAULEY, LAURY) (Entered: 08/09/2018)

 

08/10/2018

03
\l
01

(3

.$>

DQS)

Transcript regarding Hearing Held on 08/22/14. The transcript may
be viewed at the BankruptcyCourt Clerk's Offce. For additional
information, you may contact the Transcriber Access Transcripts,
LLC, Teiephone number 855-873-2223. Purchasing Party. \/\/endi
Thomas. Redaction Request Due By08/31/2018. Redacted
Transcript Submission Due By09/10/201 8. Transcript access will

be restricted through 11/8/2018. (ACCESS TRANSCR|PTS, l_l_C)
(Entered: 08/10/2018)

 

08/10/2018

Notice ofDocketing Error (Related document(s)L?= 'l\ Application
to Employmed byeeaiior MELiNereNNETT, _3_7_3 111 Afndavii
fled by Realtor MEL|NDABENNETD (dag) (Entered: 08/10/2018)

 

08/10/2018

3_71'111
11 pg)

Order Granting Application to Employ(Related document(s)
M 'l{) (dag) (Entered: 08/1012018)

 

08/10/2018

§7_3
(1 DQ)

Notice of Filing Offcial Transcript Re|ated document(s) 3L5.
(admin) (Entered: 08/10/2018)

 

08/10/2018

Minute Entry Re: hearing on 8/10/2018. Continued. (re|ated
document(s): §§ Motion to V\fithdraw as Attorney of Record fled by
MACAULEY l_A\/\/ GROUP, P.C.) Appearances: JEFFREY L
HARTMAN, LAURY M|LES MACAULEY, ANTHONY THOMAS Status
Hearing to be held on 09/13/2018 at 10:00 AM at BTB RN-
Courtroom 2, Young Bldg..(ias)(Entered108/21/2018)

 

08/13/2018

(.»J
'\|
LO

(22 pQS)

Transcript regarding Hearing Held on 08/10/18. The transcript may
be viewed atthe Bankruptcy Court Clerk's Offce. For additional
information, you may contact the Transcriber Access Transcripts,
LLC, Te|ephone number 855-873-2223. Purchasing Party. \/\/endi
Thomas. Redaction Request Due By09/4/2018. Redacted
Transcript Submission Due By09/13/2018. Transcript access will
be restricted through 11/13/2018. (ACCESS TRANSCR|PTS, LLC)
(Entered: 08/13/2018)

 

08/13/2018

Notice of Filing Offcial Transcript. Related document(s) B.
(admin)(Entered108/13/2018)

 

 

__'

l 08/14/2018

Arnended Ex Parte Application to Em ploy MEl_tNDA BENNETT as
REALTOR Filed byJER| COPPA~KNUDSON on behalf of MEL|NDA

BENNETT (Related document(s)B "H Application to Employ fled

by Reaitor MELINDA BENNETT) (Anachmems : # 1131 Exhibit A)
(coPPA-kNuosoN, JERi) (Entered: 08/14/2018)

 

 

https://ecf.nvb.uscourts.g owcgi-bin/DldRpt.p|?967234717032433-L_1_0-1

 

_15'..

 

5/14

CaS€ 14-50333-btb DOC 476

Entered 03/15/19 12:48:19 Page 51 of 129

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/7/2019 l_lVE ECF
3_32 '_R Amended Affdavit Of; MELINDA BENNETT Filed by JER| COPPA-
(3 pgs) KNUDSON on behalf of|\/lEL|NDABENNETT (Related
document(s)§_z§_l _l§ App|ication to Employfled by Rea|tor
08/14/2018 MEL|NDA BENNETD (COPPA-KNUDSON, JERI) (Entered:
08/14/2018)
3_&§ '~R Notice of Entry of Order with Certifcate ofSen/ice Filed by JER|
(3 pgs) COPPA-KNUDSON on beha|fofJER| COPPA-KNUDSON (Related
document(s)?>.l 'l§{ Order on App|ication to Employ) (COPPA-
08/14/2018 KNUDSON, JER|) (Entered: 08/14/2018)
l _3_83 Supp|ementa| Declaration Of; Laury Nl. Nlacau|ey Filed by LAURY
(12 pgs) M|LES MACAULEY on behalfo MACAULEY LAW GROUP, P.C.
(Re|ated document(s)?@ l\/|otion to Withdraw as AttorneyofRecord
fled byAttorney MACAULEY LAWGROUP, P.C.) (MACAULEY,
08/14/2018 LAURY) (Entered: 08/14/2018)
385 Certifcate of Service Filed by LAURY M|LES MACAULEY on behalf
(7 pgs) of MACAU LEY LAW GROUP, P.C. (Related document(s)3_8_4
Declaration fled by Attorney MACAULEY LAWGROUP, P.C.)
08/14/2018 (MACAULEY, LAURY) (Entered: 08/14/2018)
888 Notice oft-tearing PER COURT INSTRUCT|ON - - HEARING
(1 pg) RESCHEDULED 9/13/2018 at 10:00 Al\/l at BTB RN-Courtroom 2,
Young B|dg.. (Re|ated document(s)@ Nlotion for Turnoverf|ed by
08/15/2018 Trustee JER| COPPA-KNUDSON) (ias) (Entered: 08/15/2018)
M BNC Certifcate ofMai|ing - pdf(Re|ated document(s)B Notice of
( pgs) Filing Offcia| Transcript (BNC-BK)) No. ofNotices: 66. Notice Date
08/15/2018 08/15/2018. (Admin.) (Entered: 08/15/2018)
W BNC Certifcate of Mailing - pdf(Re|ated document(s)f_$@ Notice of
( pgs) Filing Offcia| Transcript (BNC-BK)) No. ofNotices; 66. Notice Date
08/16/2018 08/16/2018. (Admin.) (Entered: 08/16/2018)
§ BNC Certifcate of l\/lailing. (Re|ated document(s)@ Notice of
( pgs) Hearing (BNC-BK and/orADVon|y)) No. ofNotices: 7. Notice Date
08/17/2018 08/17/2018. (Admin.) (Entered: 08/17/2018)
39_1 Order Granting Motion To Withdraw As Attorney of Record (Related
(2 pgs) document(s) §_§§) LAU RY M|LES MACAU LEY terminated from the
08/31/2018 case. (cly) (Entered: 08/31/2018)
,;_ ;9_4 'R Notice aviation For Judiciai Notice of Law a Facis erie Ruie 2011
09/05/2018 -i`~ ( pgs) Filed by ANTHONYTHOMAS (|ms) (Entered: 09/06/2018)
\,_V'\,,» 395 'R Declaration OfAnthonyThomas |ri Support Of Nlotion For.ludicia|
°F:;° (239 pgs; 2 docs) Notice Of Law & Facts (FRE Ru|e 201)) Filed by ANTHONY
THOMAS (Re|ated document(s)@ Nlotion for Turnoverfled by
Trustee JER\ coPPArkNuosoN, §§ §§ Notice filed by oebtor
ANTHONYTHOMAS) (Attachments: # l § Appendix Continued)
09/05/2018 (lms) (Entered: 09/06/2018)
B Transcript regarding Hearing Held on 02/25/15. The transcriptmay
(21 pgs) be viewed atthe BankruptcyCourt Clerk`s Offce. Foradditiona|

 

https;//ecf.mb.uscourts.g o\lcg i-bin/DldRpt.pl'?967234717032433- L_1_0-1

 

~l€>"'

 

6/14

3/7/2019

09/06/2018

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 52 Of 129

L|VE ECF

information, you may contact the TranscriberAccess Transcripts
LLC, Telephone number 855-873-2223. Purchasing Party. Wendi
Thomas. Morning Session OnlyRedaction Request Due By
09/27/2018. Redacted Transcript Submission Due By10/9/2018.
Transcript access will be restricted through 12/5/2018. (ACCESS
TRANSCR|F’TS, l_l_C) Modifed on 9/7/2018 to reflect corrected
hearing date of 02/25/15 (Gallagher, DA). (Entered: 09/06/2018)

 

09/06/2018

Notice of Entry of Order Filed by l_AU RY MlLES MACAU LEY on
behalf of MACAULEY l_AV\/GROUP, P.C. (Related document(s)3_91_
Order on Motion to V\fthdraw as Attorney of Record) (MACAULEY,
LAU RY) (Entered: 09/06/2018)

 

09/06/2018

Notice of Filing Offcial Transcript. Related document(s) 392 .
(admin) (Entered: 09/06/2018)

 

 

09/07/2018

Opposition Filed byANTHONYTl-lOMAS (Re|ated document(s)@
Motion for Turnoverfled by Trustee JER| COPPA-KNUDSON.) (lms)
(Entered109/10/2018)

 

09/09/2018

BNC Certifcate of Nlailing - pdf (Related document(s)§_€t_§ Notice of
Filing Offcial Transcript (BNC~BK)) No. ofNotices: 66. Notice Date
09/09/2018. (Admin.) (Entered: 09/09/2018)

 

09/10/2018

Certifcate of Service Filed by l_AURY MlLES MACAULEY on behalf
of MACAULEY LAV\/ GROUP, P.C. (Related document(s)3_9§ Notice
of Entry of Order fled by |nterested Party MACAULEY LAV\/ GROUP,
P.C.) (MACAULEY, l_AURY) (Entered: 09/10/2018)

 

09/11/2018

400

Minute Entry Re: hearing Continued. CHANGE AS TO START T|ME
ONLY(related document(s): 358 Motion to Withdraw as Attorney of
Record fled by MACAU l_EY LAWGROUP, P.C.) Status Hearing to
be held on 09/13/2018 at 01 :30 PM at BTB RN-Courtroom 2, Young
Bldg.. (ias) (Entered: 09/11/2018)

 

 

09/11/2018

-i__

Minute Entry Re: hearing Continued. CHANGE AS TO START T|ME
ONLY (re|ated document(s): ?_>_5_?_> Motion forTurno\/er fled byJER|
COPPA-KNUDSON) (Hearing scheduled 09/13/2018 at 01 130 PM at
BTB RN-Couitroom 2, Young Bldg.. (ias) (Entered: 09/11/2018)

 

09/1 1/2018

go
`Ul\)
al

Notice ofDocketing Error (Related document($)& R- Notice fled
byoebiorANTHoNYTHor\/iAs,M ’M oooumeniiiied byoebioi

ANTHONYTHoi\/iAs, 398 ii opposition med by oebiorANTHoNY
rHoiviAs) (ims) (Enioroo; 09/11/2018)

 

 

09/11/2018

,-`A
0
~o<,o
¢D_-
wpc

Rep|ywith Certifcate of Service Filed byJEFFREY l_ HARTMAN on
behalfofJER| COPPA-KNUDSON (Related document(s) 39_8 H
Opposition fled by Debtor ANTHONY THOMAS. ) (HARTMAN,
JEFFREY). Modifed on 9/12/2018 to relate to #398 in place of#353
(Ga|lagher, DA). (Entered:09/11/2018)

 

09/11/2018

 

https;/Iecf.n\.b.uscourts.go\lcgi~biri/Dl<tRpt.pl?967234717032433-L_1_O-1

 

395 R'-
(5 DQS)

 

Declaration Of; JeffreyHartman with Cenifcate of Service Filed by
JEFFREY l_ HARTMAN on behalf ofJERl COPPA-KNUDSON

(Reiaied oooumeni(s)@ it Repiyiiied byriusiee JERi coF>F>Ar
kNuosoN) (HARTMAN, JEFFREY) (Entered; 09/11/2018)

-»17-

 

3/7/2019

CaS€ 14-50333-btb DOC 476 EnteLtl’\t/EEdEgFS/lB/19 12248:19 Page 53 Of 129

 

09/12/2018

405 li

(5 DQS)

Notice of Received Correpondence with Certifcate of Service Filed
by JEFFREYL HARTMAN on behalf ofJERl COPPA-KNUDSON
(Related document(s)_§_§_§_ Nlotion for Turnoverf|ed byTrustee JER|
COPPAKNUDSON) (HARTMAN, JEFFREY) (Entered: 09/12/2018)

 

09/1 3/2018

_J"\:-
,ll

M 14
(171 pgs)

Opposition to Reply Brief Filed by ANTHONY THOMAS (Related

document(s)_qgi 'H Declaration fled by Trustee JER| COPPA-
KNUDSON.) (|ms) (Entered: 09/13/2018)

 

09/13/2018

BNC Certifcate of Mailing_ (Related document(s)@_; w Notice of
Docketing Error)No.ofNotices;1.N0tice Date 09/13/2018.
(Aomin.) (Entered: 09/13/201 81

 

09/17/2018

Order to Continue Hearing Hearing scheduled 10/19/2018 at 10:00
Al\/l at BTB RN-Courtroom 2, Young B|dg.. (Reiated
document(s);§§ Motion for Turnoverfled byTrustee JERl COPPA-
KNUDSON.) (dag) (Entered: 09/17/2018)

 

09/28/2018

Hearing Scheduled/Rescheduled. Hearing scheduled 10/16/2018
at 02:00 PM at BTB RN-Courtroom 2, Young B|dg.. (Related
document(s)B_Q_§ R Motion for Judicial Notice fled by Debtor
ANTHONYTl-IOMAS) (ias) (Entered: 09/28/2018)

 

09/28/2018

Notice oft-learing. PER COURT |NSTRUCT|ON l-learing
RESCHEDULED 10/19/2018 at 10:00 AM at BTB RN-Courtroom 2.
Young Bldg.. (Related document(s)_B_Q_S_ lR_l Motion for Judicia|
Notice fled by Debtor ANTHONY THOMAS) (ias) (Entered:
09/28/2018)

 

09/28/2018

[Proposedj Order Taking Judicial Notice Of Law & Facts Filed by
ANTHONY THOMAS (Re|ated document(s)§5_3 Motion for Turnover
fled by Trustee JERI COPPA-KNUDSON) (cly) (Entered:
09/28/2018)

 

09/28/2018

Declaration Of; AnthonyThomas with Certifcate ofSer\/ice Filed by
ANTHONYTHOMAS (Re|ated document(s)353 Motion for Turnover
filed by Trustee JER\ coPPM<NuDsoN, gi R-' oooomeniiiieo
by Debtor ANTHONY THOMAS) (cly) (Entered: 09/28/2018)

 

 

09/30/2018

 

BNc ceniiicaie ofMaiiing. (Reiaied document(s)ii_o 11`Noiice of
l-learing (BNC-BK and/or ADV only)) No. of Notices: 7. Notice Date

09/30/2018. (Admin.) (Entered: 09/30/2018)

 

10/02/2018

 

Transcript regarding l-learing Held on 09/13/18_ The transcript may
be viewed at the Bankruptcy Court Clerk's Offce. For additional
information, you may contact the TranscriberAccess Transcripts,
LLC, Telephone number 855-873-2223. Purchasing Party. Judge
Bees|ey Redaction Request Due By10/23/2018. Redacted
Transcript Subm|ssion Due By11/2/2018. Transcript access will be
restricted through 12/31/2018. (ACCESS TRANSCR\PTS, LLC)
(Entered: 10/02/2018)

 

 

 

 

.L‘.~.

U'i

1
(74 DQS)

 

hnpo;//eoi.n\b.usoouris .g ovcg i~bi n/o ice pi_pi?96723471703243:> L_1_o 1

 

Amended Transcript regarding Hearing Held on 09/13/18. The
transcript may be viewed at the Bankruptcy Court Clerk's Offce. For

__i%"

 

8/14

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 54 Of 129

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/7/2019 LlVE ECF
additional information, you may contact the TranscriberAccess -
Transcripts, LLC, Telephone number 855-873-2223. Purchasing
Party. Judge Bees|ey. Redaction Request Due By10/23/2018.
Redacted Transcript Submission Due By11/2/2018. Transcript i-
10/02/2018 access will be restricted through 12/31/2018. (ACCESS '-
TRANSCR|PTS,LLC)(Entered:10/O2/2018) l
4_1_§ 'R- Notice of Filing Offcial Transcript Re|ated document(s)M.
10/02/2018 (1 pg) (admin)(Entered:10/02/2018)
gill ll?ti Notice of Filing Offcial Transcript Related document(s) M.
10/02/2018 (1 pg) (admin)(Entered:10/02/2018)
gm 7I»i~, Trustee's Response with Certifcate of Service Filed by JEFFREY L
(5 pgs) HARTMAN on behalf ofJERl COPPA-KNUDSON (Related
document(s)§&t 'R Notice fled by Debtor ANTHONYTHOMAS.)
10/04/2018 (HARTMAN, JEFFREY) (Entered: 10/04/2018) §
.:
X__ M : V- Poinie and minorities i=iieo byANTHoNYTHoi\/iAs (Reiaieo
""“‘ (4 pgs) ooeumeni(s>?>_@a ll~sl. Notice med by oebiorANTHoNYTHoMAs>
10/04/2018 (cly) (Entered: 10/10/2018)
., M ill Declaration Of: AnthonyThomas with Certifcate ofService Filed by
a (99 pgs) ANTHONYTHOMAS (Related document(s)i2_2 R' Points and
Authorities fled by Debtor ANTHONYTHOMAS) (cly) (Entered:
10/04/2018 § 10/10/2018)
§§ 181 BNC ceninoaie of i\/ieiiing _ pof(neiaieo oooumeni(e)4_i_s ‘R
(4 pgs) Notice of Filing Offcial Transcript (BNC-BK)) No. ofNotices: 66_
10/05/2018 Notice Date 10/05/2018.(Admin.) (Entered:10/05/2018)
4_20, 1115 BNC Certifcate of Mai|ing - pdf(Re|ated document(S)L R
(4 pgs) Notice of Filing Offcial Transcript (BNC-BK)) No. ofNotices: 66.
10/05/2018 Notice Date 10/05/2018. (Admin.) (Entered: 10/05/2018)
M |Rl Notice of Hearing. Hearing RESCHEDULED11/2/2018 at 02;00 Pl\/l
(1 pg) at BTB RN-Courtroom 2. Young B|dg.. (Re|ated document(s)l€)_§
Motion for Turnover fled by Trustee JERl COPPA-KNUDSON,
M R Documentfled by DebtorANTHONYTHOMAS) (ias)
10/09/2018 (Entered: 10/09/2018)
M "’H! BNC Certifcate ofl\/lai|ing. (Related document(s)i2‘_i g Notice of
(3 pgs) Hearing (BNC-BK and/or ADVonly)) No. ofNotices: 7. Notice Date
10/11/2018 10/11/2018.(Admin.)(Entered:10/11/2018)
A‘¢£. 325 t§ Declaration Of: AnthonyG. Thomas with Certifcate of Sen/ice Filed
" (14 pgs) by ANTHONY THOMAS (Re|ated document(s)?>§¢‘Y R- Notice fled by
10/15/2018 Debtor ANTHONYTHOMAS) (cly) (Entered: 10/16/2018)
1 P/ §§ § Exhibit List ofDoci_iments Filed byANTHONYTHOMAS (Related
161 pgs) oooumeni(e)& l{ Notice nieo by oebiorANTHoNYTHoii/iAsj
10/15/2018 (cly)(Entered:10/16/201B)
Declaration Of: Anthony Thomas with Certifcate ofSen/ice Filed by

 

https:llecf.n\/o.uscourts.g 0\dcgi-bin/Dl<tRpt.pl?967234717032433- L_1_0-1 o ‘-, 4

._.\9_ "

Case 14-50333-btb Doc 476 Entered 03/15/19 12:48:19 Page 55 of 129
3/7/2019 u\/E EcF

¢€%L»’ 2 *R ANTHONYTHOMAS (Related document(s)@ l\/lotion for Turnover
" 1 ( 9 pgs) fled by Trustee JERl COPPA-KNUDSON, 395 l'~B* Documentfled
11/02/2018 ' by Debtor ANTHONY THOMAS) (cly) (Entered: 11/02/2018)

4.~..
\i

.A

 

 

423 'R Ex Parte Motion for 2004 Examination of Dorothy Thom as with
(4 pgs) Proposed Order Filed by JEFFREYL HARTMAN on behalfofJERl
11/08/2018 COPPA-KNUDSON (HARTMAN,JEFFREY)(Entered:11/08/2018)

 

 

_Qg R Order Granting l\/lotion for 2004 Examination (Related document(s)
11/13/2018 (1 pg) 4_2_3 'R) (cly) (Entered: 11/13/2018)

 

it_;@ R r\/imion to Seii Filed byJEFFREYL HARTMAN on behaifofJERi
(

11/29/2018 pgs) COPPA-KNUDSON (HARTMAN, JEFFREY) (Entered: 11/29/2018)

 

AS'\ R- Declaration Of: Hudson Stremme| Filed by JEFFREYL HARTMAN
(6 pgs) on behaltofJER| COPPA-KNUDSON (Re|ated document(s)@ ll§!

l\/lotion to Sell fled by Trustee JERl COPPAKNUDSON)
11/29/2018 (HARTMAN,JEFFREY)(EnIered;11/29/2018)

 

 

432 R Notice ofHearing Hearing Date; 01/08/2019 Hearing Time: 2:00
S) p.m. Filed by JEFFREYL HARTMAN on beha|fofJERl COPPA-
i<NuosoN (Reiaied document(s)@ !H. Moiion to sell filed by

Trustee JERi coPP/»i<r\iuosor\i) (HARTMAN, JEFFREY) (Entered:
11/29/2018 11/29/2013>

 

433 R Appiication for Compensation for JER| cOPP;»KNuDSON . Fees;
(4 pgs) s3225.00, Expenses; s1231.00_ (Reiaied document(s)@ iBi>
Filed by JER| COPPA-KNUDSON (cly) Docketed for missed relief
11/29/2018 (Entered: 11/30/2013)

 

434 Hearing Scheduled/Rescheduled. Hearing scheduled 1/8/2019 at
02100 Pl\/l at BTB RN-Courtroom 2, Young Bldg.. (Related

document(s)@ H l\/lotion to Sel| fled byTrustee JER| COPPA-

KNUDSON, M R Application for Compensation fled byTrustee
11/30/2018 JER| COPPA-KNUDSON) (cly) (Entered: 11/30/2018)

 

.l:
03
CJ`\
»_¢
/\J

Certifcate of Service Filed by JEFFREYL HARTMAN on behalfof
JER| coPP;»i<NuosoN (Reiaied document(s)i;,_g_ 'l§ notion to
sen filed byrrusiee JER\ coPPAKNuosoN, 4_:; ltv Declaration
med byrrusiee JER| coPP;»i<NuosoN, 4_3; 'E Notice ofHearing

fled by Trustee JERl COPPA-KNUDSON) (HARTMAN, JEFFREY)
12/03/2018 (Entered: 12/03/2018)

l

' Tp\ _ Transcript regarding Hearing Held on 11/02/18_ The transcript may
q be viewed at the Bankruptcy Court Clerk's Offce. For additional

l,\° 1' ZO\% information, you may contact the TranscriberAccess Transcripts,

LLC, Telephone number 855-873-2223. Purchasing Pany Anthony

Thomas. Redaction Request Due By01/2/2019. Redacted

Transcript Submission Due By01/1 1/2019. Transcript access will

be restricted through 03/11/2019. (ACCESS TRANSCR|PTS, LLC)
12/11/2018 (Entered: 12/11/2018)

h
'U
(.O
07
`_/

 

l
co
G)

 

J.).

 

 

 

 

37 R Notice of Filing Offcial Transcript Re|ated document(s) 436 .

l
10/14
» ?_b "

 

https://ecf.n\b.uscourts.g owcgi-bin/Dl<lRpt.pl?967234717032433-\__1_0-1

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248219 Page 56 Of 129

 

3/7/2019 l_|VE ECF
12/11/2018 (1 pg) (admin)(Entered:12/11/2018)
4_3§_|1{ BNC Certifcate of Mailing - pdf(Related document(s)¢i_E._T/_ `l_{

 

 

(4 pgs) Notice of Filing Offcial Transcript (BNC-BK)) No. ofNotices: 66.
12/14/2013 Notice bare 12/14/2018_(Admin.)(Entered:12/14/2018)
_\§Z/ 439 lR. Motion to Continue/Reschedule Hearing , Motion for Order

(214 pgs; 2 docg) Shortening Time, V\fth Certifcate ofService Filed byANTl-lONY
THOMAS (Reiared document(s)§._§g lt notion to seii_med by
Trustee JER| COPPA~KNUDSON) (Attachments;#l `l{ Appendix

continued)(lms) Modifed on 12/18/2018 to add With Certifcate of
12/17/2018 Service(Gallagher,DA).(Entered:12/17/2018)

 

pt
Jd
0

Transcript regarding Hearing l-leld on 12/17/18. The transcript may
be viewed at the BankruptcyCourt Clerk's Offce. For additional
information, you may contact the Transcriber Access Transcripts,
Telephone number 855-873-2223. Purchasing Party. Anthony
Thomas. Redaction Request Due ByO1/11/2019. Redacted
Transcript Submission Due By01/22/2019. Transcriptaccess will
be restricted through 03/21/2019. (ACCESS TRANSCRlPTS, LLC)

 

 

 

 

 

12/21/2018 (Entered:12/21/2018)
M ill Notice of Filing Offcial Transcript Related document(s) 440 .
12/21/2018 (1 g) (admin)(Entered:12/21/2018)
M BNC Certifcate of l\/lailing - pdf(Related document(s)§l "R
J_ (4 PQS) Notice of Filing Offcial Transcript (BNC-BK)) No. of Noticesf 66.
12/26/2018 Notice Date 12/26/2018.(Admin.)(Entered:12/26/2018)
M Notice ofl-learing. Hearing rescheduled 2/22/2019 at 10:OO AMrat
(1 DQ) BTB RN-Courtroom 2, Young B|dg.. (Related document(s)M ;R
|Vlotion to Sell fled by Trustee JERl COPPA-KNUDSON) (ias)
12/27/2018 (Entered: 12/27/2018)
gi_£‘~._ BNC Certifcate of Mailing. (Related document(s)M Notice of
(4 pgs) Hearing (BNC-BK and/or ADV only)) No. ofNotices: 66. Notice Date
12/29/2018 12/29/2018.(Admin.)(Entered:12/29/2018)
445 l-learing Schedu|ed/Rescheduled. D|SCOVERYDISPUTE l-learing

scheduled 1/4/2019 at 10:OO AM at BTB RN-Courtroom 2\ Young
Bldg.. (Related document(s)4_BQ 'R Motion to Se|| fled by Trustee

 

 

w

01/03/2019 JER| COPPA~KNUDSON) (ias) (Entered: 01/03/2019)
w fit Notice orHearing. PER couRr iNsrRucrioN Hearing
(1 pg) rescheduled 2/22/2019 at 10:OO AM at BTB RN-Courtroom 2, Young

B|dg.. (Related document(s)433 t Application forCompensation
fled byTrustee JER| COPPA~KNUDSON) (ias) (Entered:
01/03/2019 01/03/2019)

 

 

.¢>
h
`|

l

/`
00
`U
LO
Ul
v

BNC Certifcate of Mai|ing. (Related document(S)4__4_6_ g Notice of
Hearing (BNC-BK and/orADVonly)) No. ofNotices: 7. Notice Date
01/05/2019 01/05/2019. (Admin.) (Entered: 01/05/2019)

 

.l>.
.l>.
07

 

 

 

httr)s;llecf.n\.b.uscourts.g owcg i-bin/Dl<tRpt.pl?QG7234717032433-1__1_01 2 `

Transcript regarding l-learing Held on 01/04/19. The transcript may be

 

11/14

3/7/2019

01/10/2019

CaS€ 14-50333-btb DOC 476 EnteLI|’\t/EEdEC(;JFS/lB/l9 12248:19 Page 57 Of 129

viewed at the Bankruptcy Court Clerk's Offce. For additional
information, you may contact the Transcriber Access Transcripts`
Telephone number 855-873-2223. Purchasing Party. Anthony
Thomas. Redaction Request Due By01/31/2019. Redacted

Trans cript Submission Due By 02/1 1/2019. Transcript access will be
restricted through 04/10/2019. (ACCESS TR/-\NSCR|PTS, LLC)
(Entered101/10/2019)

 

01/10/2019

 

Notice of Filing Offcial Transcript Related document(S) 448 . (admin)
(Entered: 01/10/2019)

 

01/13/2019

 

BNC Certifcate of tvlailing - pdf(Related document(s)¢g,§ Notice of
Filing Offcial Transcript (BNC-BK)) No. ofNotices; 64. Notice Date
01/13/2019. (Admin.) (Entered: 01/13/2019)

 

01/17/2019

Orderto Set Hearing EvidentiaryHearing scheduled for 3/22/2019 at
10:OO Al\/l at BTB RN-Courtroom 2, Young B|dg.. (Related
document(s)§;o lt Morion to sen med byrrusree JERi coPP/»
KNuDsON.) (cly) (Emered; 01/17/2019)

 

0“|/17/2019

 

Certifcate of Service Filed by JEFFREY t_ HARTMAN on behalf ofJERl
COPPAKNUDSON (Related document(s)4_3g 'H, l\/lotion to Sell fled

by Trustee JERl COPPAKNUDSON,§S_“\ 'H' Order to Set Hearing)
(HARTMAN, JEFFREY) (Emered; 01/17/2019)

 

01/18/2019

453

Hearing Scheduled/Rescheduled. Status Hearing to be held on
2/22/2019 at 03;00 Plvl at BTB RN-Courtroom 2, Young B|dg.. (Related
document(s)@r_) R Morion to sen fried by Trustee JERi coPP/»
i<NubsoN) (cly) (Entered: 01/18/2019)

 

02/04/2019

§§
(3 pgs)

Notice Filed by JEFFREY t_ HARTMAN On beha|fofJERl COPPA-
KNUDSON (HARTMAN, JEFFREY) (Entered: 02/04/2019)

 

02/04/2019

dr.
01
o r

 

(4 pgs;2docs)

Declaration Of; Trustee Jeri Coppa-Knudson Filed by JEFFREYL
HARTMAN on behalfofJERl COPPA-KNUDSON (Related
document(s)§._5_4 Notice fled by`l'rustee JER| COPPAKNUDSON)
(Attachments: #1 E)chibitA) (HARTMAN, JEFFREY) (Entered:
02/04/2019)

 

02/04/2019

§§
(2 pgs)

Notice ofl-learing Hearing Date; 03/06/19 Hearing `l'ime;10;00 a.m.
Filed by JEFFREYL HARTMAN on behalfofJERl COPPAKNUDSON
(Related document(s)§§. Notice fled byTrustee JER| COPPA-
KNUDSON) (HARTMAN, JEFFREY). Modifed on 2/5/2019 to remove
relationship to #455 (lvey, SD). (Entered: 02/04/2019)

 

02/05/2019

rr pgs)

Certifcate ofService Filed by JEFFREY t_ HARTMAN on beha|fofJER|
COPPA-KNUDSON (Re|ated document(s)4_5_4 Notice fled by`l'rustee
JER| COPPA-KNUDSON, 4_:_3§ Declaration fled by Trustee JER|
COPPAKNUDSON, 4_5§ Notice ofHearing fled by`l'rustee JERl
COPPAKNUDSON) (HARTMAN, JEFFREY) (Entered: 02/05/2019)

 

02/05/2019

 

 

458

 

Hearing Schedu|ed/Reschedu|ed. Hearing scheduled 3/6/2019 at
10:00 Al\/l at BTB RN-Courtroom 2, Young Bldg.. (Re|ated
document(s)454 Notice fled by Trustee JER| COPPAKNUDSON)
(cly) (Entered: 02/05/2019)

 

 

https://ecf.n\b.uscourts.g owcgi-bin/DktR pt.p|?967234717032433-L_1_0-1

17./14

- 12:

 

3/7/2019

, 02/07/2019

geo
(1 pg)

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248219 Page 58 Of 129

LlVE ECF

Notice ofHearing. PER COURT lNSTRUCTlON Hearing scheduled
3/22/2019 at 10:OO AM at BTB RN-Courtroom 2, Young Bldg.. (Related

document(s);‘l_§§ l{ Appllcation for Compensation fled byTrustee
JERl COPPA-KNUDSON) (ias) (Entered: 02/07/2019)

 

02/09/2019

,p
07
O

l

/`
.L

PQS)

BNC Certifcate of Mailirig. (Related document(s)@ Notice of
Hearing (BNC-BK and/or ADVonly)) No. of Notices: 64. Notice Date
02/09/2019. (Admin.) (Entered: 02/09/2019)

 

02/20/2019

§§
(19 pgs)

Certifcate of Service Filed by lvllCK JOSEPH (Related

document(s)§£)_§ 'R Opposition fled by Debtor ANTHONYTHOMAS,

§ Declaration fled by Debtor ANTHONYTHOMAS,A._S_’_§ Declaration
fled by interested Party DOROTHYTHOMAS, M Declaration fled by
Creditor CHRIS PERNA) (cly) (Entered: 02/22/2019)

 

02/21/2019

4>`
m
_L

Declaration Of: AnthonyG. Thomas Filed byANTl-lONYTHOMAS

(Re|ated document(s)M R Opposition fled by Debtor ANTHONY
THOMAS) (cly) (Entered: 02/22/2019)

 

02/21/2019

Declaration Of: Dorothy Thomas with Certifcate of Service Filed by

DOROTHY THOMAS (Related document(s)?)§_B k Opposition fled by
DebtorANTHONYTHOl\/lAS) (cly) (Entered102/22/2019)

 

02/21/2019

M
(6 DQS)

Declaration Of: Chris Perna Filed by CHR|S PERNA(Re|ated

document(s)?»_%_‘ R opposition med by oethrANrHoNY rHor\/\As)
(cly) (Entered: 02/22/2019)

 

02/27/2019

M
(5 pgs; 2 docs)

Repiy Filed byJEFFREYL HARTMAN on behalfofJERl COPPA-
KNUDSON (Related document(s)M Declaration fled by Debtor
ANTHONYTHOMAS, fog Declaration fled by interested Party
DOROTHYTHOMAS, M Declaration fled by Creditor CHRIS
PERNA) (Attachments: # l Exhibit A) (HARTMAN, JEFFREY). Modifed
oh 2/28/2019 to remove relationship to #454 and #455 (lvey, SD).
(Entered: 02/27/2019)

 

02/27/2019

M
(2 pgs)

Certifcate of Service Filed by JEFFREYL HARTMAN on behalf of JERI
COPPA-KNUDSON (Related document(s)M Replyfled byTrustee
JER| COPPA-KNUDSON) (HARTMAN, JEFFREY) (Entered:
02/27/2019)

 

03/01/2019

467

Transcript Ordered. Acknow|edgement of Request for Transcript of
Testimony Received on 3/1/2019. Hearing held on 2/22/2019.
Ordering Party TonyThomas. The Reporter Expects to Have the
Transcript Completed by 3/4/2019. (ACCESS TRANSCR|PTS, LLC)
(Entered103/01/2019)

 

03/04/2019

.p.
07
00

 

Transcript regarding Hearing Held on 02/22/19. The transcriptmay be
viewed at the BankruptcyCourt Clerk's Offce. For additional
information, you may contact the Transcriber Access Transcripts,
Telephone number 855-873-2223. Purchasing Partv Anthony
Thomas Redaction Request Due By03/25/2019. Redacted
Transcript Submission Due By 04/4/2019. Transcript access will be
restricted through 06/3/2019. (ACCESS TRANSCR|PTS, l_l_C)
(Entered: 03/04/2019)

 

 

https://ecf.n\b.uscourts.g o\lcg i~bin/DldR pt.p|?967234717032433-L_1_0-1

 

 

,.. 23-»- im

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 59 Of 129
3/7/2019 LiVE ECF

i_ijg_: Notice of Filing Offcial Transcript Related document(s) 468 . (admin)
03/04/2019 ri g) (Entered: 03/04/2019)

 

 

 

 

 

 

l PAEEH tiewli.:a Ei§il'im

 

 

 

 

 

 

 

 

 

L Transaction Receipt

{ilti*l]i?l!{.i`l'£i 05132:2|5 l
PACER , , rr _ lClient
hogin: Eemerald£.ob`b")olS.Ollcode:

 

 

]| 7 [ i4-50333-bib Fil or Em; 1

filed Doc From; 347 Doc

. . 'Search To:469 Term:included
lD t : l< R
escr|p lon lpoc et epon Criteria: lFormat: html Page

counts for documents;

 

 

 

 

included
Billa ble 10 Cost: l.OO
Pages:

 

 

 

 

 

 

 

 

 

 

 

 

 

https://ecf.n\b.us courts .g owcg i-bin/Dl¢R pt.pl?967234717032433-L_1_0- 1 24_ 14/ 14

 

~`__ ___ __‘ CaS€ 14-50333-btb -DOC 476 Entered 03/15/19 12248:19 Page 60 Of 129

x -i_

D'!\\om,'l"d\ Via Q'.Mq,;\ dq'.l\:d |.|7.}“9

‘R'I'\ sid MH R¢; .

ExHiBiT __z_.

ExHiBi'r g.__

_..2_5‘._

3/"/2019 CaS€ 14-509®3'-{51|§>@'-/*|3°6@&761OVE?HE?@©E®BWBB]WWBMS:HQSOTPHQE%l Of 129

l l | Gma" AnthonyThomas<atemerale@gmail.com>

DECLARAT|ON"RE: OVERSTOCK EMERALD CONTRACT NEGOTIATIONS

 

 

 

 

Sid Lambersky <sid|ambersky@icloud.com> Thu, Jan 17, 2019 at 8;07 Al\/l
To: Anthony Thomas <atemerald2@gmail.com>

l-li Tony,

l believe the attached is the final agreement that was sent to the Trustee. l\/ly
other copies have a lot of red|ines in them. V\/e stopped hearing from the
Trustee and decided to move on. l am confident that if we knew about the
auction Overstock.com would have bid on it. l certainly do remember notice
that it was available at auction.

l-lere is what l believe you are seeking and this is from the attached
agreement, l believe this was the agreement that l sent to the Trustee.

2.2) Expenses Trustee shall be responsible to reimburse Agent for all Expenses (as defned herein) upon sale of
the Emerald. Trustee may review or audit the Expenses at any time. As used herein, "Expenses” shall mean
the operating expenditures of Agent which arise during the Term and are related to the sale of the Emerald.
Expenses shall include, without limitation, reasonable travel costs; consultant or appraisal fees; temporary labor
costs; costs related to development of photo, video, print, website design, marketing email and other marketing
materials; customer list acquisition; reasonable insurance policies (if applicable); and public relations efforts
Expenses shall also include a reasonable cost for exposure on Agent’s website, Overstock.com. Expenses
shall not includet (i) rent or related occupancy costs; (ii) employee benefts; (iii) any rent or other occupancy
expenses; (lv) costs of maintaining and operating Agent's website.

2.2.1) Expense Budget. Agent shall be limited to an initial budget for Expenses of two
hundred and ffty thousand dollars ($250,000). The budget may be modifed by mutual written agreement of the
parties and, if required, approval ofthe Bankruptcy Court.

Howeverthe following is from l believe a draft:

...Zé_,»

b) Exi_:;enses Debtor’s estate shall be responsible to reimburse Agent for all Expenses (as defned herein).
Such reimbursement of Expenses shall come either from the Proceeds; or if there are no Proceeds, shall be

deemed to be a valid superpriority claim against the Debtor`s estate. Trustee may review or audit the Expenses
httpSi//mail.QOOgle.com/mail/u/O'?ik=961b101f38&view=ot&$earoh=ali£.~=rmm<niri;m¢,~. ,m/ 1 ,\ mann ~~~~~~~~~~~~~~~

3/11/2019 Case 14-50333-{Hb:m§)0©i4?€6 ovEtttErr©d£QBvéJiEJl];%i\ilr§%b%:d§borRag&s62 Of 129

at any time. As used herein, “Exi;.enses" shall mean the operating expenditures of Agent which arise during the
Term and are related to the sale of the Emeraid Expenses shall include, without limitation, reasonable travel
costs; consultant or appraisal fees; temporary labor costs; costs related to development of photo, video, print,
website design, marketing email and other marketing materials; customer list acquisition; reasonable insurance
policies (lf applicable); and public relations efforts Expenses shall also include a reasonable value for exposure
on Overstock.com Expenses shall not include: (i) rent or related occupancy costs; (ii) employee benefts; (iii)

any other occupancy expenses; (iv) costs of maintaining and operating Agent's website unrelated to the
i\/larketing Sen/ices.

Seth l\/larks and l were and are seasoned bankruptcy professionals and there
is l\lO way we were asking for $250,000 up front. We believed we had to
spend the money to make the deal happen. Overstock had agreed to this

VVe had inhouse counsel Edward Christenson review/draft the agreement and
it was also reviewed by Stanton Huntington.

Good luck.

Sid

Sid Lambersky

801-441-9351

sidlambersky@icloud.com

_ __ _ __ mr

 

§§ Agency Agreement v1 OSTK-SMH 20141219.docx
` 4OK

_ 27_

https;//mail.googie.com/mail/u/O’>ik=%1btiithRR.\A/:W:ma<aar,~i~; aii 9 m,….__.,i___ _ m h . . -, mm _ _ _ ..

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 63 Of 129

AGENCY AGREEMENT

This Agency Agreement (the "Agreement") is entered into as of this __ day of , 2015,
(”Effective Date") by and between Overstock.com, inc., a Utah corporation (”Agent"), and Jeri
Coppa-Knudsen (”Trustee," and together with Agent, the "Parties") as the duly appointed and
authorized Chapter 7 trustee of the estate in the bankruptcy case of l\/lr. Anthony Thomas.

WHEREAS, on , i\/lr. Anthony Thomas (”Debtor") filed a petition for relief under
chapter 7 of Titie 11, United States Code (the "Bankruptcy Code"), in the United States Bankruptcy
Court for the District of Nevada, Division (the "Bankruptcy Court") . Trustee's chapter 7 case
is currently pending before the Bankruptcy Court under case number (”Bankruptcy Case").

WHEREAS, Trustee is appointed to take whatever measures allowed under the Bankruptcy Code
including the potential liquidation of the bankruptcy estate’s assets.

WHEREAS, Trustee has taken possession of an emerald, known as the Thomas Emerald, described
further in the document attachment hereto as Exhibit A (the ”Emerald"), and desires that Agent act as
Trustee's exclusive marketing agent for the limited purpose of (a) marketing to potential buyers of the
Emerald; and (b) referring those buyers to Trustee for further due diligence and potentially to purchase
the Emeraid through the process defined by the Trustee or its designee,

NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
Agent and Trustee hereby agree as follows:

1) Agpointment of Agent. Effective on the date hereof and subject to the entry of the Approval Order,
Trustee hereby irrevocably appoints Agent, and Agent hereby agrees to serve, as Trustee's agent for the
limited purpose of (i) marketing to potential buyers of the Emerald; and (ii) referring interested buyers
to the Trustee or Trustee's designee, for potential purchase of the Emerald, in accordance with the
terms and conditions of this Agreement ("l\/larketing Services").

1.1) Exclusivity. Agent will be Trustee's exclusive provider of i\/larketing Services for the Term
(”Term" defined below).

1.2) Term of Aggointment. The term of this Agreement shall be for 1 year from the Effective
Date (”initial Term"), and may be extended upon mutual written agreement of the parties for additional
periods (if applicable, each, a ”Renewal Term" and with the initial Term, the "Term").

1.3) Termination. This Agreement may be terminated anytime as follows:

a) by mutual written consent of the Trustee and Agent;

b) automatically and without any action or notice by either Agent or Trustee,
immediately upon the occurrence of any of the following events:

(i) the issuance of a final and non-appealable order by any agency, division,
subdivision, or governmental or regulatory authority, or any adjudicatory body thereof, of the United

coNFioENri/_\L _ 23 ,. Page 1 Of 9

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 64 Of 129

States or any state thereof, any foreign government or state or any municipal or other political
subdivision thereof to restrain, enjoin, or otherwise prohibit the transfer of the Emerald; or

(ii) if the Bankruptcy Case is converted into a case under a different Chapter of
the Bankruptcy Code or dismissed;

(c) a party may terminate this Agreement upon written notice if the other party

breaches a term of the Agreement and fails to remedy the breach within ten (10) days of receiving
notice of such breach;

(d) by one party providing ninety (90) days’ prior written notice to the other party.

2) Agent Comr.ensation and Exi:iense Rg_imbursement. Agent shall receive reimbursement for its
expenses as set forth below, and shall be paid a commission based on the final sales price of the

Emerald, which shall be the total amount offered before subtracting any deductions, reimbursements,
credits or exclusions ("Proceeds").

2.1) Commission Pay,ment. ln exchange for providing the l\/larketing Services, Trustee agrees to
pay Agent a commission in the amount of a percentage of the Proceeds ("Commission"). The
percentage shall be calculated as follows:

a) if the Emeraid is sold during the Term, or is sold at any time to any buyer referred to
the Trustee as a result of the efforts of Agent regardless of whether this Agreement is still in force, the
Commission shall be five percent (5%) of the Proceeds;

b) lf the Emeraid is sold any time after the Term, or after termination ofthis Agreement
for any reason, the Commission shall be three percent (3%) ofthe Proceeds.

2.2) Exgenses. Trustee shall be responsible to reimburse Agent for all Expenses (as defined
herein) upon sale of the Emerald. Trustee may review or audit the Expenses at any time. As used
herein, "Expenses" shall mean the operating expenditures of Agent which arise during the Term and are
related to the sale of the Emerald. Expenses shall include, without limitation, reasonable travel costs;
consultant or appraisal fees; temporary labor costs; costs related to development of photo, video, print,
website design, marketing email and other marketing materials; customer list acquisition; reasonable
insurance policies (if applicable); and public relations efforts. Expenses shall also include a reasonable
cost for exposure on Agent's website, Overstock.com Expenses shall not include: (i) rent or related
occupancy costs; (ii) employee benefits; (iii) any rent or other occupancy expenses; (iv) costs of
maintaining and operating Agent's website.

2.2.1) Exgense Budget. Agent shall be limited to an initial budget for Expenses of two
hundred and fifty thousand dollars ($250,000). The budget may be modified by mutual Written
agreement ofthe parties and, if required, approval of the Bankruptcy Court.

3) Ag;;roval Order. On or about , __, 2015, Trustee intends to file a motion with the United
States Bankruptcy Court, Which motion shall seek entry of an order approving this Agreement and
authorizing Agent to perform the l\/larketing Services in accordance with the terms hereof (the
"Approval Order") . The Approval Order shall provide, in a form reasonably satisfactory t0 the Trustee
and Agent, among other things that:

coNFioENriAL " 297 Page 2 of 9

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 65 Of 129

(i) this Agreement is approved in its entirety;

(ii) Trustee and Agent shall be authorized to continue to take any and all actions as may be
necessary or desirable to implement this Agreement;

(iii) Agent shall be entitled to advertise the Emeraid as free and clear of all |iens, claims or
encumbrances thereon;

(iv) Agent shall have the right to use any documentation or information provided by the

Trustee or any party it designates to act on its behalf (”Designee") for the purpose of performing the
l\/iarketing Services;

(v) Agent, as agent for Trustee, is authorized to conduct, advertise, and otherwise promote
the Sale as a trustee’s sale, |iquidation, or similar themed sale, or as set forth in the Sa|e Guidelines (as
the same may be modified and approved by the Bankruptcy Court) and without regard to the
Liquidation Sale Laws, subject to compliance with Approva| Order;

(vi) Agent shall be granted a limited license and right to use the trademarks, trade names,
and |ogos relating to and used in connection with the Emeraid throughout the Term, solely for the
purpose of advertising the Sa|e in accordance with the terms of this Agreement;

(vii) all newspapers and other advertising media in which the Sale is advertised shall be
directed to accept the Approval Order as binding and to allow Trustee and Agent to consummate the
transactions provided for in this Agreement, including, without limitation, conducting the l\/larketing
Services in the manner contemplated by this Agreement;

(viii) the Bankruptcy Court shall retain jurisdiction over the parties to enforce this
Agreement;

(ix) Agent shall not be liable for any claims against the Trustee other than as expressly
provided for in this Agreement;

(x) subject to Agent having satisfied its obligations hereunder, any amounts owed to Agent
under this Agreement shall be granted the status of superpriority claims in Trustee's Bankruptcy Case
pursuant to section 364(c) of the Bankruptcy Code senior to al| other superpriority claims, including,
without limitation, to the superpriority claims of the creditors, if any;

(xi) Agent shall be granted a valid, binding, enforceable and perfected security interest
without the necessity of filing financing statements to perfect the security interests;

(xii) the Bankruptcy Court finds that time is of the essence in effectuating this Agreement
and proceeding with the l\/iarketing Services uninterrupted;

(xiii) Trustee's decisions to (a) enter into this Agreement and (b) perform under and make
payments required by this Agreement is a reasonable exercise of the Trustee 's sound business
judgment consistent with its fiduciary duties and is in the best interests of the bankruptcy estate, its
creditors, and other parties in interest;

coNFioENriAL __3© _ Page 3 or 9

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 66 Of 129

(xiv) this Agreement was negotiated in good faith and at arms' length between the Trustee

and Agent and that Agent is entitled to the protection of the applicable provisions in Section 363 of the
Bankruptcy Code;

(xv) Agent's performance under this Agreement will be, and payment of any Commission,
under this Agreement will be made, in good faith and for valid business purposes and uses, as a

consequence of which Agent is entitled to the protection and benefits of Sections 363(m) and 364(e) of
the Bankruptcy Code; and

(xvi) in the event any of the provisions of the Approval Order are modified, amended or
vacated by a subsequent order of the Bankruptcy Court or any other court, Agent shall be entitled to
the protections provided in Sections 363(m) and 364(e) of the Bankruptcy Code, and no such appeal,
modification, amendment or vacatur shall affect the validity and enforceability of the sale or the liens or
priority authorized or created under this Agreement or the Approval Order.

4) C_onduct£f l\/larketing Services. Agent shall perform the l\/larketing Services in the name of and on
behalf of Trustee in a commercially reasonable manner and in compliance with the terms of this
Agreement and, except as modified by the Approval Order, all governing laws and applicable
agreements to which Trustee is a party. Agent shall perform the l\/larketing Services in accordance with
the Sale Guidelines, if any, annexed hereto as Exhibit _ and approved by the Approval Order, whether
such services shall be delivered by media advertising, email marketing, or other promotional materials.
Trustee shall have the right to monitor the l\/larketing Services and activities attendant thereto so long
as Trustee's monitoring does not unreasonably disrupt the l\/larketing Services. Agent agrees that
Trustee will conduct the sale and Agent will remain, at all times, a service provider to Trustee for the

limited purpose of providing the l\/larketing Services. Trustee will conduct the sale in accordance with
the Sale Guidelines,

4.1) Right to advertise. Agent shall have the discretion to develop and use any advertising and
promotional programs consistent with a Trustee's sale, and as otherwise provided in the Approval
Order and the Sale Guidelines, if any, as and where applicable (including, without limitation, by means
of media advertising, photo, audio, video, print advertisements, advertising on the Overstock.com
website and similar marketing efforts).

4.2) Buyer Terms of Sale. Trustee, with the help of Agent if so requested, shall create terms and
conditions dictating the policies and procedures that shall govern the sale of the Emeraid (“Buyer Terms
of Sale”). At all times throughout the Term, Agent shall provide access to such Buyer Terms of Sale.
The Buyer Terms of Sale shall include, among other things, a statement that Agent will not warrant the
Emeraid in any manner.

4.3) Authority. Except as otherwise specifically provided in this Agreement, Agent shall have no
authority, and shall not represent that it has any authority, to enter into any contract, agreement, or
other arrangement or take any other action by or on behalf of Trustee, that would have the effect of
creating any obligation or liability, present or contingent, on behalf of or for the account of Trustee
without Trustee's prior written consent.

4.4) Taxes. Any taxes due and payable as a result of this Agreement shall be borne by the party
to whom such tax is attributable Agent shall have no further obligation to the Trustee, the buyer, any

coi\iFioEi\iriAL - 3\ '~ Page 4 0r9

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 67 Of 129

taxing authority, or any other party, and Trustee shall indemnify and hold harmless Agent and its
officers, directors, employees, agents and Supervisors (collectively, "Agent indemnified Parties“) from
and against all claims, demands, assessments, penalties, losses, liability or damage, including, without
limitation, reasonable attorneys' fees and expenses, directly or indirectly asserted against, resulting
from or related to the failure by Trustee or buyer to promptly pay such taxes to the proper taxing
authorities and/or the failure by Trustee to promptly file with such taxing authorities all reports and
other documents required by applicable law to be filed with or delivered to such taxing authorities

5) Conditions Precedent to AE-ent'_s Oblig_ations. The willingness of Agent to enter into the transactions
contemplated under this Agreement is directly conditioned upon the satisfaction of the following

conditions at the time or during the time periods indicated, unless specifically waived in writing by
Agent:

5.1) All representations and warranties of Trustee hereunder shall be true and correct in all
material respects;

5.2) The Bankruptcy Court shall have entered the Approval Order, on or before
2015;

5.3) Agent shall have performed an independent inspection and appraisal of the Emerald, on or
before 2015, the results of which must be satisfactory to Agent in order to proceed
with the transactions contemplated Agent shall have sole discretion to waive this condition.

6) Representations and Warranties.

6.1) `_i,rustee's Rgpresentations. Warrantiesl and Covenants. Trustee hereby represents,
warrants, and covenants in favor of Agent as follows:

6.1.1) Trustee (i) is a validly appointed bankruptcy trustee; (ii) has all requisite power
and authority to enter into this Agreement, conduct the Sale and to carry on its business as presently

conducted; and (iii) is, and during the Term will continue to be, duly authorized and qualified to do
conduct its business

6.1.2) Subject to the entry of the Approval Order, Trustee has the right, power, and
authority to execute and deliver this Agreement and each other document and agreement
contemplated hereby (collectively, together with this Agreement, the "Agency Documents") and to
perform fully its obligations hereunder. Subject to the entry of the Approval Order, Trustee has taken
all necessary actions required to authorize the execution, delivery, and performance of the Agency
Documents, and no further consent or approval on the part of Trustee is required for Trustee to enter
into and deliver the Agency Documents, to perform its obligations thereunder, and to consummate the
Sale. Subject to the entry of the Approval Order, no court order or decree of any federal, state, local, or
provincial governmental authority or regulatory body is in effect that would prevent or materially
impair, or is required for Trustee's consummation of, the transactions contemplated by this Agreement,
and no consent of any third party that has not been obtained is required therefor, except for any such
consent the failure of which to be obtained could not reasonably be expected to have a material
adverse effect on the ability of Trustee to execute and deliver this Agreement and perform fully its
obligations hereunder. No contract or other agreement to which Trustee is a party or by which Trustee
is otherwise bound will prevent or materially impair the consummation of the Sale and the other
transactions contemplated by this Agreement.

CONFlDENTlAL __ 31 .- Page 5 of 9

CaSe 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 68 Of 129

6.1.3) Trustee has the right, and will own at all times during the Sale Term, the right to
convey the Emeraid free and clear of all liens, claims, and encumbrances of any nature. And Trustee
shall not create, incur, assume, or suffer to exist any security interest, lien, or other charge or
encumbrance upon or with respect to the Emeraid or the Proceeds, in each case, except for such
pre-existing liens and security interests as shall have been disclosed by Trustee to Agent and identified
in Exhibit ll.l (hereof, which liens and security interests shall, pursuant to the Approval Order, attach
only to the Guaranteed Amount, the Sharing Amount, the Additional Agent i\./ierchandise Fee, Expenses,
and any other amounts payable to Trustee hereunder).

6.1.4) To the best of Trustee's knowledge, the Emeraid is in material compliance with
all applicable federal, state, and local laws, rules, and standards related to such goods.

6.1.5) Except for (i) the Bankruptcy Case and (ii) the matters set forth on Exhibit 6.1.5,
no action, arbitration, suit, notice, or legal, administrative, or other proceeding before any court or
governmental body has been instituted by or against Trustee or the Debtor, or has been settled or
resolved, or to Trustee's knowledge, is threatened against or affects Trustee or Debtor, which if
adversely determined, would adversely affect the conduct of the i\/iarketing Efforts or the Sale.

6.1.6) To Trustee's knowledge, formed after reasonable inquiry, all documents,
information and supplements provided by Trustee to Agent in connection with Agent's due diligence
and the negotiation of this Agreement were true and accurate in all material respects at the time
provided

6.2) Agent's Representations and Warranties. Agent hereby represents, warrants, and
covenants in favor of Trustee as follows:

6.2.1) Agent (i) is a corporation duly and validly existing and in good standing under the
laws of the State of Delaware; (ii) has all requisite power and authority to carry on its business as
presently conducted and to consummate the transactions contemplated hereby; and (iii) is and during
the Sale Term will continue to be duly authorized and qualified as a foreign company to do business and
in good standing in each jurisdiction where the nature of its business or properties requires such
qualification.

6.2.2) Agent has the right, power, and authority to execute and deliver each of the
Agency Documents to which it is a party and to perform fully its obligations thereunder. Agent has
taken all necessary actions required to authorize the execution, delivery, and performance of the
Agency Documents, and no further consent or approval is required on the part of Agent for Agent to
enter into and deliver the Agency Documents, to perform its obligations thereunder, and to
consummate the Sale. Each of the Agency Documents has been duly executed and delivered by Agent
and constitutes the legal, valid, and binding obligation of Agent enforceable in accordance with its
terms. No court order or decree of any federal, provincial, state, or local governmental authority or
regulatory body is in effect that would prevent or impair or is required for Agent's consummation of the
transactions contemplated by this Agreement, and no consent of any third party which has not been
obtained is required therefor other than as provided herein . No contract or other agreement to which
Agent is a party or by which Agent is otherwise bound will prevent or impair the consummation of the
transactions contemplated by this Agreement.

CONF|DENT|AL __ 33 / Page 6 Of 9

CaSe 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 69 Of 129

6.2.3) No action, arbitration, suit, notice, or legal, administrative, or other proceeding
before any court or governmental body has been instituted by or against Agent, or has been settled or
resolved, or to Agent's knowledge, has been threatened against or affects Agent, which questions the
validity of this Agreement or any action taken or to be taken by Agent in connection with this
Agreement, or which if adversely determined, would have a material adverse effect upon Agent's ability
to perform its obligations under this Agreement

7) indemnification

7,1) T_rustee indemnification. Trustee shall indemnify and hold Agent and each Agent
indemnified Party harmless from and against ali claims, demands, penalties, losses, liability, or damage,
inciuding, without limitation, reasonable attorneys' fees and expenses asserted directly or indirectly
against Agent resulting from or related to:

7.1.1) Trustee's material breach of or failure to comply with any of its agreements
covenants, representations or warranties contained in any Agency Document;

7.1.2) any failure by Trustee to pay any Sales Taxes to the proper taxing authorities or
to properly file with any taxing authorities any reports or documents required by applicable law to be
filed in respect thereof;

7.1.3) any consumer warranty or products liability claims relating to the Emerald;

7.1.4) any liability or other claims asserted by creditors, Buyer, or potential buyers, or
any other person against any Agent indemnified Party;

7.1.5) the gross negligence or willful misconduct of Trustee or any of its officers,
directors, employees, agents (other than Agent), or representatives

The indemnification obligations set forth in this Section shall be in addition to (and shall not limit)
any other indemnification obligations of Trustee set forth in this Agreement

7.2) Agent indemnification Agent shall indemnify and hold harmless Trustee and the Trustee
indemnified Parties from and against all claims, demands, penalties, losses, liability, or damage,
inciuding, without limitation, reasonable attorneys' fees and expenses, asserted directly or indirectly
against Trustee resulting from or related to (inciuding acts or omissions of persons or entities affiliated
with or acting on behalf of Agent):

7.2.1) Agent's material breach of or failure to comply with any of its agreements
covenants, representations or warranties contained in any Agency Document;

7.2.2) any claims by any party engaged by Agent as an employee or independent
contractor arising out of such engagement;

7.2.3) the gross negligence, willful misconduct, or fraud of Agent or any of its officers,
directors, employees, agents, or representatives; and
The indemnification obligations set forth in this Section _ shall be in addition to (and shall not limit)
any other indemnification obligations of Agent set forth in this Agreement.

coNFioENriAt _ 34/ Page 7 of 9

CaSe 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 70 Of 129

8) l.l|\/llTATlON OF i_lABll.lTY. lN NO EVENT SHALL ElTHER PARTY BE l.|ABl.E TO THE OTHER PARTY FOR
CONSEQUENT|AL, SPEC|AL, PUN|T|VE, lNDlRECT OR lNClDENTAi_ DA|\/lAGES.

9) Agent's Securitg lnterest. in consideration of and effective upon execution of this Agreement Trustee
hereby grants to Agent first priority, senior security interests in and liens (subject to the subordination
provisions set forth herein below) upon: (i) the Emerald; and (ii) the Proceeds to secure the full
payment and performance of ali obligations of Agent hereunder. Upon entry of the Approval Order, the
security interest granted to the Agent hereunder shall be deemed properly perfected without the
necessity of filing UCC-l financing statements or any other documentation

9.1) Without any further act by or on behalf of the Agent or any other party, the Agent's
security interests and liens created hereunder are (i) validly created, (ii) effective upon entry of the
Approval Order, perfected and (iii) senior to ali other liens and security interests Trustee shall
cooperate with Agent with respect to ali filings (inciuding, without limitation, UCC-l financing
statements) and other actions to the extent reasonably requested by Agent in connection with the
security interests and liens granted under this Agreement,

10) Defauits.
The following shall constitute "Events of Defauit" hereunder:

10.1) Trustee's or Agent's failure to perform any of their respective material obligations
hereunder, which failure shall continue uncured seven (7) days after receipt of written notice thereof to
the defaulting party; or

10.2) Any representation or warranty made by Trustee or Agent proves untrue in any material
respect as of the date made or at any time and throughout the Saie Term; or

10.3) The filing of a motion by any party to convert or the conversion of the Bankruptcy Case to
a case under another chapter of the Bankruptcy Code (other than chapter 7).

in the event of an Event of Default, the non-defaulting party (in the case of lO.l or 10.2 above, or the
Agent in the case of 103 above) may, in its discretion elect to terminate this Agreement upon seven (7)
business days' written notice to the other party and pursue any and ali rights and remedies and
damages resulting from such default hereunder in the event such cure is not effected by the defaulting
party.

ll) Governins= Law'_ Consent to iurisdiction. This Agreement shall be governed and construed in
accordance with the laws of the State of Utah, without regard to conflicts of laws principles thereof
The parties hereto agree that the Bankruptcy Court (and the District Court and Circuit Court of Appeai
with appellate jurisdiction over the Bankruptcy Court) shall retain exclusive jurisdiction to hear and
finally determine any disputes arising from or under this Agreement, and by execution of this
Agreement each party hereby irrevocably accepts and submits to the jurisdiction of such court with
respect to any such action or proceeding and to service of process by certified mail, return receipt
requested to the address listed above for each party.

12) Entire Agreement This Agreement, the Exhibits hereto, and the Agency Documents (subject, in
each instance, to the Approval Order) contain the entire agreement between the parties with respect to

coi\irioEi\iriAL _3\5`_ Pagesof9

CaSe 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 71 Of 129

the transactions contemplated hereby and supersede and cancel all prior agreements including but not
limited to ali proposals letters of intent, or representations written or oral, with respect thereto.

13) Amendments. This Agreement, the Exhibits hereto, and the Agency Documents may not be
modified except in a written instrument executed by each ofthe parties hereto.

14) No Waiver. No party's consent to or waiver of any breach or default by the other in the
performance of its obligations hereunder shall be deemed or construed to be a consent or waiver to or
of any other breach or default in the performance by such other party of the same or any other
obligation of such party. Faiiure on the part of any party to complain of any act or failure to act by the
other party or to declare the other party in defau|t, irrespective of how long such failure continues shall
not constitute a waiver by such party of its rights hereunder.

iN WiTNESS Wi-iEREOF, Agent and Trustee hereby execute this Agency Agreement as of the
Effective Date.

 

 

 

 

"Overstock.com, inc. (”Agent") Trustee _ '
By: ' By:

|
Name: Jeri Coppa-Knudsen

 

l U.S. Bankruptcy Trustee

 

l Tlt|e:
l

 

 

-3€/

CONFlDENTiAL Page 9 of 9

CaSe 14-50333-btb -_-DOC 476 Entered 03/15/19 12248:19 Page 72 Of 129

Leii¢¢~ <-miiq +° stein M
dated 2~4-»16\9 RE:

\-i'1 »2.0\9 subpt-mn live
pm&)d'd~ oF bomb

pro¢\oc¢c\ on l'28'20‘9

ink doing Sfool'STo.S'O

 

 

_¢ 37_.

CaSe 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 73 Of 129

Anthony G. Thomas
7725 Peavine Peak Court
Reno, NV 89523
Tel:(408) 640-2795
-‘ E-mail: atemerald2@gm_ail.com

l\/ionday February 4St 2019.

l\/ir. Steve Stremmei Tel: (775) 787-7000
Stremmei Auctions Fax: (775) 323-6445
550 West Plumb i_ane #406 URi_: www.stremmelauctions.com

Reno, NV 89523
\/lA E-l\/iAli_: sstremmel@aoi.com

RE: RENO, NV U.S. BANKRUPTCY COURT CASE: 14-BK-50333-BTB
REQUEST TO CONF|RM DETA|LS OF DOCUMENT PRODUCT|ON

Dear l\/ir. Steve Stremme|:

This letter is a follow up to the subpoena (copy attached) for production of
documents that was issued by the U.S. Bankruptcy Court in Reno on 1-17-2019, that
you responded to by delivering a sealed envelope on i\/londay January 24th 2019 to the
l\/iary St. offices of LPS/l_egal Process Service in Reno. Upon receiving the sealed
envelope, l found 50 pages of documents that l have scanned and bate stamped in the
upper right corner as STR01-STR050. i also received an 8 page color brochure. l
have not included the 8 page color brochure in the documents below. Please confirm
A.S.A.P that the documents below constitute the complete set of documents that you
produced in response to the subpoena

Yours truly,

/§/

 

Anthony G. Thomas
i Steve Stremmei hereby confirm that the documents bate stamped STR01-STR050

along with an 8 page color brochure are a complete set of the documents that l
produced in response to the US Bankruptcy Court subpoena issued on 1-17-2019_

Date; x

 

Steve Stremmei

CaSe 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 74 Of 129

BZS`IO {Form ?._570- Squ »ocna to Producc Documents information or Ol) cuts or To i’ermix ins -.cction in a Bankruptcy Case or Adversary Procccdin -) iiZ-' l 5`;

UNtTEr) STATES BANKRUPTCY Co'uRr

v ___ __ __ District of N_E\_/fi_DA - RENO
m re ANTHONY & WENDl THOMAS
Debtor

 

Case NO_ 14-BK-50333-BTB

[Conzplele if issued in all adversary proceeding) mm

 

 

 

Chapter 7
` Piaimiir `
V` Adv. Proc. No.
_ Dcfendaut

SUBPOENA TO PRODUCE DOCUMENTS, IN`F()RMATION, OR OBJECTS OR TO PERMIT
INSPECTION OF PREMIS.ES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEED[NG)

1-0; Steve Stremmei - CEO of Stremmei Auctions - 200 S. Virginia St. - Reno, NV 88501

(Name r)_l`person to whom lite subpoena is directed)

E] Pi'oducri'r)n: YOU A'RE COMMANDED to produce at thc timc, datc, and place set forth below the following
documents electronically stored information or objects and to permit inspection, copying, testing, or sampling of the

material; Ali documents related to the auction of the Thomas Emeraid including all US Maii, phone iogs, voicemaii
recordings and/or transcripts e~maiis, receipts, evidence of trave| to conferences evidence of marketing

 

PLACE

DATE. AND 'i`iM£
105 Mary Street - Reno, NV 89509

Friaay February 1st 2019 ar 1pm

g lnspec!ion q/'Premises: YOU ARE COMMANDE.D to permit entry onto the designated premises lands or
other property possessed or controlled by you at the time, date, and location set forth bciow, so that the requesting party
may inspect, measure, survey, photograph, test. or sample the property or any designated object or operation on it.

` PLACI-: l DATE AND TtM£ '

 

 

'l`he following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
attached Rule 45(c), relating to the place of compiiance;' Ruie 45(d)._ relating to your protection as a person subject to a

subpoena; and Rule 45(e) and 45(g)_, relating to your duty to respond to this subpoena and the potential consequences of not
doing so.

t i
Date; __;_li:i_ll"`i_

CLERK OF COURT

ry __ oR

_ /t` LLJ.JJ._`£"'J[ i. . '?\Bi

\ Sign qlure rifC/cr.~' or Depu/).~ Cle§b -'___--- Attorn;;};--:s ,-g?g-;-;-¢'z{w-g

 

."

'i:lie namc, addi;_s.s. email addrcss, and tclephonc number of the attorney representing (mzme of parry D°b‘_°_"
_f\_"th°"y- G' Th°mas . who issues or requests this subpocna, are:
Anthony G. Thomas in Propria Persona - 7725 Peavine Peak Court - Reno, NV - (408) 640-2795

 

Notice to the person who issues or requests this subpoena
if this subpoena commands the production of documents electronically stored information or tangible things, or the

inspection ot` premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
the person to Whom it is directed Fed. R. Civ. P. 45(11)(_4`).

_%9.-

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248219 Page 75 Of 129

  

- STOOi
-- el
(k!;_ AUC'l`lONS

january 28, 2019

Dear Sirs:

/Stremmel ucti@s Got keep phone logs, or voice mail recordings/transcripts.
J /'

 

550 W. Pt=.nnb Lane z~§t`)o - Rcm;,.\l\~" 99509 - o:(??§)?H?-,’()UD ¢ &(?75)323-6-145 » www.stremmclanctions.com

 

CaSe 14- 50333- btb DO 476 Et ered Q§/15/1,9 12. 48. 19 Page 76 Of 129

;mm-.~ 5\ U ;u.,\v\>~$ei »~i~\,\§.d

Froi‘\'. hudson ammmel _;i;armnel';'_'~zrooi;aili;o*\ 8 \\‘~\~\\~'\ (>\X`-\<\R_\A\ § '.~' .
Suvieci: ne pan summed-en svr.i>i¢m. curiam summons i ooyie A ion iiause$<\rgo _\ ’ '
ours Ai.gi.-siai.zoiraxio;um O_,‘vc '~:n)&\.
i¢. steve siREiiii.iEL seireimi..=i=:-"_~i:e tire \""`5\§ "

X_-~§.>x i.\-"~r\u~.\/\ \\`)C?\/\\_ v~`\ xx-
gmj;f;j;i;'i{tl [Li'_‘h'¢]d 'Qggi;gp[]ii.",;Qn;i_if§;<_p_ior_ei/\iideos/Ll'ie- bahia- -em_er raid stQ. y_/[ ¢X\) k

<)~>;.»Q.'\\U‘\

The Bahia Emeraid Stoi'y -
Exp|orer Video - Natioriai
Geographic Channel
channel,nationalgeograpn-lc.com

Wnen a mine in Brazi| uncovers one o.-‘ the

biggest emeralds in the viorld.the stone
begins a niystei'zotis ten year gourncy.

 

h;'tp__:,{,f’www.ia_time';.co;n/loc1l_i’lanowila;r~.i_g__in;i:_)_r'¢;il:.
infirm

 

Federai judge halts release
of massive Brazi|ian emerald

www. latimeS.COR“z

The more than six~year legal battle over
the Ba`nia Emeraid seemed to have
reached a conclusion last month. when a
i_os Angeles Superior Court judge finally
determined . .

 

From: STEVE STREMMEL <sstremme!@me.ccm>
Sent: Augi.ist 21, 2017 7;35;35 PM
To: hudson stremme|

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 77 Of 129
STOO3

 

F,'om LEE s»*,l<>=`<.sveewass =rcr
Subiacl' RE Sh¢ is a Wl¢. ol J\n ~ Press anywhere on xh&»s page |. l
new emma 31,2017¢112:3\3 FM “

?;:: S“-_sve Stremmei sl<,!fenznx<;§ <:

your Welcome Slevel

Ran ls nor a buyer for that place buz he may have one
The Eamngs are Gorgeous

Thev are on the web site.

Pn`ce 518. 750 U.$.D.

Ennon. S'nlpping included

Warmest, Lee

Of; Sil<v“ Slvvmmcl _‘nwll,-;,~»,(rmy¢u»_»|@mul wm|

invade e\: mallo.\, \l dr. orr-mn- rlo >m 702 16 p.m,

hra: LEE <\nto§lleewannn.mm>

A;unto: Re' She n a ka cl l\n - Frm anywhere on ms page

llmn|: _\nu so much !%~r j:mu \<indnc:s nn_\`!`u\\el get m\ jemlry w'lh Emerald; used coming gum mg Il`h< buys yuu'r.- going m get a tunc
(l’l'§ l)w-’ mach u¢ d»c wmingx thank.~ so muct\

Svnl hom my iP'm)w:

nn 0¢<31. 21\1?. at ll:.*'~ AM. l.l£l£ mml/'\=iw‘_w\ mm Mr»¢c~

Hello Stave,
Lee Wasson here from Bogola Colombla.
you need ta get actual photos of this specin)en.
And then get in contact wllh Ron Pingenot out of Denver Colorado.
1-303- 378- 5706
He may even have a client for the rock
Highly eaperienced, very knowledgeable knows the market, TOP people 10 deal wl\h.
Good luck.
Don'! hesrlate w call ill can be ol further assistance

Warmest regards, Lee

 

 

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 78 Of 129

ST004
.
M ll Hudson Stremle <h;tcson@strommalauctions.::c)m~r~
Emeraid in Reno
Claudla Florlan <Claudia Florian@bonhams com> Wl?a!\g.h§lim:

To: Hudson Stremmei <hudson@stremmelauctions_com>

Dear Hudson_

The size of this emerald crystal is extremely impressive-~much more than many of the
Bahia emeralds which we have handled in the past or which l have seen in Tuc$on.
However, like most. il is completely opaque and nol gem quality....so any appraisals you
may have seen discussing the per carats value are not germane to the valuation of a
mineral which would never be used as "cutting rough". lt is a display specimen end it is
impressive, but Bahia specimens will never be valued as highly as l\)luzox Columbian
specimens l will need to see it in person to see if it could be stood up vertically with the
aid of a stand or on its own. Vertical minerals often make more money than those which
are horizontal.

Here is a link to a very large specimen l had that measured about 30 inches in length lt
failed to sell in my last auction

htl:)i/.lwww.hoi‘i harris.corrifauctions/24039flot/2 l 09!

and another which did sell:

hhp:,’/www,borihams.c;omi'auctions/l 9429i'lol!1 221/

30 l think the auction estimate l might quote on this present specimen is in the
neighborhood of $25,000-35_000 with a low reserve (or no reserve).

As l mentioned over the phone, my departmeni would be happy to pay an introductory
commission of 25% of the selling commission charged upon successful sale. The
commission charged in my department is a flat 20% commission inclusive of insurance
photography and online listing

Please let me know ii you should have any further questionsl

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 79 Of 129
ST005

best wishes

Claudia

Ctaudia Florian, GJG
Natural History Uepai'tment
Co-consulting Director

323~899-1443 ce|lphone

From: Hudson Stremmei <hudson@$tremmelau€tions.€om>
Sent: Tuesdav, October 31, 2017 1137:31 PM

To: Claudia Fiorian

Subject: Emeraid in Reno

house the poor photographs and setting, we had to improvise haha. Tharik you tortalung the times and
here is the emerald in Reno

HUCSCn

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 80 Of 129
STOOG

, ,.
G M ` i Hudson Stremmel <hudson@strernmelauctions.r:om¢-

Emeraid Specimen Auction

Brian Greenstone <sales@fmmineralia.com> Mi .,
__ __

To' Hudson Stremmei <hudson@stremmelauctions com>

Thanlr.sl l've got mixed feeling on this thing because one orie hand it's huge. but on the other hand its kind
of a mess not a particularly good mineral specimen being that the terminations are destroyed and it`s
broken in several places lt needs a lot ot lab work to make it presentable, and it's hard to tell it the
emerald itself is even gemmy enough to be used as cutting rough (most Brazilian emerald is opaque and
not Usable as gem material). At first l thought l'd just pass on it, but then l figured what the heck.., it`s a
low-ball otter which l`m sure you’ve already got higher ones tor, but l`d take a gamble at S 1000 l'l| have to
put thousands more into shipping this thing around and having the lab work done on it and then mountedl
so l figure when all is said and done l’ll probably be $Sl< into it which is about all l'o' want to be

Sox as low as it isx my old would be $tGDO,
Thanks

-Brian

§rian Greenskma,€menstom Frrie MineraE
briari@!hemineratia com

www.fineminemlia.com
wwiw.famr>cck.ccrw.‘inemineral;a

On Feo 7x 2018, at 11;54 AM, Hudson Stremmei <hudson@'stremmelaucticris.com> wrote
Brian_

ill can make things easier for you. whether il be different photos or even a video just let ma know and
it'l| tie on it‘s way.

l'l'ie emerald measures roughly tl“ in length on it’s longest side. roughly 10 5' on its shortest lt is
roughly 3' in heighth and jets out about 2.5" from the matrix. lt is in fact opaque

lt you were to witt we would be able to ship it out to you. We would proably need to get it crated. but
alter that is complete we could send it en its way. Of course you are able to pick up Whata\rer is
easiest we ot course would try and make worti.

lt l can answer any additional questions or send anything additional your way, please don‘t hesitate in
reach out

fhank you again
Hudson Stremi'iiel
Stremmel Auctions
11775)997*361.'_'

_L{_S`/-

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 81 Of 129
ST007

 

 

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 82 Of 129

 

ETEO8

COtHDi:ii § ,»

.4

Color:
¢ Hue Bluish Green (no apparent dye)
1 Tr)ne ' Dark (7}
v Samraticin Sl.iph-.Ij' Grayish (2)

Clarity:

- Transparency Semj-translucentto opaque
¢ Clan`ty Deotassee`

`. 47._

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248219 Page 83 Of 129

H"I'
..__. ,_`_ ' along
‘ “Y&\G.f; "‘\<> COM‘

t~`;!:>"< ”\\\E$~’_°E~ w
90 <,»>Q ,
Prepared For: Joe Wendt /\ CQY§‘QUM
544| Kictzc Lanc

¢an Flt)o:
cho. NV 8951 l

Emeraid Crystal in Matrix

One mineral specimen consisting of one doubly tcrmioated, ltc-healed buylfemcrald
crystal embedded in matlix. The matrix is typical of that from Buhi& Bran`l. The
moipbology and association is also typical of that from Bahia, Bmzil. The specimen
measures approximately 32 CM (,L) x 6.6 C,M (W) ); 6 CM {D). There is a broken section`
of beryl/emerald crystal located near the end of the large crystal and embedded in matrix
of similar qgality measuring appmximatcly 47.06_MM (L) x 56.58 MM {W). The
termination of t'Hc crystals arc not fully visible due to the positioning within the matrix

ln addition to the two large crystals described above, there arc multiple smaller whch

beryl crystals also embedded in the malrix. This combination Of crystals is typical of
Bal’tin1 Brazil. (See attached excerpt from Emerald and Oliter Betvl$ by John Sinkau.hzs}.

Emeraid Crystal in Mstrix Attributes

Main Mineral Specics.’V:xricty: Beryl/Emcmld Embedded in Matrix
Secondary Minerals; Betyl/Col:)rle.ss
Shapc:

v C:ystal Habit Hexagoual

~ Finish Good

0 Matrix Biotitc Schist

» Damagc Nonc

» Tetmmatt’or\ Typical flat with sha:p edges

v Shape Type Elc>ngatecl with good crystal faces
Sourc-c:

~ Mine Unknmm

l Countyy Brazil

~ State Bahia
Size:

¢ Lcngth 32 CM (approx.)

~ Widih 6.6 CM (appmx.)

v Depth 6<6 CM (approx<)

CGliFlDENllAL

`4,§§._

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 84 Of 129
STO1O

{TGNFWDENT|M

Photographs

 

amnesia gsa mims _
M~~¢M w M

 

CLJNF\DENUN.

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 85 Of 129
ST011

§Q§`¢`r`!DENTI.\H

 

C{\NFIDENTIAL

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 86 Of 129
ST012

 

Emerach Report

This upon is bused on the color nomenclature guidelines of lhr. Colomd Slonc Grading Syslem
ofthe Gano|cgical lmd\u'.c o\`Amcrica (G.l.A.). Olher lechniu.l guidelines followed m those of
me AGTA -Amuimn()cm dec Msocinl'\on

lhis lcbomo¢y judges cmcnlds to Lhc curran ind\mry sumdmds ol`quli\y, The deuilcd
description below is l vcrbll description using cunvn\ nomencla\un:. Any devimion from lhe
quality sundods ofthe oolo¢<d gemslone indus\ry will bc disclosed in a `ocmmcm:" mich
F~.mhcr in{mnuion and disclosures am contained an rim mm of this pagc,

 

Em¢rold mule Sp¢clm¢n: chgo~'\c| omua.’d cn bad of glovde mlco u:tlis|. me
amerdd h commingled 34 cm. long, Yho ccb: k n dart lone 01 c morqu sounded
vorv wm veme cm is seminomocem lo omouo. nw cola is col-med so
be woicc\ ol emmch com Blozifon locova

M¢ammmh: two emordd cryx|oh hlmcl cl ?h¢ bow end mw wl cl m hswgonol
lucas ao viable ono~e ma mem The mch auld k coma 34 em. long md 71 an,
w'u:l¢.' lrs second cl'vsf<.\!kx opprm. lO cm long wllh lhl some vddm` wsl¢\l unloaded by
wcucliw k nom zl.chcm!s cr am g:v,ms. lhb mammal-nom p\ocos ink ¢m¢mld

anita as one of mo mask ll nul lHE lmgnxl such lpeck‘nen in lhe wodd; ll ls cener lha
longest

Orlgln; er£m

Hsa\oom vdw: anomaly wgn - rrv's row-g adams lho placed probable ability lo
command cna mcinlcln |lx high volly. beauty and valua |n eha lulwe, gaqu ofls:
mellon

"D\e l|ems described above have bern examined gcmclogica|ly. Tllc information recorded on this
document represems our inurpnulion ofmulls ownined from chc use of gcmologiu§
immls s well s grading technique based an usc Color Grading Syncm oflbc Gomnlogical
|nsv'\uw ofAmcxic¢ Docummc nol valid wilhom aulhurimd simtum.
.Jh
r'_.‘“""""

0@¢¢.~_3¢¢>/¢»,0¢¢ 21,200¢__ si,,m»~r¢_ fri-.- ` 1' `

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 87 Of 129

_“cm_ 'Uo~c 270~2 Emerécl 0'6/1§1_5 15;116;55 Page 2505 `

 

Lega.Ll-.`lmita.i;im_ia

There are no limitations; the simple philosophy oi direct communication and trust between client and
purveer has the immediate effect of negating the need lo.' long legal limitations in small print. Ringsmd
Gemology adheres to that philosophy and we stand behind our work

mm

Small microscopic flssii'rea are common to emerald due lo their crystal n§rure and current mining
methods. Since this rs normal for almost all emeralds, small iissures are considered insignificant unlgss
they affect the clarity grade or unless they appear on the surface of more than 20% of the facets of the
stone. 20% is 9 or more facets in most emera|`t`l cut$ {wltich usually have 41 facets),

 
 

». ":`ix‘. , , .

in the processing that takes place during clrttir'\g ari‘ H§fi‘lpg, emerald insures that reach the surface
iii anyi) are milton with a coloriess oil to reduce.tl'ie`.v`isibi|lty.-ot those fissures. This simple-and low-tech
process is accepted by the gem industry and la_ml[§d_a_tiari`ty enhancement which may be slight. moderate
or srgniircant. Most ¢meralds currently a\rE\ai$ik lil*t.*li' trade are ‘sllght"or 'm'otlar:lte'.

The final customer cf this stone should note that the above m’e`h`tloned enhancement affects ddt.y only.
Emeraid color ls unenhanced and remains natural,

Ever~y gemstor\a is unique - with ila own series or internal and external chanctarislics. Fissuras are
counted and their location is taken into account Cutting is judged and color concentrations are analyzed.
The skilled grader takés~;lnto consideration the nature, icr:ation. and number of than characteristics to
assign each ston,o'i£c clarlty»grade and degree of enhancement. Color` analysis is done by judging color
observed througl`r"_"tl"ia crown of the stone under ccrntrr.lliizdl lighting conditions.

gonngi`s§m amp gisclosure

This report is limited, as are all certificates and reports, to objective criteria oniy. lt is only meant to
validate tila genuineness and quality of the gemstcne tested. The allure, timeisssqess. unigueness.
wholeness. and firmness ol a gemstane are otrt of place on a scientific report and can only ha exp¢nenced
lr\ Qu‘.et moments of simple undistracled visual appreciation of the stone. The purpose o_f the conclusions on
the other side cl this report is to priest to the genuineness and soundness of the stone, thereby putting the
riteile:t at rest. Wheri viewing the stone with a quiet lntellect, a condition is created which allows the
millri. heart and senses to deeply enjoy the wholeness and ailure of the piece. T|lls is the true qef§_nlticn cl
connorsseurshlp. A gram report or certificate is only the first small step towards thal.;"t-hls disclosure
seeks to define this limitation,

Tme connoisseutship of a gem involves not only the intellect but also the heart (or in modern |anguage: 1101
only the left but also the right brain hemispheres); not only the objective but also the subjective. With
critical objectivity taken care of by the report, the whole/mss cf the mind is free to identify with the
wlrolaness of tha gem. The dafirition cl ailure and whoienass, rather than sought in a dictionaryl can be
Eifn/t|e<;sl; experienced by gazing into a fine gem.

 

 

 

__;2..

ST013

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 88 Of 129
ST014

 

zoo ld. M&";W’l UM
Scpccmbcr 23. 1009

To Whom lt may Concem.
Re: 2| .000 carin Emeraid Rougl:

in lifc. one ix presented with both noble ideolistic causes as well as a myriad
of distinctions True-heancd adherence to the highest and noblest of causes
howevcr, is ieudabic; even co the extent that lt dopleles resoch meant for
other lesser things This is the message of the Thomas Emcmld - as fmc
iooir: upon the beautiful green of the principle crystal one uoticm near il a
dunn small white crysmls. These crystals arc boryi, and have no color
because the formation of the large crystal consumed and depicted nil of the
vanadium and chromium atoms in the geologic environment during its
formation Alorns of chromium and vanadium m n for the creation
of cmcraid'. they provide the green colon All of these smaller crystals remain
subsidiary to the main emerald crysuil;. the resources went first md foremost
to rt.

Gooiogic verify is one ofthe mosl overlooked treasures of the planct.
Connoisscors appreciate the beauty and rariry of any well fomed specimen
of almost any rnincmi. This spedmcn. being an cmcrald. and being one of
thc largest in the worid, is extremely rare and dmerves to be the centerpiece
of amy museum display or collection The fact that it tells n story isjusl more
personality and unity rcvcaiod. lndccd, thc green color is chen associated
With growth, healing and ooblcssc Obligc.

Ron Ringsrud

;M

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 89 Of 129
ST015

 

l
i Legal L.im|ta‘lions

_ The simple phnauoply adm mmmummu\n ua mm broken diem md wmcyu hal due
| ima-dme :U¢\ of :¢¢lung du need fulang lepl I|m\wlo)\s|n shall grim llu:pmi Gemulnp
aim m mm philosophy nd z\znd» band w m.

 

Emeraid lnformatlon

Sml.U mlu'wmp|c flaw m mm n annum due la Mr¢xywl! nunn md curran mining
mdma.$ioo¢ \hh bound for almns\ all zmzmhh, mull timms ne midland |mlp,mun
umw they diem me daily indentuch usy owen cu ml umw of man chu \3$¢{ um
luna d\!¢ im. 153 h& m more hall m mosl elmle run (wh'd\ um.lly du 4| l`uc¢lll.

ln the meaning lhal wm place ann zoning md pdishhg. donald f»swre w mh she adm
i‘!my) ue maid wi\h a caldwell 00 run la reduce me visibility of move nm:u.'"lh
singh-ndle mduoep\duncmnlby\he;on lamaldi:cdheddmxy
comment which my be slighl. ‘ m sigdncm:. F ‘~‘ m hudm'y , ‘
pmm-va tm funding polishing and mining o gcamuu wb\k ‘uu\mmu' ore mm \mzm:
mcmahon co am chc acme wppw\nc¢ which ruquilc adamson mm purchd:g pub|k.

sz lindemann fm mh scm should mr that the above mwowc»dmm affects dairy
ul|y. hamm anlo¢ in oo¢annu=d and remain n\¢n|

Euvy ¢¢reounr. is unique - m'\h iu mm ada d intend and exam dmnmv&m. Rnum m
wound and their london o men inn mut Clll)¢‘ ind mla admonitions am xiu|yu'd. Tbr
aimed gmc iam iam mdd:mlion me mmr¢, lmvon. uml numbcrol lhmchn¢¥rki|cs la
null mh mem is durin gmc u\d drpu d ¢n!mmemm\. Colo¢ unlylh isaacs byjudg'm¢
mmr observed lhmn.;b ibt crown cl me nunc undr! candid Ugddng maximum

 

Connolsaeurship Oisc!osure

l TNs mgm is rimiwd. o m all md¢'m ind n-pcra. co objew`ve mmi¢ any, n n my mm

w vendor ltc malum-s unl quality d the guzman used. Tb¢ allm, nmdm. uniq:xn:ss.
il Molnw.ud nmofxgzmx\ncemwlo(phctnnnciemj|l¢ mundane-hdc

e-, ’ |n quin down ‘ md ,r ' ` ofme mc.m purpose
d\hcmi*.cius\onl on molhnlldzaf|h\n¢wnhmmtumwgrnui.nem!mdswodnu.\o{
me lmn¢.\hmby p\u}ng the nban l mt Whm viewing mc opm win nq~lrs ‘.nmllecx, \
maddench which Hh:ml)emlnd.hu¢xz\d mwmcee;iy enjoy me whimenmd
mm du pwu. TMx is ms um ddldlinl d cananim:unhlp, A gum repon or can'»|’~:u: ll miy
m fmc mm nap m lhu, \hl! amon-m neb b¢dlne mix llmim¢inn

TN¢ MS¢-W$h€’d l gm involch m ml\)' |I¢ in\dlz<l bv! \ltn 1b burl (v¢ in lmch
m¢mg¢: m my mg |.h don sub x\e d¢h: brain hemispduu; m oo\) m ci:)cnivc bn abc un
m}w\iv¢). V/nh aided nb§cuiv\t)' taken one -\' by ma np~\. inc vda!uw cl nbc nina ll hac m
\dmify win me whole-m al lhc pm T|u dc¢`miunl ofd|u» and udo|en=u. mm mm sougr»l

in a dkdomry.¢n dc anomaly up¢rlcno¢d by ¢u.inl hale l line gun likz me oncde ll
dileman

 

 

_.54_,

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248219 Page 90 Of 129
ST016

_jnh Worid Forensics, LLC
Spe:io|ists in Rore and Unusuol Gemsk$r_\és bna Mrieru'\'s' ' `_
8\ lOS. chgh\on Roud. Sui!e 158-145

Tucson. AZ 85747-4700
(520) 207~6888

QM__EREMF

AND !§STXMATED MAB§§- T VALUE

...-55,.-

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 91 Of 129
STO17

jim World Forenslc s, LLC az ans`»wgmw. s»o. walls
Speciohls in Rce cna unusual Gem$oves and woman lucson. AZ &SH,`
{5?0| 207-6060

Apprnisal For: ig gm ,Ll Mev Concem
Pmp:r mckee Mluwm
F,slimated Appraised Va}ue: _S_BO§JM_Z_IM_\LD

Date; nggmber 23. 2009

DE'=B|PTWE REPORT AND EST|MATEDAPPRAISED VALUE
UI'DA'I`H

Fm a full undersca.nding of`zhe valuation of the "Thomas Emcralcl," it is l'xrsi
essential \o read chc original appraisal and drscripllve reports issued by this
author over thc last several ycars, as well as all addenda themm.

The accuracy of`zhe Hoover [ns\imle for the Srudy of Cyclea, mentioned in
the descriptive report and appraisal dated February 22. 2007, should be of
special note. The |nstitute pmdicu:d the currch “Grcal Reocssion.“ and also
predicted that it would ultimately have a greach downwani effccl on !hc
worldwide economy than the Great Deprcssion of the 19308.

fn previous world cycles, the current economic position inevitably leads 10 n
rcpositioning ofasscls inlc> l'me an. milies. gems and jewelry, and amer
easily portable items in which grcal amounts of wealth can bc concean
in relatively small items.

Reocnt auction reports m bearing this out, as evidenced by the Chrisu`e‘s-
London ochn`ng scheduled for Dcccmbcr 8. 2009. ofu work by Rcmbrnndl
that hasn`t been seen by \.l\e public in 40 years (New York Tima, Fr'\dny,
September 18, 2009); among od\crs.

_. 15€,-

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 92 Of 129

 

 

    
  
 
   
  

 

 

   

   
 
 
  

 

 

 

Jurat

Sm= o(Coleornia

County u|` 155-nu _ x ¢~--¢\\

Subsmvaa md mm )v(o: amude b¢ro¢< mc w misjglg\_ day “r_ W=L
______--_____-_--'
10 OB, by F.m.__“‘e\.M. --

 

 

pmvcd lb me on \hc hat of smlsfacmr)~ cv inlch lo be the pcmm(.;) who appeared heinze me_

 

 

 

OPT[ONAL INFORMATJON

 

DF.SCI.)FHCN GF T}l€ ATTACHED D@UMEHF

Ev`¢\<'va§& QE¢ L,,
¢l¢¢~m¢`»¢ um

¢m. amewa mma-im man

Numba anna “_l_ Dwumwi Date_‘lfg_?`

 

__H*~M,W*k; ‘

 

 

    
    

'.’(`DX V€Nm F/\FA \ l_¢l 01 SUD-nl~'“§ umw NuaqU»-cl com

lNSl'RUL'"Oh‘S Fol CQMFLET’NG TN|S I'OP.M
br wing ¢a|.‘J'»-.- couldn n r¢g».u d~» hug l. .v\s -m
NvNi-\uu\_b\lmnum Mulummp'v/m¢
nimnlha¢nh.'bv¢lu{~_ mca-wynme
M~A-!~Mulum~wwdvmw-mbq¢mw¢¢
lomvn'n~h-~ mo dunn husbavaqu y.
..l.nm_ wm~u~p~~“n~"lrwd.~h~~m
~|-rn-rmh¢:\¢-)mu~n anb-man dm.rm h.
wmn~klvuanM-\cw_~. ms !~v»`».,,
pinkard i»~kuu¢~uhnwuo_wy,~r.r~.'~
Jnmp¢<m

  

* S)m d l`.mlr ?~iuwm mm h 04 wl ad tenn ~§m »1.
am xi\¢'(l||¢dm¢y mandqu m hwylw¢h,

~ mn ala-nmu mm h hhs t~ xh¢ wm rule mgm-1
_H¢Mmh\l¢n-hr\~lvimnm|¢nl

' bulk gans-lohman undivth m 1 tunc cl

m
~ kuhn nf\h M¢y¢¢l~¢ mm mud ordman u 52 mich ~¢!h¢¢
china-nn chi
1511-wymth ma hedm- n| invth nlqu
lmaivm\.¢m~pql¢hq|hqlimmq minn
uhmmlv'\¢\.d‘-u\mnimmhmhl

0 A&iddhm'n\udmrhd)vew*(drlad-mlm

j¢»'-mxm._dvlmdouli'i~w¢ iam

o himm¢wn;\»lwawk~.mz.~dndmvdbe

» kemp nm\!h:dlmmwmmm

 

 

 

ST018

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 93 Of 129
ST019

Thomas Emcn|d Approval
lamar R. Lylle, G.G.,M.S

APEM[SER'S BIO:

Co|lege-lrained in geolog. mineralogy. and archeulogy. Recor~ded ns discovers of first
sbamanislic burial find on Munlcrey Peninsula. S.F. Bay Arca An:hivs (Collcge of Sau
Molc¢\ l.ihrary). Two Mulc:‘s dcgn:cs.

'l`umed '.o real came in 197?. Appmiscd real male in Los Angclcs, l978-"9; amended
required college courses for broker license. before commencing gcmological training
Gcm dealer for five years prior 10 earning Gradua\e Gemology degree at G¢mnlogiml
institute of Amcricu. Santa Munica, \984. GU\ slonecuaer training 1981

Io¢cmnliomdly~mogmmd cmcmld consul\anl/deulcr. Publisk\ed in made jouma|s; noted
as one ofrln'ee onhnncemem~dewcrion experts in Modem che!cr magazine Junc 1989,
Aniclc on detection secrets and tricks published by Accredi!d Garwlogim Anoclazian
erm:rf_y, Summcr/Fall l998. beclurer and workshop leader 00 eountry-of~origin,
emerald fmrion. rrearmem-dcreerion, end hear-alteration for numerous appraisal and
gemolog.ical organizations since laxe 1980s Lead appraiser l`or Mel Fisher‘s group

("Trmsnr'e Salvors"), 1986-l990. Cons\l|lcd 10 GIA Lab on Fishc\“s Alocha (shipwru:k
salvag¢) cmcralds.

Buyer and seller cf emerald rough in bulk since 1982. Havc appraised for lRS.
Mcmber: Nal.ioon| Axsociuion of .lcva:|ry Appmiccrn. Amcricsn Gcmolog')r.al
Axsocialion. GIA Aiumni Associalion.

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 94 Of 129
STOZO

Due w the fact that the wodd economy is essentially adrift at the crm-em
time.l believe that last year’s estimate of 800 Million USD should remain,

just as gold has remained hovcring around 3|,000 per ounce thmug,bout this
same period

U!timntcly, a firm value will only be set when money or goods change
hands.

A§ ofthis datc. latirnatc a potential value on the Thomas Emeraid of
approximately 800 Mi||ion USD.

-END OF REFORT-

/ rn Da¢¢: 25 S'f£-, 2§0{
Jamu _ M.sq GG(GIA)
/"'

Signed md sworn before me this date, q“- 1 z '=* nw

Noutry Public <;{_-F_"}_Jllf©

aeaon.a;téi]n_zn ,

_____¢_l»
W\'AB¥ PUSUC ' mm
m CUUMY
l Wcommlucn El#'\¥-
, mm t\ m

 

___ 59/

 

nbcwa-lau- w
thlu'nm»?) uaw

moxt‘to¢\»

Pgw“

umw nmi zoo

;£ rro_n$ :1'
QL.

      

h pa Fl£sTAS
A.,n.m»¢‘

TAN\

: . mrl*"""

. . - - uB§. 00 24 §A'NDRIU gi §.QTAS
t --;' . ~:zcmmu:mrm nos manor m.

.._; g-"-)_r;- ~u\_" l \l» ' ;¢,\,-' r`ROYi'-¥£’i?l] M.' nm DA CL'§ME[WNL
._M ,_L t l}(H-\l fu Jus"cl oh isrwo UE 540 rhuul
, l$" !\B€UMUHD FA)\A |‘RDD\|UH Unw W

_ v _ wasn ¢ mut mm comm rmmns`
._~. __. alvin $£n vuitton iv rin~icmr\ 1
~zr.:,<mo¢ .' !n=r)uc.\r.

 

 

11

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 95 Of 129

ST021

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 96 Of 129
ST022

True copy of Text of Appraisal from Harrison Steele Partners PP dtd 12/3/06

QUOTE t . .

Harrison Steele Partners P.p.

Date; Decemt)er 3, 2006

To Whom it May Concern;
APPRAISAL OF EMERALD SPECIMEN
APPRAISER’S EXPER!ENCE

l have worked in the held of valuation science, gemology and economics for
over 34 years. This includes studying many emerald crystals; l have
learned a great deal from mines in Brazil and Colombia. l have sponte great
number of late hours with others who share my interest in emeralds,
emerald formations, emerald treatments and emerald valuation.

l have also debated the finer points of emerald growth and formation as
affects durability and value based on color, shape, termination, intrusion of
other minerals such as calcite, etc.

with my economic experience added to this, and the apparent dehationary
times lurking ahead, l judge myself to be more than well-qualined to offer
an opinion of the unique 21,000 ct crystal under consideration, known
currently as the "Thomas Emerald.“

GEMOLOGICAL SPECIFICATIONS AND OPlNlON OF VALUE

ORlGlN: Brazil.

FC>RMAT}ON: This is a well-formed he)<agonal emerald, resting in a bed of
grey-black mica schist. The crystal is approximately 34 cm iong. The tone
rating is a darl<, strongly saturated hue. The color rating ls a very slightly
yellowi$h~green and is Seml-transparent to opaque,

Two emerald crystals intersect at the base and three out of six hexagona|
faces are visible above the matrix. The main crystal is approximately 34 cm
long and 7.4 cm wide; the second crystal is approximately 10 cm long with
the same width. The weight estimation was done by calculation (the only
appropriate method in this case) and yields a result of approximately
21,000 carats, or 4,200 grams. These measurements place this emerald

12

~é\”

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 97 Of 129
ST023

among the largest known specimens in the world, if not the absolute iargest.
lt is, without a doubt, the longest_

SALES MARKET FOR HIGHEST AND BEST USE: Co|lectors and Museums.
lt is my opinion that this emerald should not tie sold outside of the
aforementioned marketplace

OPlNION OF ESTlMATED APpRAlSED VALUE; `lhe only comparable emerald
crystal now known is the 3,296 gram crystal in the British Museum. This falls
1,204 grams short of the Thomas Emerald. This crystal was valued at $792
million USD in 2001. Consid€ring this and all other determinable variables,
includlng the effects of def|al:lon on Current Va|ue, I can place this specimen
within a model range of approximately $650-750 million US Dollars on the
date of this appraisal. This model range is valid only on the date of signing,
and does not include any taxes, auction fees, or other such fees that are
sometimes assessed in a monetary e><cl~iangel

Dr. Stephen n. Steele

Managing Partner

Harrison Steele Partners

9.0. Bo>< 24841

Chattanooga, TN 37422
tier_riso£l§tr.ele£el:t.n.e§il_%_hqo.gm

. uNQuoTe

__éz-

Case 14-50333-btb

 
 
 
     
 
        
      
        
 
    
 

  
  
  
    
   
   
    
  
   
 
   
    

Cel'iifirzlim
l §7{|'"0|

Thil is ||»¢ zv'alnl\'wu uf a bind nl bhck what wc¢¢hing 13 \\y, with n pnm cnmi
annual in l|l: nu|ux,

M\u an intense r_umim|im and \'ar€nu\ mu, vt green cry)l.ll wu ldca|i{'mi u l b<\'yl, or
Nlun| emerald

ll uddi¢)on lo tdc mm pen canal m~bod¢|ed in she zch»'u n~ wm 15 whi\¢ beryl ,
ur;\llll nino command m min¢ul sigmf'lclnc¢

Chmcrlm! by lM ruluml hungannl form-lim d bayl. \hix emerald cry\\:ll mwm 61
mm wills (||»c par¢r`h:| finn of\l¢c hmpn) md unc fled ix 32 mm il imph I\lmg 0|1.~ length of
Ih:x rr)-u\. lime an wu ul\l known di\-'\\|`mg is mo mm sedim; nw live m|oé wild \h:
paving o{¢im¢ !\m forming cna solid m¢l,

The umwiuu arc cnva wim schi¢\. ord on loehr-5 n \h: lcl\ xid: horn the fmnl. that
irc mo ¢r}'\,a\s al nn any; 014$ Aego.>, \Nl ac ach 12 mn\ md 42 mm hid\ with a ~¢i\l\h bf$?
mm hamm lh¢ parallel form

The wci¢¢ of |le¢ Imtruld ¢rp|al bn ken calcuth l\ qv;rnxi'mh:\y 4_500 y. 01 lum
m. wm held up m ldc light il mm emmle\: ¢vyu¢l|imiun.

ll\ my 33 you m l pmrcssiom\ lhth mm mounted anything sémihr and due w il\
unim. L*\n rs nothing l am r¢fa la in mda la ¢Izb\nh a mcmann v¢|u¢ 531 gh`g rudr.
C¢vucqncnll}. h n m'r¢ly opm »he owner uhh= ¢r> ml ml the pony mammal m pucd\ns\n.' u lo
wound the mml' 1 mm wing

|l'l ~u¢.‘ m quota Ih< mmm¢:*¢ill value ofd\`u swne. i\ wou!d dc mpan m \.\¢ u|u¢ nl mr
wild Nack found il \h¢ l'!r'nis|\ Mus¢v\r\ an| llde Sueet. Lw\dun En;l¢lsl WCI ~h!h z
measures 103 x 372 l |f¢n mm weighs 3 296 p; md \> weak USS 791 million l\cven»huluid
mmy.wo million dn|lm). T|\c specim¢n m \l\'u nqzon. which ~\\'ghs 1 "m gunn (l».m(l ¢u.)
am than \h¢ rock iu the !\n`xkh Mmrum. l e\\im.nc is weak USS im ml\ion fcighl- -\\mdred

!

mi\l!on dolllrx).

A.~ n gaminng and opm in \h'u areav r mm ¢mph.mh: phil did piece is a m f'md w be
dowd by \\l. l
U~' ~ v

w m», N.,~¢mv\-r s* mm E-~ "‘ ° -§:: r_¥- h

D¢NM anmpubn
harm mae - (`¢o¢\¢
w l du did »O’+ .”.'H!.m'.’

Em: wlo¢ phn¢ognpl~ l lu.almo - r.\‘n uslw

*KM;!IMM hays w~,»’-'.irma¢n
\»14112`~}»»‘1' `,'~,,n;&i Ci*?l’.”rdl\o
rul i‘~' " l‘ -',*“\‘ .;\¢»?‘;!3"\,‘\:"

b' ' “.~..

 

 

10

DOC 476 Entered 03/15/19 12:48:19 Page 98 of 129

ST024

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 99 Of 129
ST025

 

14

_64/

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 100 Of 129
ST026

~»»m~»-__

3 ___ _____,~4\ H_,__ _ _ ~A»\a¢ls\!’ Em'hafx$
mm sp z um ar; Mue your check paysb\a 10. '.`Nae wo Sewbu~»
$TE STREMMEL

1335 AmMOurr‘. 09
m C/\RDMFMEFF€ fs[ RV`)CF-
PO BOX \'MCM

REN 0 NV {¥JE\OS G?S'&
PA¢ATINF- n r.mm~¢m=

§DDOLE.Q EB 203 LSBBE»EBSUE§

Southwest‘. . Manlq¢,yom.¢cwneonum,» g C\nmma Somc¢ - ~ ml“. mmk.“d md

` mmue.co¢wb:utm1 ‘~MWSW" n cwa yang-owwa
Rapsd Rewards'

 

 

 

 

 

AGOOUN\' SUMMAR¥ PAYMENT INFGRMM'¥§N
1..,...».*»..,....-.»... -%»,..Y.` WW.M.~,, , -- __ , ._ . `,¢_ _
Accoum himer New Be¢anoe

vamus F\a!anm payment 059 vale
Pnymem lirealls Mh\inmm P.gymms| Due
pmqu Late F*uyman! warning il w do nat receive vour msmmum Da¥m¢¢'f
Casrmnvan ,~3 wm m ‘h@ we Ii»'»l-vrl ahwe. von may hew m pay a me fee or up w s:z?.oo_
5;,;“,,“. Tu,,-,¢,,,s 30 09 Mln|mum Paymem Warnlng; n you make amy me minimum payment

_ each permit you wm pay more in intath and n ml\ ustc von longm to
Fec"‘ CM’Q€° m nn pay nn your Lul.mca, Fm axa¢npia'
lr¢lemsl Cnarged sane
mm Bmancc~ ____ l

ll wm make nn Yv:ru w)l guy DN |hF And you wil|€f`»d Up

\'.>Dcmng!€!osmq ware 0\/1 ma ~ Ozlmi!a a-J'Jmonal charges uslr»g. oal;mu.~ shown on gayan an eslin¢»!a|
_. this card and bach mix nls(aman! in total 0|..
brand Mma L!m munlh you pay... ah(,u?.
Ava\lahh Crnmt
cash Aam i_in(' 0le me minimum l\) pugh 5\3_7§01
Avaswow nw cam Wv""b"‘~
9wa Due Amc-u»wt 30 m ’N"‘ " "'" ' $“"'2"6
&ala¢r» nw mp cum Access L)ne so.o<» f$dvmo$ =58_5251

 

 

 

 

 

l! `y’cu wum like lnh>un¢huu atx)u¥ umw alaniz-lim salva-veal call
1‘3&‘/9/'2$35

SO'!.UWESTB|NJ\`ES RAP|D.BEH&EP§MQABBWMHA.EY_.~_

...,\.»»M¢;.A.. .¢.. ..- -.»..` .. -v.- ...... -...~.~»»i~..§

85 Leaxn mm about your Rap)o bicme can mm st
n umw -m:e nxn.’soumv¢est V¢ew point scale ma
mm sims u *
fllf)h v'fl'¥ffi F» K hung mmr al L

..é§`»-

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 101 Of 129

\4.`5'» H>l 3 G'~.?\! !Z

$TEVE ST REMMEL

37 HLMM{`_ L AUU l IUNS
550 W|>’LUMU LN l 406
RFNO NV 316£.913‘31!3

ST027

_.~» m

wm hmw

_ Arnou nl timost
uaw von check pavedh to: L.hls~ Ca'¢ wm

CAHDMLME&:H SLHVK_`{?
PO BOX 94[1\4

`<'\\> 55 C> N m.-vm£ rL mm.».m,.;

EC]DD|.BDEB LSQSEU'?B LBE¢EEL

Southwest" l Mnnnoa yuul lamont onlxr\\: §§ Cu»lomsr Ssrv!:.e'. law man

Rapid Rewards‘

_Accoum surmmv '_

Accoum Nu
P'ev)c'us Ba!nr\cF~
Psym».ud, Crddll'a
Pu'duses
Cash Adwmozs
Baldu.'x-s Tral£?&!$
z cce Cnmg€»d
miami Chale

 
 
 
 
   

m, d\._g-qu=._._ ._mg 1~40)344553£

MM”'*@\M¢¢

PA\'MENT iNFORMAT|ON
_. __ _ .._-_.~_ _
haw Bn\anm
Pavmz\n! Due DM“
Axnlmum Pa'~/m<;m ch
h Paymem warnings n wo no nol recc:vc your min\o\um Wymum
50 00 lh' lh`c due GEHC. you 0}3‘)'1’\2'»'€) \0 pay \.|D 10 3 §§ E!O loi:v

,$U m Mzn\mum Paymnntwaming: Enrul in Au!u~P¢y .uni avoid missing s
payment TO erm.'l|, rail flu-1 number nn 1113 bad 11 your mmi or go 10

59 90 me web scm bates auovc

S0.0D

 

~wuww¢ ":-

Onenmgl()\osi.'\g Oare
Hovv;»Mng Credd Amou nl
Avamnble Gwc`i

trash Ao:es", Lme
kvax!ablls 101 Caer

F'asi one Ammm|
n.\._-- ..._ ~. A._»» ..,`.."nr

  
 

WW*'QT MmM-m:m ,-1...

+ z! Ptr 'or Bouthvres! purthnses
<» PL\u".is earned on a\! dnar purchases
- Tml Bapid R».vua'rn', \rans£_ tn .‘Bno\hwns\

0|£'£2|\8 -02}?\1!8

1100
quo

\eam mms nlxr\u! you Ra¢\ni Rawards® 6de Cg¢d al
4.¢',77 uaw umw unusmlm'.! \/I)w poem totals and
ALng rmm a\ WMN mutth mfrra'm;m (`,l|l
|~&DO~M L\'~'SWA 0¢ vh;ll Ww.$xu.x|hwest wm 10 bork
nighh

-éé"

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 102 Of 129
STO28

among the largest known specimens in the world, if not the absolute largest.
it is, without a doubt, the longest.

SALES MARKET FOR HIGHEST AND BEST USE: Collectors and Museums.
lt is my opinion that this emerald should not be sold outslde of the
aforementioned marketplace.

OPlNlON OF ESTlMA`l'ED APPRA£SED VALUE: The only comparable emerald
crystal now known is the 3,296 gram crystal in the Britlsh Museum. This falls
1,204 grams short of the Thomas Emerald. This crystal was valued at $792
million USD in 2001. Consldering this and all other determinable variables,
including the effects of deflation on Current Va|ue, I can place this specimen
within a modal range of approximately 5650-750 million US Dol|ars on the
date of this appraisal. This model range is valid only on the date of signing,
and does not include any taxes, auction fees, or other such fees that are
sometimes assessed in a monetary exchange

Dr. Stepnen H. Steele

Managing Partner

Harrison Steele Partners

P.O. BOX 24841

Chattanooga, TN 37422
EELE!EMEEHW.E!L

uNQuQTE

13

,éj/

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 103 Of 129
ST029

rrue copy of Text of Appralsal from Harrison Steele Partners PP dtd 1213/05

QUOTE . . .

Harrison Steele Partners P.P.

Date; December 3, 2006

To Whorn lt May Concern;
AppRAiSAL OF EMERALD SPEClMEN
APPRAlSER'S EXPERIENCE

l have worked in the field of valuation sciencc, gemology and economics for
over 34 years This includes studying many emerald crystals; I have
learned a great deal from mines in Brazii and Coiombia. l have spent a great
number of late hours with others who share my interest in emeralds,
emerald formations, emerald treatments and emerald valuation

l have also debated the finer points of emerald growth and formation as
affects durability and value based on color, shape, terminationl intrusion of
other minerals such as calcite, etc.

With my economic experience added to this, and the apparent deflationary
times lurking ahead, l judge myself to be more than well-qualified to offer
an opinion of the unique 21,000 ct crystal under consideration, known
turrenth as the 'Thoma$ Emerald."

GEMOLOG!CAL SPEClFlCATIONS AND OpINlON OF VALUE
ORlGlN: Brazil.

FORMATION: This is a weil*formed he)<agcna| emeralcl, resting in a bed of
grey-black mica schist. The crystal is approximately 34 cm long. The tone
rating ls a dark, strongly saturated hue. The color rating is a venl slightly
yellowlsn~green and is senn-transparent to opaque.

Two emerald crystals lntersect at the base and three out of six hexagonal
faces are visible above the matrix. The main crystal ls approximately 34 cm
long and 7.4 cm wlde; the second crystal is approximately 10 cm long with
the same widtn. The weight estimation was done by calculation (the only
appropriate method |n this case) and yields a result of approximately
21,000 carats, or 4,200 grams. These measurements place this emerald

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 104 Of 129
STOSO

Frcan. S\w¢ Stnmmd s~:lzz<»~. e:,:~i c `
Sr;il)gr.~¢::: Emeraid Auction
time Fshruary 20.20183 1117 w
1a §err*§."»':.=s$:tl`.e'z<'mse;xl.ls ~‘:r

We ore auctioning off a Sl pour»¢.l emerald on behalf of the United Sro:es Bankruptcy Court.

sstremmelauctions.com
Th;mk you for you lime S:e'»‘e Stremme§

~69/

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 105 Of 129
ST031

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 106 Of 129
ST032

¥ro@r¢il Ous\amar Sorvica - Blue Nil¢ `»~r nce 'z".`-r.:'\.=o.'¥,'a cwa
ll'.lblli`iz. FE Eméléid Au(ll¢)r\
.~aia Fobruaiv 20. 2011=, al ii 4a AM

l.-> \- ~~`
Hello!

"hank you for contacting B|ue Ni|e. We have a team of Diamond & lewelry Consuliar\ts Workir\g 24/7 to assist
our customers, but please allow up to 24 hours for us to respond to your inquiry via email.

lot immediate assistance please call us at KF§§ ‘~é‘i_!§‘i(i cr use our liverhat servi(o (if available in your are;¢`,,

Our website is a great place to start if you'd like to look for answers on your own,

r`)nd information about popular inquiries in our FAQ:
*~"',n'!/`g/\,vy,b|ganile .r,om/l_ag

Questions about our oolicles, such as warran\y, shippingl or returns? interested in style guides for bracelets and

wedding rings? Curious about the difference between white gold and olannum? Visir our help guides here:
hm§__’,;,~'».i'- w bluenile corii."mzld- blue rule f_l'lr_»l.~

Checkirll_a an order status? $iart nev
wy`jde l:r'* blucmi<‘ cum:`t;zde¢~§tatu'. h!ml
(i<eep in mind that most shipments will not appear in the carrier’s system until 8 PM E$T.`l

ll you would like to set up a return for refund on an item under 5500, we oiler on|ine returns here:
E_EIZ§_?! "_*cug '_lue;llf;_cugii'ac;oulits/JCL_` unt-gtu[in_c=;r\;er,htnil

lll‘ your item is over SSOD, please call us or use Uvechat. We're happy to assisr.)

Than'lts again for reaching out to us. We look forward to helping you with your inquiry very soon.

_7‘..,

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 107 Of 129
ST033

Fr:mx lnnz'national Gem 50an LLC Supporr:i"-_;:i.>in:.~.z:':ex;~' E:;'a
Su‘:q'ear Messar;ie Fleoerveci - Emeraid Auction twin sonswiery.orq Contm Form)
Dao: Febmary 20, 2016 a 210 PM

Ic‘ r-z'¢z::u: c ..

 

Dear Sstremmei,

Wa would like to acknowledge llial we have received your message.

A support representative will be reviewing your request We do our best to reply within one business
day

Thank you.

Sincerely,
Support Team

_.72_./

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 108 Of 129
ST034

ji}h Woricl Forensiqs;*l~t€

Speciais|s in R;xé and Unusuol bismldnés bhd Mlnerob

81105. Hougnlon Rood, Suile \58¢! 45
tucson AZ 85747»4?00
(520) 207-seat

DEScthTivt; REPQRT

mo §§;rivmtcn MARKET VALuF.

_._7§_..

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19

Fru¢n. Slsvo Stmnmal :, .

Suhioc\. Fm' Emeraid r`tudw¢l
Date Febiuary zia minasmm
Ta: F<.\rie*:a Snn-.vden r

 

 

 

r»' x~<»l‘»,nti=\.\¢.:.~¢(> t r1 rm~ r i~» sr
l y '.r r » mr.~~.t »r.`-m¢“.t..,~.». .i 1

H+l$~\ .'»zrr')e,
.‘~m¢_ please l»?_ aec to wl lim b1 h-zextk=rg nd»'. .\i-.'t ch

.'?rri..,

 

   

2l3 r`Tl'é

 

L?:' lt~'.*u‘k- #`Ar

 

~4-'»»....`,.».

‘.'h~¢ ni'.::v'..;.r§ ':t:¢rrir.: n \':r€ +~°\'.z' n rif -
' ':mec then ard rri',‘~>-r !.,':.r~;; c“r'.'iéajei
. r- runs »~,» it :: rh_. .~-,r:-pd»;: r ».~q'é<»~.‘. ~.,..1.= .)»+ gregg

  
 
 

 

|'.rii>.'rv'.‘*¢'
(the e .1€ cf

T~‘ tim .-r>.:.

 

iii )ti‘.n--'J ’ :r.\ zt¢;b‘:, '?.i-’z-ie wnmmd vamc

 

 

inn tr.~!l hiram-11:an with L¥'i whole 's£x>rv" Sm~r».'
§,=n reh 2£_ lGl‘$. at ‘._`-.“,'I l'H. l'i)ri~,=:,l ‘_'~mm~l»'n ~: lrn,g¢.r-'m_u_qggg;\ mnj.» ar
um. rare yca sink run rl'ur-l'y' BS. wl never \u\c~w.

 

 

(
| 5 . . . . .
.` W_ gm iq r\'pi<--.¢~ l».u <_~\:ism~z gmi<. en ne ~_m
l
l
§
.
§ Ser‘.l: horn ~ ' _
: fm l'€b 31‘. }'\"£é. et E:f'!=.) W*\ :'\l'rm €~li»~r'v\'§ ".Mm‘» '~t~:-H;
i
! ~Jt‘ '»ew'~:“qr#“*n.'.¢9:"~':‘.¢':’

 

 

" ¢n\ run ¢- ins ";z:i~,'i- .*,“:i.~=‘mi

   

-,~i 'e‘ .‘»‘ r.N,- ther-sid S.'_am ?».'zr‘_:r;rr.y ’;‘.\r'.

.' ' r.{x;i/ 'j \;r :Z'~ '. 1~

.,._~§,.m‘_;. l n

Page 109 of 129
ST035

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 110 Of 129
ST036

,~nh Worlc' Forenslcs, LLC a.;ns.»mgh\msw. luis
Spe<:iowsh!ore ona umwa oumno.~m and woman lucson. AI&$Fo
mci 207-esse

umw For= Mm
Proper Matkc!: !.'g|l||gg§ Aucgj_gn or Muscum
F.stjmmzd Appm$sed Valuc: mihio_n_U_S_D
DM¢= §sa£mmm

W
t l 1.!.

For a full understanding ofthe valuation of Lhe “Thoma.i Emcmld,” ii ')s first
essential to road me original appraisal and dmripl.ivc reports immd by Lhis
author over the lui severil years` as wall n all addenda them\n.

The accuracy ofthe Hnover insuring for thc Smd)' of Cycles, mendoncd in
the dmcn'plivc report and appraisal dole Fcbnmry 22, 2007, should be of
special nolc. 'l`hc Instimtc predicted the current “Grcat Recmsion.” and also
predic(ed that it would ultimately have a greater downward ¢H`ecl on \h¢
worldwide economy lhan the Greal Dep¢tssian of lhc l9303_

|n previous world cyclm, the cum:nr. economic position inevitably leads to n
reposl¢ioning of`asscls into Fme en. mrilies, gems md jcwelry, md ol.hcr
easily ponable items in which great amoun\.'. of wealth can bc eoncenunuzd
in relatively small ucma.

Rcccnl auction repom are bearing this ouL as evidenced by the Christ§e`s-
London offering scheduled for Dcccmbc.' 8, 2009. of n work b_\' Rcmbmndt
that hun't been soon by the public in 40 years (N¢w }brk Hma. Vriday,
Scpicmbcr |8, 2009); among others

 

~75/

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 111 Of 129
ST037

Due to me fact that me world economy ls essentially adrift al the current
time,l believe that last years minute of 800 Million USD should wma`m.
jun ns gold bn remained hovering amuan $l.(|(lO per ounce throughout this
same period

U"ltimalely, a firm value will only be ser when money or goods change
hands.

As of this dulc. l cslimmc a potential value on lhc Thomas Emmud of
approximately 800 Million USD.

-END OF REPORT-

/
4r ,_

luna M.S., G.G. (GlA)

rm¢; 25 §M» 2”0{

Sig;\cd and sworn before me rth dutc. _\%_o - 15 "_'g" §§ M-

Nuwy Pubr.¢ irh\l wjd_;_£lD

 

 

_, 75/

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 112 Of 129
STO38

fhomzs Emcnld Appr\b;l
james R. Lylle4 G Gr,M,S

A¥'PRAISER‘S BIO:

Collegc~u`ained in geolow. minnnlogy, md archwlogy. Recorded as diseoverer offusx
ammunith buril.l l'md on Munterey Peninsula. S.F. Bay Aru Archivee (College ofSln
Mmeo l.ilxary]. Tvm Mraxer‘s degn:es,

Tumcd us real estate in l977. Ap;n$scd real estate in Loa Angeles, 1978-79; amended
required college courses for broken license before commencing gcmolog`)cal mining
Gcm dealer tar live years prior to earning Grm'luate Gemology degree ar tienmlagical

lnstitum of Ametico. Santa Monlca, 1984, GlA stonemtner training 1981

[nlcmnljunzt.lly'roco\',uiz¢d ¢m:m)tl consultant/deaton Published in undejoumals; noted
ns one of three ouhonoemen\~dorection experts in Mod¢m Jew¢l¢r magazino, Juee |989.
Nticle on detection scu'r.~ts md hicks ptlbli:l*.ed by Accrzdk¢d Gemo{ogim Ax$oc!a!l»n
Qu¢da£y, Smmcn'?"oll 1998. Lcclurer untl workshop leader on cotmtr'rof-or£gin,
emerald l`ormarion, lrtalmem-dcteclion, and heal-alteration for numerous appraisal and
gemological organizations since lale 1980$~ Lcad uppraiser for Mel Fisher’s group
("Treaswe Solvou"), l986-l990. Cousu!tcd to OlA lab on Fix)tcr's Atoclm (:hlpwt'eol;
salvage) emeralds.

Buyer and seller of emerald rough 'm bulk since 1982. Have appraised for lRS.
Membert Nnu'onrtl Atsociation of.le'welry Appnim, Am¢riqm Gcmologir_al
Associntion, GlA Murrmi Asxociau`nn.

_77,

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 113 Of 129

Frum vae Stremm¢l tarrena::¢i‘§=‘acr .-,.x:)
Suvlest' Fwd Emeralc.
m_ ._
l

-lr_wr=!<;',r"=‘~. COPF>A-KNUD$ON JER\ zembzms:ee-€“i'a;mw.i»>r

Segm fcr.'~.ar<‘}erl message

From: Hudson Strem.'ue~i <!~.e / '\:u':d~'.rw=\m~'~:
Subloct: Fwd: Em¢rald

Date; Ma.'ch 9, 2018 ar 11.3§:.43 AM 931

To: sslzemmel@:ar.;§ §g_n;.

were are time prctures far the emer‘:l?d
B¢':g§n for*.v;)rdez.‘. :r\¢€~a:rge

From: Asa Glimore <~»<_s: q-;<v.<,=r»
Date; Marcl\ 9. 20\8 u'r `\\‘.'\5:\.9 AM PST

To: Hudson St'emmel <;»‘;,-:i:,.<)n=’.`r:.v,§~c,-rnmp:mz:n=;r/
Subje¢:t: Emeraid

Hello Hudssn.

§ StremmelAuction-Emeral<120180308-0001.jp§
i summer/auction.Emcmldzolaoaos.oooz.jpg
l SxremmelAucrion-Emeralazoraosus<)ooa.;pg
l swemmelAucuon-Emeraldzm80308.0004 ;pg
§ StremmeIAuctlon~EmeraleM80308~0005.§;19
n Stremme|Auction-Emerald20180308~0006.];)9
n StremmelAuction-Emerald20180308-0007.jpg
8 scremmelmcnon~Emeramzmaoaoa.oooa.ipg

§ StremmelAuclion~F.mera|d25180308~0009.§;)_1;

 

 

ST039

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 114 Of 129
STO4O

  
  
   
 
 
 
 
    
   
 
 
 
 
 
 
 
 
 
 
 
  
   

  
  
  
  
   
   
   
    
 
    
  
  
   

@m‘lifinthu
l imp

this ix ~.h¢ ¢w|uul’m ul` .. blmr vi black \¢hm uz'qdm\g 21 kg_ vill\ 4 green cryml
manual in \lw mm

Am¢ an incur minimum md unions lcsu, me worn cryslu| wu ideallan n a hu;L c
miami ronde

m addirwn m abc m!)'d wm ¢ryua. mmd¢d in doe adm are »ame 25 wake daryl ‘
a~y\ub of id :wmcr:ial m nm¢r\l nyi|`lnn:¢ ~

Ch¢nc\¢iud 0;- the mlmal |¢m¢nne| formula urbrn| this cmp-old <¢y~ml assure al
mm wm (ll~.e mallrl faul- ul'\h¢ h¢ugunl md nm: i'xu' u 12 mm in lmg¢-h l\lmg ll=lmyh ¢l'
ihs :r;ull. rha-c \.'v lum old forum dividing il lam ibew unions rlu! have Mlad vhh mr
mm at line mm foom;pg gm wild luck .

l}.\- orrm»him am ensued wild sulm, and m lading sr xh= le.ll side from rlre from ibm
crown cogsa u nn ¢~31¢ nN} dcgrum ¢lu| u= md 32 mm and 41 mm high wild s which ofs?
mm baum rh¢ parallel urcu.

l'h¢ welsh uhh¢ ¢s¢r\kl nyan lex lawn mcmann 11 uppmxlm¢:d, § 500 p. or ZLSDO
m_ Wlwn h¢`- d up nn chc li¢in il umwa chrr\\ ne uymll alien

ln my 13 plans a prufssmu| l h.n ¢¢vu owned m,rluq xim§l.r, gm mr m iu
umqumcu. l|\gn il walling l run mfg lu m mdu ou aubth o mman vulu¢ for mg mg
Cweqvwlly. 11 il eolir¢ly up lo lh¢ owner cf\l¢ wynn and lh: gram imminer undoing it 10
nudl?lh orr mml'l quiet value

ll l war m quote chc commercial ulue al mg mm n would h¢ \.,-¢.,¢ w mc »¢lq¢ of lh¢
!n|dd blvd lhqu in ll\e nr"lish M\u<vm. Gmr RW] Sum. L\~rdsn.` l:`n¢lns\l WC| whdh
western 201 x 172 x 160 mm. min 31% y md is wall US$ 792 million (ln¢u.l\ond¢d.
mnq.:\w\ mllraa dol\anl. The spvcimm in th'o rw\l¢‘. which vergln UN lmra (6,0!0 tul
»mw: rim nn rock in w errl¢h'Mmm"L l ¢mmr¢ is omb US! 300 million l¢i¢l'n¢\uodred
million do!lml

M. n gvmo\np;\r am opm 'm nm wm.l mr cmms'w ma lifo piecqu \ nn l’n.l w be
umw by m l

551 I'zrrlm N\wmbu $'”. lwl

 

vlav'vrfmlrnp»»r
ha¢=\/\mw ~l¢md*vw

mr 1qu ~ol m.m.m1
ln¢lmq,\o -C\ml‘&h}l!.l

Em:_cnlar ghomgspl»

mazur-mw s.~.*.~ ~M . \,.~.», u...,`
.i¢".. ‘ a 2 ~( " "- l“- C$P' \)l)$h‘,l\
\~, .-.~..,\q~z';!“¢m
»' 4 1

 

10

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 115 Of 129
ST041

Subwlal 200 00

Ym f).l’X.l

lam 290 00

Amounl Paid 0.00
hm\mm live i€J~S,-;:'; $200.!)0

ler')’¢:
Fo¢ full lerms. please see *mp imm -ag¢mc-:e card _:¢rms,wl

 

 

 

. '~ r;l§'zz*_..~"r'»P-~::L='n

 

AQ

litem ?<; Da\¢ cf issue
Hudson Stremmei 03!0912018
$lremmel Auctions
Due lime
04?08.12018

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19

l StremmelAuctr'on-Emerald20180308-0010.jp3
n StremmelAuction-Emerald20180308-0011.jpg
s StremmelAuction-Emerald20180306001 Z.jpg
l StremmelAuction-Emerald’zo1803084)013.};)9
k snemmelAucrionvEmeralaszsusca-uou.;pg
b StremmelAuction-Emerald201803084)01S.jpg

§ SlrcmmelAuction-Eme ra ld201803OB-0016.l pg

A<.a G{mow Ag LLC p0 Bsz 21492

lnw-;Ce Num£)e!
05454

-' 75533-’151 P.cnn. Nev 000
89515
umwa Scm\.s

§€l\<}u!`!‘» S\x¢:

3200.00

 

lisa smle

Stud\o plummepr Emeraid

kane

§8000

___3\,-

Qly ..me~ ?e\:¢z

" $200.00

Page 116 of 129

ST042

 

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 117 Of 129

ST043

From: Emeraid Exposix`»on¢ €:W?i=£:'.;-s~:-“zrzs‘~.`= oz ,r,azl;_‘»:;_ -_~:;"’
Subiecl upualad Pr§vacy‘ policy ard `l¢ms of usc
Z/`a‘.e May' 23_ 2915 at 654 PH
70 SSTREMl/El_@aol.ccm SSs’F-:E.*.l¢.‘,€&:*'~ ’ ’ ‘

P_", z\’I F. R A I. D
EXPOSl"l`lONS

 

We value your privacy and are updating Our Privacy Pollcy and Term$ Of Use TO
make them even more understandable and transparent Here' s a brief
summary of the changes

» Our E. _ __ h __ and I_rzr_m_s_gi__l_l§ei reflect recent changes to clara
protection laws and provide additional clarity regarding how we collect
store and process your information

o GDPR: On lvlay 25, ZOl 8, the Genc»r:ll Data Frotectlon Regulatlon
( “GDPR` ) takes effect The GDPR glves. individuals in the Eur<>poan Ur\lon
( `EU` 1 greater control over how their personal data is used and places
Certain obligations on businesses thal_ process their personal data We ve

updaleo our F’rlv;ac.y Policy to account for the new requirements of the
GDF‘R.

Our updated Prlvac.y F'ollcy and Terms of Llse (whlch we encourage you to read)
will go into effect on May 25, 2018

Please Submlt any questions to l;‘.‘v m >_:~';lgér,»'x_r;.;“: ;»;“;-

Tharsk you for your continued support of Emerald Expos'ltlons.

`./ou are receiving thlr. email because you have previously registered 10 attend an Emerold Er_:>os§t!c-ns
trade show, conference or other evem_ subscribed tc one of our puni`u;atlons; entered one of our
¢.\~reer\e_take:‘. or contests particlpaled in one of our surveysj or otherwise provided us with your email
address For more lnformallon about Emerold Exposltione,_ please visit

ll!.*§é;i !.'v;»'.'v'.»tzv ~::; r_ l_r:r_ f‘ii~ ;.;:',»11.“» ¥f<z_';' ~

¢ 2018 Emerald Expcsitlons_ LLC ' 31910 Del Obispr;. Suit€' 200 - Ean .Euan

Caplsrrano_ CA 92675 USA ~ All Fllgms Reserved.

,§Z,

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 118 Of 129
STO44

§
G M t § Hudson Siremmel <hudson@stremmelaucllons.com>

Emeraid Specimen Bankruptcy Auction

Monica Kitl <monica@irocks.com> Wed. 06t 24. 2018 31 9126 AM
To: hudson@slremmelaucllons_com

irs always a little confusing lo me when gem appraisers are used as experts to appraise crystal
specimens! lnleresling reports

Good kidd

ioer m mm eni

._<(`§3/

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 119 Of 129
STO45

0
C M l l Hudson Stremmei <i'xuclson@st¢emmelauc!lons.com>

» \ `\\~;L

Emerald Specimen Bankruptcy Auction

Monica Kltt <monica@lrocks.com> WMW
To; hudson@slremmelauctlons com "'
Cc: “gallery@imcks.com" <ga|lery@irocks.com>

Thenks Hudson
Tough sell for our market but besl Of luck

Oulck note l was cunous who md lhe aopraisa|s and tried to view lhem they both dlrect to flles hosted

direclly on someone`s computer on your side and arer»'t hosled anywhere maybe you recogmze lhe user
that would be msusu as seen below

flls:I/'ICJUsersx'msusu!Desl<top!specimen%20!42%20(1 ),pdt

BBSK.
Monlca
gQ=Jr,ls¢ l.m noder\."

Monéoa Kzll

E: momce@lRoci~;s com
O. {!¢?2_) 43?~2492 x 205
C' §972) 523-8426

The Arkenstone § evva kRocf»<s_com
F\n-e Minerals and Cr'ys!als
PO Box 63046(:-, Richamson. TX ?5083

Love minerals? Join our mailing list for upda?ns when we post new minerals for salex announce show
dates. or host special events

1@4/

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 120 Of 129
ST046

l
G M - ! ‘ Hudson Stremmel <hudson@stremme§auctions.com>

.¢\'.'.~.\y;f\'

 

Emerald

Jacques van den Berg <}aoques@r-ninflnd.ool'{\> id ¢’M
To. Hudson S!remrne| <hudsor\@slremme|auctlons.com>

Hi Hudson.

l managed lo access your images

ln my humble opinion, this specimen as presented w:ll not le!c.h 5250.

l am not trying to be taclilious, al all,

l can try and help you, but il ls up lo you

ngatds
Jac-cues

On 25 Ocl 2018. al 20‘26. Hudson Stremmel <hucls:)n@su'emmelauctions.cmn> wrolet

j€)x.~¢\.e:j res wm nr£§

<R|NGSRUD GEMOLOGY REPORT pdf><SDeCimen #2 (1).pdl><Specimen #1 vpcll‘>

_SS'

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 121 Of 129

ST047

 

 

 

».LAJ\/ .\uz~.$h.

.7
N$¢M @m.£,l 150
g ../5»
D,)Cfo( . .-.,_
M.o¢<%,>¥r.</r §
Dv/v/ mg l id J.$C nw
ml€é%w> § _ aj
A,,»o> , .§, ,§N£
Eu m
A,..VL.P/D._A?,>» /v,>>cr§
§ M¢r
\hL_WlE..nll.tf.r
.NO¢N'Jl/,d.u
. 1\7777»#»»\(<(/ /\/_
LVC..A\/N 0.“4
§ /\l\G\C/®&M
»V/H/O(

_86,_

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19

EJ Emerald Specimen from Ba'n\.a. Eia:il

 

Stremme\ Auctions § vest Auc\iun
200 Soulh Virgirwa

RFr\C. N\' 3950!

n ' ~ 3 ~
D.».re<s', imm/zeis. im 5/2013 El .nlwe or. y Auwor

Onlit\e only beginning l(l.SO.l S-\ l .l '=.lt'.

 

 

l 0 Bidding Nolice: This is an onlme only aucc»cn, All limiting win lake place over r_hc imerne: ms will be 3 umw umwa Fach item will -‘l\d al a

remain iim¢, ¢_.imiLnr m she way hba)» conduus a sale fo prevent from veing *smpeo" ii is necessary l`nr thc-1 high‘z~u and best bid no be placed
prior 10 !he close or` mo ic/:n'.

 

 

 

 

fmi-fur l

§ view casal-ag il wu l 1

A Aucticin lnfovmaliori

Name
A uct ioneer
Type

Date{sl

preview Dace/l'ime
Checkouc Date/Time

Locaxion

Buyer Premium

Descriplion

Emeraid ipecimen from eahia. Srazil

Stremmei Au<uons

Online-OniyAutr`v>n

1030/201-

Online only begiming i0.30`1°»~|1.¥5 “¢

B_v Appmn|lm>nl Dnly

lmmedidl,eiy following lhe<c»nr,\u$~ur» nfth .iumon

200 Scuth s/irgini;i
Rm\o. NV 3950‘»

Bu',i'crs Premium i§'j".»_ Cash Disr.our\t 3‘%*10'9")

B‘,) order o.' me Unich Sr¢ieg Bankruptcy Cu»,m_ lh¢-¢.nlme a-,r.lirm lar a Braziiian Emeraid Specimen will begin on Gl,ioln'.'
3[`»_ 2012 and conclude l|evember \S. 2013. N| bit!‘$ eve Sub|¢€l f'~' CO\)"\ JDD'O‘¢":!-

v 7erms and Condi!ions

v Bid increments

v Payment information

v Shipping l Piv_k Up

§

ali ZOl 9 Sqn,mn:el Aurmn~.

Page 122 of 129 '
slofia.;

_,_.,...~_-k..d

'»J¢- ____.._m~.. \......`¢Lha

rla

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 123 Of 129

ST049

4 \`€

W ?.,ic>¢.o C§; l\\_\li_w w.T/FLIF

Q~oN\ § w wl § 00 0
/>.»Q,U~J`>d.rl*~v`/ \U ,N\

6

$§_¢U~$»_ Trm,`/Trwi §§
m\QC.` wG.wijDw.

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 124 Of 129
STOSO

 

\ r Ron Ringawd cr. ' '
3; r.-,¢_~.;: Rs. Tony Tn ornas Em¢lald
l,:~.)t;.v Se membev 5, 2015 s 9 42 AM

‘ :`,le~le Stremmei 3::."3.»=1;':2'»,-5

My one guy in japan said thanks but rio thanks
l really have no othe¢ po:.\ibili‘c)'.

'Z"ie dream has chartered
lt 'is now a puff of mcke.

RF\
Or, Sep §§ £6`»&. at 2;12 A.M: See,ve Stremmei "ssrremmel®a<il,com> were

U'i<l you get the p;»:zur-:-s and se rhea bcz: sncl‘:r/r" worth :.r\»,rhén:;? ?h:mk: ze-.~¢ irremmel S:r¢'m:-r.ei
\lfi€ti»;ins.. 775~737~7 C`§,"

_.@9/

 

CaS€ 14-50333-th_ DOC 476 Entered 03/15/19 1224€§19 Page 125 Of 129

Keq\)e§)r 'F°" ®Alélal l\l<>’i‘lci
2003 l:l®l`i<\`& R€D\€)/lr\ ACS\'\Q/\

EleBrr j_

EXH

 

Case 14-50333-btb DOC 476 Entered 03/15/19 12:48:19 Page 126 Of 129 W"'
lN THE CIRCUIT COURT FOR THE TWELFTH IUDICIAL CIRCUIT

IN AND FOR SARASOTA COUNTY, FLORIDA

KENMARK VEN'I'URES, LLC,
a California lim.iwd liability company,

Plaintifr`, CASE NO.
vs.

SARASOTA VAULT DEPOSITORY, INC.,
a Florida corporation,

Defendant.

CO L REPLEVIN
Plaintift`, KENMARK VENTURES, LLC, a California limited liability company
(hereinaiter referred to as “KENMARK”) sues defendant SARASOTA VAULT DEPOSITORY,
INC., a Florida corporation (hereinaher referred to as “SARASOTA VAULT”) and states:
l. This is an action to recover possession of personal property that exceeds $15,000
in value, which property is locatod, upon information and belief, in Sarasota County, Florida.
2. The description of the personal property sought to be replevincd is:

that certain uncut emerald weighing over 21
thousand carats (“Emerald”).

To the best of Kenmark’s knowledge, information and belief, the value of the personal property
sought to be replevined exceeds $500,000,000.00.

3. Kenmark is entitled to possession of the property because Kenmark holds a valid
and enforceable security interest in the Emerald, as evidenced by the UCC-l attached hereto and

incorporated herein as ExhibitA. The security interest in the Emeraid was given by Tony

...9{4-

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 127 Of 129 "' "“

w \J

Thomas, the owner of the Emerald, pursuant to a security agreement which is attached hereto and
incorporated herein as Ebchibit B. Mr. Thomas has defaulted under his obligations which created
the security interest in the Emerald.

4. To the best of Kenmark’s knowledge, information and belief, the property is
located at 640 South Washington Boulevard, Suite 175, Sarasota, Florida.

5. Upon information and belief, the property is currently being wrongfully detained
by Sarasota Vault Depository, lnc. Sarasota Vault came into possession of the property when
Kenmark permitted Tony Thomas to trzmsfer the Emerald to Sarasota Vault Depository, lnc. in
Sarasota, Florida for the sole and limited purpose of potentially e&`ectuating the sale of the
Emerald.

6. Tony Thomas, upon information and belief, was unable to sell the Emerald. Upon
information and believe Sarasota Vault remains in possession of the Emeraid contrary to
Kenmark’s right of current possession of the Emerald as provided by the Security Agreement

7. On November 25, 2008, Kenmark, through its attorneys, made demand on
Sarasota Vault Depository, Inc. to conErm that it was still in possession of the Emeraid and that
they would maintain possession, custody and control of the Emerald until such time as a Court
determines the parties’ respective entitlements to the Emerald. A copy of that letter is attached
hereto as Exhibit C. 'l`o date, Kenmark and its attorneys have received no response to Exhibit C.

8. The property has not been taken for any tax assessment or fine pursuant to law.

9. The property has not been taken under an execution or attachment against

Kenmark’s property.

_9’)_,,_

CB.S€ 14-50333-b'[b DOC 476 Entered 03/15/19 12248219 Page 1m129 w _
"*o/ \J

WHBREFOR.E, Kenmark demands judgment for possession of the Emerald, plus costs in

pursuing this action.

Mtin Garcia

Flon'da Bar No. 0817597
Hunter W. Carroll

Florida Bar No. 0297630
Matthews, Easunoore, Hardy,
Crauwels & Garcia, P.A.
1777 Main Street, Suite 500
Sarasota, Floiida 34236
(941) 366-8888

(941) 954-7777 - Facsimile

Attomeysfor Plaintg’/f

C)COOJ\|G)UT-POO|\)-A

l\)[\)[\)|\)|\)|\)|\)|\)|\)_A_A_A_A_A_A_\_A_A_A
OJ\IO'>U'|-PC»)|\J-*C)COOJ\|O'>U\-D~(A)l\J-\

CaS€ 14-50333-btb DOC 476 Entered 03/15/19 12248:19 Page 129 Oi 129

CERT|F|CATE OF SERV|CE

l Paul S. Mula Jr. certify that l am an adult, over the age of 18 years, note party to
the action herein who resides in Santa Clara County, Ca|ifornia. l caused to be served the
following documents via e-mail to the following persons as listed below from my e-mai|
address of pauly_p_78@yahoo.com as follows:

DOCUl\/lENTS SERVED;

OPPOS|T|ON TO SALE OF EMERALD

DECLARAT|ON OF ANTHONY THOMAS |N OPPOS|T|ON TO SALE & lN
SUPPORT OF MOT|ON FOR JUD|C|AL NOT|CE

3. DECLARAT|ON OF PAUL S. |\/lULA lN OPPOS|T|ON TO SALE

4. NOT|CE OF MOT|ON TAK|NG JUD|C|AL NOT|CE OF LAW & FACTS
5. [PROPOSED] ORDER RE: MOT|ON FOR JUD|C|AL NOT|CE

as follows:

JEFFREY A. COGAN

jeffrey@jeffreycogan.com, beautausinga@gmail.com, beau@jeffreycogan.com
JER| COPPA-KNUDSON V|A E-|\/lA|L & US |\/lA|L: 3495 l_akeside P|\/IB 62 Dr.
Reno, NV 89509

renobl<trustee@gmai|.com, jcoppaknudson@ecf.episystems.com

KEV|N A. DARBY

kad@darby|awpractice.com, tricia@darbylawpractice.com
jil|@darbylawpractice.com,

hersh@darby|awpractice.com, sam@darbylawpractice.com

JEFFREY L. HARTMAN V|A E-|\/lA|L & US |\/lA|L: 510 W. P|umb Lane Suite B
Reno, NV 89509

notices@bankruptcyreno.com, s]i@bankruptcyreno.com

Tl|\/lOTl-lY A. l_UCAS

ecflukast@hollandhart.com

l_AURY |\/l|l_ES l\/lACAULEY

laury@macauleylawgroup.com

W|l_l_|A|\/l |\/ICGRANE

ECF-Sii6edf28c97@ecf.pacerpro.com, mitch.chyette@mcgrane||p.com
STEPHAN|E T. SHARP

ssharp@rssblaw.com, cobrien@rssb|aw.com

WAYNE A. SlLVER

w_silver@sbcg|obal.net, ws@waynesi|verlaw.com

ALAN R. SM|TH

mail@asmithlaw.com

STEVEN C. S|\/l|Tl-l

ssmith@smith~|c.com, mbrandt@smith-lc.com

A|\/lY N. TIRRE

amy@amytirrelaw.com, admin@amytirrelaw.com

U.S. TRUSTEE - RN - 7,7

USTPRegioni 7.RE.ECF@usdo].gov

JOSEPl-l G. WENT

jgwent@ho|landhart.com, vllarsen@ho||andhart.com

[\J_.\

 

l declare under penalty of perjury that the foregoing is true and correct.

Dated: l\/larch 8m 2019. d §-" ..l

Paui S. Mula Jr.
-1,34 »

DECMRITTHWWTTHM`UFFUEUTUR_TUSIEEU_EUERMH
SUPPORT OF MOT|ON FOR JUD|C|AL NOT|CE

 

 

 

